Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 1 of 153




                   Exhibit 12
                Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 2 of 153


Danielle Murphy

Subject:                       Onboarding Documents
Attachments:                   Broad Reach Capital_SubscriptionDoc_2016-3.pdf; Broad Reach Capital LP - LPA -
                               082016-3.pdf; Broad Reach Capital L P - PPM 2016-3.pdf



From: George Medina <gmedina@bristoladv.com>
Date: Thu, Dec 13, 2018 at 10:11 AM
Subject: Onboarding Documents
To: Christel Leighton <christel@surefirecapital.com>, Ariel Shlien <ariel@surefirecapital.com>, Jason Green
<jason@surefirecapital.com>


Hi Christel,



Please find Subscription, PPM, and LPA documents attached. Please let me know if you have any questions.



Best Regards,




George B. Medina

Senior Managing Director

Global Sales

1633 Broadway 28th Floor

New York, NY 10019

gmedina@bristoladv.com

Desk 610-671-2342

office 610-862-0880 ext 245

Cel 917-213-5010




                                                       1
               Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 3 of 153




CONFIDENTIALITY NOTE: This message is for the named person's use only. It may contain confidential,
proprietary or legally privileged material. No confidentiality or privilege is waived by any accidental or
unintentional transmission. If you receive this message in error, please immediately delete it and all copies of it
from your system, destroy any hard copies and notify the sender. You must not, directly or indirectly, use,
disclose, distribute, print or copy any part of this message if you are not the intended recipient. Bristol Advisors
monitors all email and electronic communication. Bristol Advisors cannot guarantee the confidentiality of the
material transmitted; therefore, information of a sensitive or confidential nature should not be transmitted. You
should also be aware that Bristol Advisors will not accept orders for the purchase or sale of a security or other
product via an e-mail transmission. This email has been scanned for viruses, malware, and has been
automatically archived by Mimecast Ltd.




                                                         2
Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 4 of 153




                BROAD REACH CAPITAL, LP



                   SUBSCRIPTION DOCUMENTS
       Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 5 of 153




                            INVESTMENT PROCEDURES
Prospective investors should read the Confidential Memorandum for Broad Reach Capital, LP
(the "Partnership"), the Limited Partnership Agreement of the Partnership as well as this booklet
and the Anti-Money Laundering Supplement prior to subscribing to the Partnership.

If you are interested in purchasing an Interest (as defined herein), please complete all applicable
pages as indicated below and promptly return this booklet and the Anti-Money Laundering
Supplement to the General Partner to reserve an Interest in the Partnership. Please retain a copy
of all documents for your files.

            □         Investor Profile Form (page 11)

            □         General Eligibility Representations (pages 13)

            □         Form W-9 (page 21)

            □         Signature Pages (pages 26)

            □         Anti-Money Laundering Supplement (page S-1)

If you decide not to subscribe, please return the Confidential Memorandum for the Partnership,
this booklet and the Anti-Money Laundering Supplement to the General Partner.

                              WIRING INSTRUCTIONS

           PNC Bank
           ABA: 031000053
           Account Name: BROAD REACH CAPITAL, LP
           Account Number: 8611920902

IMPORTANT

1.     Please have your bank identify your name on the wire transfer.

2.     We recommend that your bank charge its wiring fees separately so that the amount you
       have elected to invest may be invested.

 CLEARED FUNDS MUST BE IN THE PARTNERSHIP'S ACCOUNT ONE
  BUSINESS DAY PRIOR TO THE DATE ON WHICH THE INVESTOR
             IS ADMITTED TO THE PARTNERSHIP.




                                                2
              Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 6 of 153



                                   SUBSCRIPTION AGREEMENT
Broad Reach Capital, LP
c/o Broad Reach Partners, LLC
200 Four Falls, Suite 211
1001 Conshohocken State Road
West Conshohocken, PA 19428

Re:    Broad Reach Capital, LP—Issuance of Limited Partnership Interests

The undersigned (the "Investor") wishes to become a limited partner of Broad Reach Capital, LP, a Delaware
limited partnership (the "Partnership"), and to purchase a limited partnership interest (an "Interest") in the
Partnership upon the terms and conditions set forth herein, in the Confidential Private Placement Memorandum
of the Partnership, as the same may be updated or modified from time to time (the "Memorandum"), and in the
Limited Partnership Agreement of the Partnership, as the same may be amended from time to time (the
"Partnership Agreement"). Capitalized terms used herein but not defined herein shall have the meanings
assigned to them in the Partnership Agreement.

Accordingly, the Investor agrees as follows:

I.     SUBSCRIPTION FOR AN INTEREST

(A)    The Investor agrees to become a limited partner of the Partnership (a "Limited Partner") and, in
       connection therewith, subscribes for and agrees to purchase an Interest in and to make a capital
       contribution (a "Capital Contribution") to the Partnership. Payment in cleared funds for an Interest must
       be received prior to the closing date established by the Partnership for the subscription (the "Closing
       Date"). Subject to any legal or regulatory restrictions before the Closing Date, the Investor's payment
       (the "Payment") will be held by the Partnership in a non-interest bearing account. The minimum initial
       subscription is $1,000,000, subject to the discretion of Broad Reach Partners, LLC (the "General
       Partner") to accept a lower amount.

(B)    The Investor understands and agrees that the Partnership reserves the right to reject this subscription for
       an Interest for any reason or no reason, in whole or in part, and at any time prior to its acceptance. If the
       subscription is rejected, the Payment will be returned, without interest, promptly to the Investor and this
       subscription agreement (the "Subscription Agreement") shall have no force or effect. Upon acceptance
       of this subscription by the Partnership, the Investor shall become a Limited Partner.

II.    REPRESENTATIONS AND COVENANTS OF THE INVESTOR

(A)    The Investor will not sell or otherwise transfer the Interest without registration under the Securities Act
       of 1933, as amended (the "Securities Act"), or an exemption therefrom. The Investor understands and
       agrees that it must bear the economic risk of its investment for an indefinite period of time (subject to
       limited rights of redemption as provided in the Partnership Agreement) because, among other reasons,
       the Interest has not been registered under the Securities Act or under the securities laws of certain states
       and, therefore, cannot be sold, pledged, assigned or otherwise disposed of unless it is so registered or an
       exemption from registration is available. The Investor understands that the Partnership is under no
       obligation to register the Interest on its behalf or to assist it in complying with any exemption from



                                                        3
             Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 7 of 153



      registration under the Securities Act. Furthermore, the Interest can only be transferred with the prior
      authorization of the General Partner, which may be withheld in the General Partner's sole discretion.
      The Investor understands and acknowledges that the General Partner in its sole discretion may cause a
      compulsory redemption of all or any portion of the Investor's Interest in accordance with the Partnership
      Agreement.

(B)   The Investor has received, carefully read and understands the Partnership Agreement and the
      Memorandum outlining, among other things, the organization and investment objectives and policies of,
      and the risks and expenses of an investment in, the Partnership. The Investor acknowledges that it has
      made an independent decision to invest in the Partnership and that, in making its decision to subscribe
      for an Interest, the Investor has relied solely upon the Memorandum, the Partnership Agreement and
      independent investigations made by the Investor. The Investor is not relying on the Partnership, the
      General Partner, Bristol Advisors LLC, a Delaware limited liability company (the "Investment
      Manager"), or any other person or entity with respect to the legal, tax and other economic considerations
      involved in this investment other than the Investor's own advisers. The Investor's investment in the
      Interest is consistent with the investment purposes, objectives and cash flow requirements of the
      Investor and will not adversely affect the Investor's overall need for diversification and liquidity.

      The Investor acknowledges that it is not subscribing pursuant hereto for an Interest as a result of or
      pursuant to: (i) any advertisement, article, notice or other communications published in any newspaper,
      magazine or similar media (including any internet site whose information about the Partnership is not
      password protected) or broadcast over television or radio; or (ii) any seminar or meeting whose
      attendees, including the Investor, had been invited as a result of, or pursuant to, any of the foregoing.

      The Investor has been provided an opportunity to obtain any additional information concerning the
      offering, the Partnership and all other information to the extent the Partnership or the General Partner
      possesses such information or can acquire it without unreasonable effort or expense, and has been given
      the opportunity to ask questions of, and receive answers from, the General Partner concerning the terms
      and conditions of the offering and other matters pertaining to this investment.

(C)   The Investor has not reproduced, duplicated or delivered the Memorandum, the Partnership Agreement
      or this Subscription Agreement to any other person, except professional advisers to the Investor or as
      instructed by the General Partner. Notwithstanding anything to the contrary herein or in the Partnership
      Agreement, the Investor (and each employee, representative or other agent of the Investor) may disclose
      to any and all persons, without limitation of any kind, the tax treatment and tax structure of (i) the
      Partnership and (ii) any of the Partnership's transactions, and all materials of any kind (including
      opinions or other tax analyses) that are provided to the Investor relating to such tax treatment and tax
      structure.

(D)   The Investor has such knowledge and experience in financial and business matters that the Investor is
      capable of evaluating the merits and risks of the Investor's investment in the Partnership and is able to
      bear such risks, and has obtained, in the Investor's judgment, sufficient information from the General
      Partner to evaluate the merits and risks of such investment. The Investor has evaluated the risks of
      investing in the Partnership, understands there are substantial risks of loss incidental to the purchase of
      an Interest and has determined that the Interest is a suitable investment for the Investor.




                                                       4
             Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 8 of 153



(E)   The Investor is aware of the limited provisions for transferability and redemption from the Partnership
      and has read the sections of the Memorandum entitled "Redemptions" and "Restrictions of
      Transferability." The Investor has no need for liquidity in this investment, can afford a complete loss of
      the investment in the Interest and can afford to hold the investment for an indefinite period of time. The
      Investor acknowledges that distributions, including, without limitation, the proceeds of redemptions,
      may be paid in cash or in kind.

(F)   The Investor is acquiring the Interest for its own account, for investment purposes only and not with a
      view toward distributing or reselling the Interest in whole or in part.

(G)   The Investor understands that:

      (i)    No federal or state agency has passed upon the Interests or made any findings or determination
             as to the fairness of this investment; and

      (ii)   The representations, warranties, agreements, undertakings and acknowledgments made by the
             Investor in this Subscription Agreement will be relied upon by the Partnership and the General
             Partner in determining the Investor's suitability as a purchaser of an Interest and the Partnership's
             compliance with federal and state securities laws, and shall survive the Investor's admission as a
             Limited Partner.

(H)   The Investor has all requisite power, authority and capacity to acquire and hold the Interest and to
      execute, deliver and comply with the terms of each of the instruments required to be executed and
      delivered by the Investor in connection with the Investor's subscription for the Interest, including this
      Subscription Agreement, and such execution, delivery and compliance does not conflict with, or
      constitute a default under, any instruments governing the Investor, or violate any law, regulation or
      order, or any agreement to which the Investor is a party or by which the Investor may be bound. If the
      Investor is an entity, the person executing and delivering each of such instruments on behalf of the
      Investor has all requisite power, authority and capacity to execute and deliver such instruments, and,
      upon request by the Partnership or the General Partner, will furnish to the Partnership true and correct
      copies of any instruments governing the Investor, including all amendments thereto.

(I)   All information which the Investor has provided to the Partnership or the General Partner concerning the
      Investor, the Investor's status, financial position and knowledge and experience of financial, tax and
      business matters, or, in the case of an Investor that is an entity, the knowledge and experience of
      financial, tax and business matters of the person making the investment decision on behalf of such
      entity, is correct and complete as of the date set forth herein.

(J)   The Investor understands that the value of a Limited Partner's capital account and redemptions therefrom
      under the Partnership Agreement, and the performance of the Partnership, may be based on unaudited
      and in some cases, estimated valuations of the Partnership's investments and that valuations provided in
      an Investor's account statement may be an unaudited, estimated value.

(K)   The Investor understands that the Partnership will not register as an investment company under the
      Investment Company Act of 1940, as amended (the "Company Act"), nor will it make a public offering
      of its securities within the United States. The Investor understands that the Partnership relies on an
      exclusion from the definition of an investment company provided in section 3(c)(7) of the Company
      Act. Consequently, each Limited Partner must be a “qualified purchaser” and "accredited investor," as


                                                       5
             Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 9 of 153



      defined in Regulation D promulgated under the Securities Act. If the Investor is an entity, the Investor
      represents that (i) it was not formed for the purpose of investing in the Partnership, (ii) it does not invest
      more than 40% of its total assets in the Partnership, (iii) each of its beneficial owners participates in
      investments made by the Investor pro rata in accordance with its interest in the Investor and,
      accordingly, its beneficial owners cannot opt in or out of investments made by the Investor, and (iv) its
      beneficial owners did not and will not contribute additional capital (other than previously committed
      capital) for the purpose of purchasing the Interests.

(L)   If the Investor is a plan, as defined in Section 3(3) of the Employee Retirement Income Security Act of
      1974, as amended ("ERISA"), and/or Section 4975(e)(1) of the Internal Revenue Code of 1986, as
      amended (the "Code"), or an entity whose underlying assets constitute "plan assets" under the U.S.
      Department of Labor's plan asset regulation at 29 CFR 2510.3-101, as modified by Section 3(42) of
      ERISA, (a "Plan"), the person executing this Subscription Agreement on behalf of the Plan (the
      "Fiduciary") represents and warrants to the partnership that:

      i.     such person is a "fiduciary" of such Plan and trust and/or custodial account within the meaning
             of Section 3(21) of ERISA, Section 4975(e)(3) of the Code, or other similar laws, policies,
             ordinances, or regulations applicable to the Investor, and such person is authorized to execute the
             Subscription Agreement;

      ii.    unless otherwise indicated in writing to the Partnership, the Plan is not a participant-directed
             defined contribution plan (such as a 401(k) plan) or a partnership or other investment vehicle (a)
             in which its partners or participants have or will have any discretion to determine whether or how
             much of the Investor’s assets are invested in any investment made or to be made by the Investor
             or (b) that is otherwise an entity managed to facilitate the individual decisions of its beneficial
             owners to invest in the Partnership;

      iii.   the Fiduciary has considered a number of factors with respect to the Plan's investment in the
             Interest and has determined that, in view of such considerations, the purchase of an Interest is
             consistent with the Fiduciary's responsibilities under ERISA or other similar laws, policies,
             ordinances, or regulations applicable to the Investor. Such factors include, but are not limited to:

             (a)     the role such investment or investment course of action plays in that portion of the Plan's
                     portfolio that the Fiduciary manages;

             (b)     whether the investment or investment course of action is reasonably designed as part of
                     that portion of the portfolio managed by the Fiduciary to further the purposes of the Plan,
                     taking into account both the risk of loss and the opportunity for gain that could result
                     therefrom;

             (c)     the composition of that portion of the portfolio that the Fiduciary manages with regard to
                     diversification;

             (d)     the liquidity and current rate of return of that portion of the portfolio managed by the
                     Fiduciary relative to the anticipated cash flow requirements of the Plan;

             (e)     the projected return of that portion of the portfolio managed by the Fiduciary relative to
                     the funding objectives of the Plan; and


                                                        6
            Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 10 of 153



             (f)     the risks associated with an investment in the Partnership and the fact that the Investor
                     has only limited redemption rights.

      iv.    the investment in the Partnership has been duly authorized under, and conforms in all respects to,
             the documents governing the Plan and the Fiduciary;

      v.     the Fiduciary is: (a) responsible for the decision to invest in the Partnership; (b) independent of
             the Partnership; and (c) qualified to make such investment decision;

      vi.    (a) neither the General Partner nor any of its employees or affiliates: (i) is a "fiduciary" (within
             the meaning of Section 3(21) of ERISA and/or Section 4975(e)(3) of the Code) of the Investor in
             connection with the Plan’s investment in the Interest; (ii) manages any part of the Investor's
             investment portfolio on a discretionary basis; (iii) regularly gives investment advice with respect
             to the assets of the Investor; (iv) has an agreement or understanding, written or unwritten, with
             the Investor under which the latter receives information, recommendations or advice concerning
             investments which are used as a primary basis for the Investor's investment decisions; or (v) has
             an agreement or understanding, written or unwritten, with the Investor under which the latter
             receives individualized investment advice concerning the Investor's assets;

             OR

             (b) (i) the Fiduciary, who is independent of the General Partner, has studied the Memorandum
             and has made an independent decision to purchase Interests solely on the basis of such
             Memorandum and without reliance on any other information or statements as to the
             appropriateness of this investment for the Investor; and (ii) the Investor represents and warrants
             that neither the General Partner nor any of its employees or affiliates: (A) has exercised any
             investment discretion or control with respect to the Investor's purchase of Interests; (B) has
             authority, responsibility to give, or has given individualized investment advice with respect to
             the Investor's purchase of the Interests; or (C) is the employer maintaining or contributing to
             such Plan.

(M)   If applicable, the Investor has identified its status as a Benefit Plan Investor (as defined below) to the
      Partnership on pages 12. If the Investor has identified to the Partnership on page 12 that it is not
      currently a Benefit Plan Investor, but becomes a Benefit Plan Investor, the Investor shall forthwith
      disclose to the General Partner promptly in writing such fact and also the percentage of such Investor’s
      equity interests held by Benefit Plan Investors. For these purposes, a "Benefit Plan Investor," as defined
      under the Department of Labor Regulation Section 2510.3-101(f), as modified by Section 3(42) of
      ERISA, includes, but is not limited to, retirement and other employee benefit plans subject to ERISA
      and/or Section 4975 of the Code as well as entities whose underlying assets include plan assets by
      reason of investment by plans in such entities.

(N)   If the Investor is a Benefit Plan Investor, governmental pension plan, or foreign pension plan, then: (a)
      the purchase, holding and disposition of the Interest by the Investor will not result in a prohibited
      transaction under Section 406 of ERISA, Section 4975 of the Code, or other similar laws, policies,
      ordinances, or regulations applicable to the Investor for which an exemption is not available; (b) it has
      not solicited and has not received from the General Partner nor any of its employees or affiliates any
      evaluation or other investment advice on any basis in respect of the advisability of a subscription for an



                                                      7
            Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 11 of 153



      Interest in light of the plan’s assets, cash needs, investment policies or strategy, overall portfolio
      composition or plan for diversification of assets and it is not relying and has not relied on the General
      Partner nor any of its employees or affiliates for any such advice.

(O)   If the Investor is an insurance company and is investing the assets of its general account in the
      Partnership, it has identified on page 12 whether the assets underlying the general account constitute
      plan assets within the meaning of ERISA. The Investor agrees to promptly notify the General Partner if
      there is a change in the percentage of the general account's assets that constitute plan assets within the
      meaning of ERISA and shall disclose such new percentage ownership.

(P)   The Investor acknowledges, understands and agrees that the General Partner has authority to allocate
      transaction costs to obtain research and brokerage services, as set forth in the Memorandum. By signing
      this Subscription Agreement, the Investor expressly consents to any arrangement pursuant to which the
      General Partner obtains such products and services.

(Q)   The Investor acknowledges, or, if the Investor is acting as agent, representative or nominee for a
      subscriber (a "Beneficial Owner"), the Investor has advised the Beneficial Owner, that the Investment
      Manager may enter into agreements with placement agents providing for either: (i) a payment from the
      Investor to the particular placement agent; or (ii) a payment from the Investment Manager of a one–time
      or ongoing fee based upon the amount of the Capital Contribution of any Investor introduced to the
      Partnership by the agent.

(R)   The Investor understands that Andrew E. Hurni, Esq. acts as counsel to the Partnership, the General
      Partner, the Investment Manager and their affiliates. The Investor also understands that, in connection
      with this offering of Interests and subsequent advice to the Partnership, the General Partner, the
      Investment Manager and their affiliates, Mr. Hurni will not be representing investors in the Partnership,
      including the Investor, and no independent counsel has been retained to represent investors in the
      Partnership.

(S)   If the Investor is a "charitable remainder trust" within the meaning of Section 664 of the Internal
      Revenue Code of 1986, as amended (the "Code"), the Investor has advised the General Partner in
      writing of such fact and the Investor acknowledges that it understands the risks, including specifically
      the tax risks, if any, associated with its investment in the Partnership.

(T)   The Investor understands and agrees that, although the Partnership, the General Partner and the
      Investment Manager will use its reasonable efforts to keep the information provided in the answers to
      this Subscription Agreement strictly confidential, the Partnership, the General Partner and the
      Investment Manager may present this Subscription Agreement and the information provided in answers
      to it to such parties (e.g., affiliates, attorneys, auditors, administrators, brokers and regulators) as it
      deems necessary or advisable to facilitate the acceptance and management of the Investor's Capital
      Contributions including, but not limited to, in connection with anti-money laundering and similar laws,
      if called upon to establish the availability under any applicable law of an exemption from registration of
      the Interests, the compliance with applicable law and any relevant exemptions thereto by the
      Partnership, the General Partner, the Investment Manager or its affiliates, or if the contents thereof are
      relevant to any issue in any action, suit or proceeding to which the Partnership, the General Partner, the
      Investment Manager or its affiliates are a party or by which they are or may be bound. The Partnership




                                                       8
             Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 12 of 153



       may also release information about the Investor if directed to do so by the Investor, if compelled to do so
       by law or in connection with any government or self-regulatory organization request or investigation.

III.   TAX INFORMATION

       The Investor certifies under penalties of perjury that (A)(i) the Investor's name, taxpayer identification
       or social security number and address provided in the Investor Questionnaire are correct and (ii) the
       Investor will complete and return with this Subscription Agreement IRS Form W-9, Payer's Request for
       Taxpayer Identification Number and Certification, and (B)(i) the Investor is not a non-resident alien
       individual, foreign corporation, foreign partnership, foreign trust or foreign estate (as defined in the
       Code) and (ii) the Investor will notify the Partnership within 60 days of any change in such status. The
       Investor agrees to execute properly and provide to the Partnership in a timely manner any tax
       documentation that may be reasonably required by the General Partner in connection with the
       Partnership.

IV.    GENERAL

(A)    The Investor agrees to indemnify and hold harmless the Partnership, its General Partner, the Investment
       Manager, each of their respective affiliates, and each other person, if any, who controls, is controlled by,
       or is under common control with, any of the foregoing, within the meaning of Section 15 of the
       Securities Act, against any and all loss, liability, claim, damage and expense whatsoever (including all
       expenses reasonably incurred in investigating, preparing or defending against any claim whatsoever)
       arising out of or based upon (i) any false representation or warranty made by the Investor, or breach or
       failure by the Investor to comply with any covenant or agreement made by the Investor, in this
       Subscription Agreement or in any other document furnished by the Investor to any of the foregoing in
       connection with this transaction or (ii) any action for securities law violations instituted by the Investor
       which is finally resolved by judgment against the Investor. The Investor also agrees to indemnify the
       Partnership, the General Partner, the Investment Manager and their respective affiliates and agents for
       any and all costs, fees and expenses (including legal fees and disbursements) in connection with any
       damages resulting from the Investor's assertion of lack of proper authorization from the Beneficial
       Owner to enter into this Subscription Agreement or perform the obligations hereof.

(B)    If any provision of this Subscription Agreement is invalid or unenforceable under any applicable law,
       then such provision shall be deemed inoperative to the extent that it may conflict therewith and shall be
       deemed modified to conform with such applicable law. Any provision hereof which may be held invalid
       or unenforceable under any applicable law shall not affect the validity or enforceability of any other
       provisions hereof, and to this extent the provisions hereof shall be severable.

(C)    If any answers provided or background documentation required under this Subscription Agreement is
       found to be false, forged or misleading, the Investor understands that the General Partner may terminate
       the interest of any Limited Partner from the Partnership as permitted under the Partnership Agreement.

V.     TRUSTEE AGENT, REPRESENTATIVE OR NOMINEE

(A)    If the Investor is acting as trustee, agent, representative or nominee for a Beneficial Owner, the Investor
       understands and acknowledges that the representations, warranties and agreements made herein are
       made by the Investor: (i) with respect to the Investor; and (ii) with respect to the Beneficial Owner.



                                                        9
            Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 13 of 153



      The Investor represents and warrants that it has all requisite power and authority from said Beneficial
      Owner to execute and perform the obligations under this Subscription Agreement.

(B)   If the Investor will enter into a swap, structured note or other derivative instrument, the return from
      which is based in whole or in part on the return of the Partnership (the "Swap"), with a third party (a
      "Third Party"), the Investor represents and warrants that with respect to a Third Party entering into a
      Swap: (i) the Third Party is authorized under its constitutional documents (e.g., certificate of
      incorporation, by-laws, partnership agreement or trust agreement) and applicable law (including U.S.
      and non-U.S. anti-money laundering laws and regulations) to enter into the Swap and would also be so
      authorized to invest directly into the Partnership; (ii) the Third Party has received and reviewed a copy
      of the Memorandum, the Partnership Agreement, and this Subscription Agreement; (iii) the Third Party
      acknowledges that the Partnership and its affiliates are not responsible for the legality, suitability or tax
      consequences of the Swap and that the Investor is not an agent of the Partnership; and (iv) the Third
      Party is an "eligible contract participant" under the Commodity Futures Trading Commission (the
      "CFTC") rules and an "accredited investor" under Regulation D promulgated under the Securities Act.
      Nothing herein constitutes an agreement or statement by the Partnership as to the legality of a Swap or
      the suitability of a Swap for the Third Party.

VI.   ADDITIONAL INFORMATION AND SUBSEQUENT CHANGES IN THE FOREGOING
      REPRESENTATIONS; LEGENDS

(A)   The Partnership may request from the Investor such additional information as it may deem necessary to
      evaluate the eligibility of the Investor to acquire an Interest, and may request from time to time such
      information as it may deem necessary to determine the eligibility of the Investor to hold an Interest or to
      enable the General Partner to determine the Partnership's or the General Partner's compliance with
      applicable regulatory requirements or the Partnership's tax status, and the Investor agrees to provide
      such information as may reasonably be requested.

(B)   The Investor agrees to notify the General Partner promptly in writing if there is any change with respect
      to any of the information or representations made herein and to provide the General Partner with such
      further information as the General Partner may reasonably require.

(C)   This Subscription Agreement may be executed through the use of separate signature pages or in any
      number of counterparts. The counterparts shall, for all purposes, constitute one agreement binding on all
      the parties, notwithstanding that all parties do not execute the same counterpart.




                                                       10
                Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 14 of 153




                                             INVESTOR PROFILE FORM
ALL INVESTORS MUST COMPLETE THIS PAGE.

Name of Investor (Please Print or Type)                         Social Security Number/Tax I.D. Number

$
Amount of Subscription

Type of Investor—Please check one:
□ Individual                              □ Registered Investment Company                  □ Foundation
□ Partnership                             □ Joint Tenants (with Rights of                  □ Endowment
                                              Survivorship
□ Corporation                             □ Tenants in Common                              □ Employee Benefit Plan
□ Trust                                   □ Individual Retirement Plan                     □ Keogh Plan
□ Limited Liability Company               □ Charitable Remainder Trust


Full Mailing Address (Exactly as it should appear on labels):

□ Mr.               □ Mrs.              □ Ms.               □ Miss               □ Dr.               □ Other______




Telephone Number                                            Fax Number

Residence (if an individual) or Principal Place of Business (if an entity) Address (No P.O. Boxes Please, if any):




Telephone Number                                            Fax Number

Address of Authorized Representative/Agent (No. P.O. Box Please, if any):




Telephone Number                                            Fax Number


Attention:
E-Mail Address:
Agent E-Mail Address:_________________________________________________________________________




                                                                   11
             Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 15 of 153




                                    INVESTOR PROFILE FORM
COMMUNICATIONS TO INVESTOR

Please send all communications to (Please initial one):
                       Mailing Address
Initial

                       Residence or Principal Place of Business Address
Initial

                       Authorized Representative/Agent
Initial

________               Investor Email Address:________________________
Initial

________               Agent Email Address:__________________________
Initial


By executing this Subscription Agreement the Investor hereby consents to electronic delivery of all Partnership
materials, including but not limited to, monthly NAV calculations, correspondence, annual reports and periodic
updates to offering materials.




                                                      12
           Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 16 of 153




                    GENERAL ELIGIBILITY REPRESENTATIONS
PLEASE COMPLETE ALL APPROPRIATE ITEMS.

I.   INVESTOR INFORMATION

     (A)       Formation date of entity, if applicable:

     (B)       If an entity, the Investor is organized under the laws of:

     (C)
               Was the Investor referred to the Partnership by a placement agent? Yes      □ No □
               If yes, please provide name of placement agent:

     (D)       The Investor hereby warrants and represents that:

               (Please initial one and complete blanks)

               _______      1.     If the Investor is an employee benefit plan, an endowment, a
               Initial             foundation, a corporation, a partnership, a limited liability
                                   company, a trust or other legal entity, it is:

                                   organized under the laws of:
                                   and has its principal place of business in :

               _______      2.     If beneficial ownership of the Investor is held by an individual
               Initial             (or an Individual Retirement Account, Keogh Plan, or other
                                   self-directed defined contribution plan), such individual is of
                                   legal age and is a resident of:


     (E)       The Investor _________ (is) _________ (is not) (please initial one) a "Benefit
               Plan Investor" (as defined in Section II(N) of this Subscription Agreement).

               (ii) The Investor ____ (is) ____ (is not) (please initial one) subject to any rules or
               regulations similar to the fiduciary responsibility provisions of ERISA, and/or the
               prohibited transactions provisions of Section 4975 of the Code.




                             GENERAL ELIGIBILITY REPRESENTATIONS
     (F)       If the Investor is an entity, the Investor hereby certifies to either 1 or 2 below:

               (Please initial one)




                                                    13
      Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 17 of 153




                        GENERAL ELIGIBILITY REPRESENTATIONS
          ________      1.    If the Investor is a corporation, partnership, limited liability company,
          Initial             trust or other entity, less than 25% of the value of each class of equity
                              interests in the Investor is held by Benefit Plan Investors (as defined in
                              Section II(N) of this Subscription Agreement).

          ________      2.    Twenty-five percent (25%) or more of the value of any class of equity
          Initial             interests in the Investor is held by Benefit Plan Investors and no more
                              than ____% of its value of any class of equity interests constitute or
                              during the investment will constitute plan assets within the meaning of
                              ERISA;

                              and

                              the Investor, _____ (is) _____ (is not) (please initial one) subject to the
                              fiduciary responsibility provisions of ERISA and/or the prohibited
                              transaction provisions of Section 4975 of the Code.

(G)       If the Investor is an insurance company, the Investor hereby certifies to either 1 or 2
          below:
          _______     1. The Investor is an insurance company investing the assets of its general
          Initial           account in the Partnership but none of the underlying assets of the
                            Investor's general account constitutes plan assets within the meaning of
                            ERISA.

          _______     2.     The Investor is an insurance company investing in the Partnership with
          Initial            the general account assets and a portion of the underlying assets of the
                             Investor's general account constitutes plan assets within the meaning of
                             ERISA; and no more than ____% of its general account constitute or
                             during the investment will constitute plan assets within the meaning of
                             ERISA; and


(H)       If the Investor is a governmental or foreign pension plan, the Investor certifies:

          _______            That the Plan is not, as of the date hereof, subject to a law, policy,
          Initial            ordinance, or regulation that could cause the underlying assets of the
                             Partnership to be subject to laws that are similar to the fiduciary
                             standards of care under ERISA and/or the prohibited transactions rules
                             under Section 406 of ERISA or Section 4975 of the Code; and the
                             Investor agrees to promptly notify the General Partner if there is a
                             change in the Investor’s law with regard to this representation; and


(I)    If the investor is exempt from U.S. federal income tax, please indicate the basis for the
       exemption: .


                                               14
       Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 18 of 153




                             GENERAL ELIGIBILITY REPRESENTATIONS
II.     ACCREDITED INVESTOR STATUS

The Investor certifies that the Investor is an "accredited investor" as defined in Regulation D
promulgated under the Securities Act because:

(Please initial as appropriate)

(A)     Individuals

 _______         1.       The Investor has an individual net worth, or joint net worth with his or her
 Initial                  spouse, in excess Initial of $1,000,000. As used herein, "net worth" means the
                          excess of total assets at fair market value, including home,* home furnishings
                          and automobiles, over total liabilities; or

 _______         2.       The Investor had individual income (exclusive of any income attributable to his
 Initial                  or her spouse) of more than $200,000 in each of the past two years, or joint
                          income with his or her spouse of more than $300,000 in each of those years,
                          and reasonably expects to reach the same income level in the current year.**

 (B)      Corporations, Foundations, Endowments, Partnerships or Limited Liability Companies

 _______         1.       The Investor has total assets in excess of $5,000,000 and was not formed for the
 Initial                  specific purpose of acquiring the Interests offered; or



________________
*      Notwithstanding anything to the contrary herein, for purposes of determining "net worth," the principal
       residence owned by an individual shall be valued either at (A) cost, including the cost of improvements, net of
       current encumbrances upon the property, or (B) the appraised value of the property as determined upon written
       appraisal used by an institutional lender making a loan to the individual secured by the property, including the
       cost of subsequent improvements, net of current encumbrances upon the property. "Institutional lender" means a
       bank, savings and loan company, industrial loan company, credit union or personal property broker or a
       company whose principal business is as a lender secured by real property and which has such loans receivable in
       the amount of $2,000,000 or more.
**      For purposes of this Subscription Agreement, individual income means adjusted gross income, as reported for
        federal income tax purposes, less any income attributable to a spouse or to property owned by a spouse,
        increased by the following amounts (but not including any amounts attributable to a spouse or to property owned
        by a spouse): (i) the amount of any tax-exempt interest income under Section 103 of the United States Internal
        Revenue Code of 1986, as amended (the "Code"), received; (ii) the amount of losses claimed as a limited partner
        in a limited partnership as reported on Schedule E of Form 1040; (iii) any deduction claimed for depletion under
        Section 611 et seq. of the Code; (iv) amounts contributed to an Individual Retirement Account (as defined in the
        Code) or Keogh retirement plan; (v) alimony paid; and (vi) any elective contributions to a cash or deferred
        arrangement under Section 401(k) of the Code.

 ________         2.      Each of the Investor's equity owners is an accredited investor for either of
 Initial                  the following Initial reasons:



                                                      15
          Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 19 of 153




                               GENERAL ELIGIBILITY REPRESENTATIONS
                            (a)    the equity owner of the Investor has an individual net worth, or joint
                            net worth with his or her spouse, in excess of $1,000,000. As used herein,
                            "net worth" means the excess of total assets at fair market value, including
                            home, * home furnishings and automobiles, over total liabilities, or

                            (b)     the equity owner of the Investor has individual income (exclusive of
                            any income attributable to his or her spouse) of more than $200,000 in each
                            of the past two years, or joint income with his or her spouse of more than
                            $300,000 in each of those years, and reasonably expects to reach the same
                            income level in the current year.** The General Partner, in its sole
                            discretion, may request information regarding the basis on which such
                            equity owners are accredited.

    (C)              Employee Benefit Plans
    ________         1.     The Investor is an employee benefit plan within the meaning of ERISA, and
    Initial                 the decision to invest in the Partnership was made by a plan fiduciary (as
                            defined in Section 3(21) of ERISA), which is either a bank, savings and
                            loan association, insurance company or registered investment adviser. The
                            name of such plan fiduciary is: ________________.

    ________         2.     The Investor is an employee benefit plan within the meaning of ERISA and
    Initial                 has total assets Initial in excess of $5,000,000; or

    ________         3.
                  The Investor is a plan established and maintained by a state, its political
    Initial       subdivisions, or any agency or instrumentality of a state or its political
                  subdivisions for the benefit of its employees, and has total assets in excess
                  of $5,000,000.
____________________
*          Notwithstanding anything to the contrary herein, for purposes of determining "net worth," the principal
           residence owned by an individual shall be valued either at: (i) cost, including the cost of improvements, net of
           current encumbrances upon the property; or (ii) the appraised value of the property as determined upon written
           appraisal used by an institutional lender making a loan to the individual secured by the property, including the
           cost of subsequent improvements, net of current encumbrances upon the property. "Institutional lender" means a
           bank, savings and loan company, industrial loan company, credit union or personal property broker or a
           company whose principal business is as a lender secured by real property and which has such loans receivable in
           the amount of $2,000,000 or more.
**         For purposes of this Subscription Agreement, individual income means adjusted gross income, as reported for
           federal income tax purposes, less any income attributable to a spouse or to property owned by a spouse,
           increased by the following amounts (but not including any amounts attributable to a spouse or to property owned
           by a spouse): (i) the amount of any tax-exempt interest income under Section 103 of the Code, received; (ii) the
           amount of losses claimed as a limited partner in a limited partnership as reported on Schedule E of Form 1040;
           (iii) any deduction claimed for depletion under Section 611 et seq. of the Code; (iv) amounts contributed to an
           Individual Retirement Account (as defined in the Code) or Keogh retirement plan; (v) alimony paid; and (vi) any
           elective contributions to a cash or deferred arrangement under Section 401(k) of the Code.

    (D)              Individual Retirement Accounts, Keogh Plans and Other Self-Directed



                                                         16
      Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 20 of 153




                       GENERAL ELIGIBILITY REPRESENTATIONS
              Defined Contribution Plans
________           The Investor is an individual retirement account, Keogh Plan or other self-
Initial            directed defined contribution plan in which a participant may exercise
                   control over the investment of assets credited to his or her account and the
                   investing participant is an accredited investor because such participant has a
                   net worth of at least $1,000,000 or has had an individual income of at least
                   $200,000 (or a joint income with spouse of at least $300,000) in each of the
                   last two years and reasonably expects to reach the same income level in the
                   current year. The General Partner, in its sole discretion, may request
                   information regarding the basis on which such participants are accredited.

(E)           Section 501(c)(3) Organizations

________           The Investor is an organization described in Section 501(c)(3) of the Code
Initial            of 1986, was not formed for the specific purpose of acquiring the Interests
                   offered and has total assets in excess of $5,000,000.

(F)           Trusts

________      1.   The Investor has total assets in excess of $5,000,000, was not formed for
Initial            the specific purpose of acquiring the Interests offered and its purchase is
                   directed by a sophisticated person. As used in the foregoing sentence, a
                   "sophisticated person" is one who has such knowledge and experience in
                   financial and business matters that it is capable of evaluating the merits
                   and risks of the prospective investment; or

________      2.   The Investor is: (a) a bank as defined in Section 3(a)(2) of the Securities
Initial            Act, a savings and loan association, or other institution as defined in Section
                   3(a)(5)(A) of the Securities Act; (b) acting in a fiduciary capacity; and (c)
                   subscribing for the purchase of the interests being offered on behalf of a
                   trust account or accounts; or

________      3.   The Investor is a revocable trust which may be amended or revoked at any
Initial            time by the grantors thereof and all of the grantors are accredited investors
                   as described herein. The General Partner, in its sole discretion, may
                   request information regarding the basis on which such equity owners are
                   accredited.

(G)           Banks, Savings and Loans and Similar Institutions

________           The Investor is a bank as defined in Section 3(a)(2) of the Securities Act or
Initial            a savings and loan association, or other institution as defined in Section
                   3(a)(5)(A) of the Securities Act acting in its individual capacity.




                                           17
       Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 21 of 153




                         GENERAL ELIGIBILITY REPRESENTATIONS
 (H)            Insurance Companies

 ________            The Investor is an insurance company as defined in Section 2(13) of the
 Initial             Securities Act.
 (I)            Other

 ________             The Investor is an executive officer or director of the General Partner or an
 Initial              IRA for their benefit.


III.    SUPPLEMENTAL DATA FOR ENTITIES

If the Investor is not a natural person, furnish the following supplemental data (natural persons may
skip this Section of the Investor Questionnaire):

 _______        1.    Legal form of entity (trust, corporation, partnership, limited liability
 Initial              company, benefit plan, etc.):
                      _____________________________________________________________
                      ____________________________________________________________.

                      Jurisdiction of organization: ____________________________________

 _______        2.    Was the Investor organized for the specific purpose of acquiring
 Initial              interests?
                      □ Yes □ No

 _______        3a.   Is the Investor a grantor trust, a partnership or an S-Corporation for U.S.
 Initial              federal income tax purposes?
                      □ Yes □ No
 _______        3b.   If "Yes" to question 3a above, please indicate whether or not:
 Initial
                      (i) more than 50 % of the value of the ownership interest of any beneficial
                      owner in the Investor is (or may at any time during the term of the
                      Partnership be) attributable to the Investor's (direct or indirect) interest in
                      the Partnership; or
                      □ Yes □ No
                      (ii) it is a principal purpose of the Investor's participation in the
                      Partnership to permit the Partnership to satisfy the 100 partner limitation
                      contained in U.S. Treasury Regulation Section 1.7704-1(h)(3).



                                               18
   Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 22 of 153




                  GENERAL ELIGIBILITY REPRESENTATIONS

                □ Yes □ No
_______    4.   Are shareholders, partners or other holders of equity or beneficial
Initial         interests in the Investor able to decide individually whether or participate,
                or the extent of their participation, in the Investor's investment in the
                Partnership (i.e., can shareholders, partners or other holders of equity or
                beneficial interests in the Investor determine whether their capital will
                form part of the capital invested by the Investor in the Partnership)?


                □ Yes □ No
_______    5.   If the Investor's tax year ends on a date other than December 31, please
Initial         indicate such date below:

                             ____________________

_______    6.   What percentage of the Investor is owned by non-United States persons or
Initial         entities?           ____________%

           7.   Is the Investor (a) a trust any portion of which is treated (under subpart E
_______         of part I of subchapter J of chapter 1 of subtitle A of the Code) as owned
Initial         by a natural person (e.g., a grantor trust), (b) an entity disregarded for
                U.S. federal income tax purposes and owned (or treated as owned) by a
                natural person or a trust described in clause (a) of this sentence (e.g., a
                limited liability company with a single member), (c) an organization
                described in Section 401(a), Section 501(c)(17) or Section 509(a) of the
                Code, or (d) a trust permanently set aside or to be used for a charitable
                purpose?


                □ Yes □ No




                                        19
                                                    Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 23 of 153




Form                                         W-9                                        Request for Taxpayer                                                              Give form to the
(Rev. October 2007)
                                                                              Identification Number and Certification                                                     requester. Do not
Department of the Treasury
Internal Revenue Service                                                                                                                                                  send to the IRS
                                         Name                     (as                   shown                     on                your                  income                  tax       return)



                                         Business                            name,                           if                         different                        from               above
See Specific Instructions on page 2.




                                         Check appropriate box:    Individual/ Sole proprietor            Corporation                                  Partnership
                                                                                                                                                                              Exempt
           Print or type




                                                 Limited liability company. Enter the tax classification (D=disregarded entity, C=corporation, P=partnership) ► ------          payee
                                         -
                                             Other (see instructions) ►
                                         Address        (number,         street,         and         apt.          or      suite       no.)    Requester’s name and address (optional)



                                         City,                    state,                  and                     ZIP                 code



                                         List                                 account                                   number(s)                               here                     (optional)



Part I                                             Taxpayer Identification Number (TIN)
                                                                                                                                                        Social security number
Enter your TIN in the appropriate box. The TIN provided must match the name given on Line 1 to avoid
backup withholding. For individuals, this is your social security number (SSN). However, for a resident
alien, sole proprietor, or disregarded entity, see the Part I instructions on page 3. For other entities, it is
your employer identification number (EIN). If you do not have a number, see How to get a TIN on page 3.                                                                      or
Note. If the account is in more than one name, see the chart on page 4 for guidelines on whose                                                          Employer identification number
number to enter.



Part II                                            Certification
Under penalties of perjury, I certify that:
1. The number shown on this form is my correct taxpayer identification number (or I am waiting for a number to be issued to me), and

2. I am not subject to backup withholding because: (a) I am exempt from backup withholding, or (b) I have not been notified by the Internal Revenue
Service (IRS) that I am subject to backup withholding as a result of a failure to report all interest or dividends, or (c) the IRS has notified me that I am no
longer subject to backup withholding, and

3.                                I am a U.S. citizen or other U.S. person (defined below).

Certification instructions. You must cross out item 2 above if you have been notified by the IRS that you are currently subject to backup withholding
because you have failed to report all interest and dividends on your tax return. For real estate transactions, item 2 does not apply. For mortgage interest paid,
acquisition or abandonment of secured property, cancellation of debt, contributions to an individual retirement arrangement (IRA), and generally, payments
other than interest and dividends, you are not required to sign the Certification, but you must provide your correct TIN. See the instructions on page 4.

Sign                                         Signature                                                                                                                                          of
Here                                         U.S. person ►                                                                                 Date ►




                                                                                                                          20
                     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 24 of 153


Form W-9 (Rev. 10-2007
                                                                                         2. The treaty article addressing the income.
General Instructions
                                                                                         3. The article number (or location) in the tax treaty that contains the
Section references are to the Internal Revenue Code unless otherwise noted.
                                                                                         saving clause and its exceptions.
Purpose of Form                                                                          4. The type and amount of income that qualifies for the exemption
A person who is required to file an information return with the IRS must           from tax.
obtain your correct taxpayer identification number (TIN) to report, for                  5. Sufficient facts to justify the exemption from tax under the terms of
example, income paid to you, real estate transactions, mortgage interest you       the treaty article.
paid, acquisition or abandonment of secured property, cancellation of debt, or           Example. Article 20 of the U.S.-China income tax treaty allows an
contributions you made to an IRA.                                                  exemption from tax for scholarship income received by a Chinese student
Use Form W-9 only if you are a U.S. person (including a resident alien), to        temporarily present in the United States. Under U.S. law, this student will
provide your correct TIN to the person requesting it (the requester) and, when     become a resident alien for tax purposes if his or her stay in the United States
applicable, to:                                                                    exceeds 5 calendar years. However, paragraph 2 of the first Protocol to the
1. Certify that the TIN you are giving is correct (or you are waiting for a        U.S.-China treaty (dated April 30, 1984) allows the provisions of Article 20 to
number to be issued),                                                              continue to apply even after the Chinese student becomes a resident alien of
2. Certify that you are not subject to backup withholding, or                      the United States. A Chinese student who qualifies for this exception (under
                                                                                   paragraph 2 of the first protocol) and is relying on this exception to claim an
3. Claim exemption from backup withholding if you are a U.S. exempt
                                                                                   exemption from tax on his or her scholarship or fellowship income would
payee. If applicable, you are also certifying that as a U.S. person, your
                                                                                   attach to Form W-9 a statement that includes the information described above
allocable share of any partnership income from a U.S. trade or business is not
                                                                                   to support that exemption.
subject to the withholding tax on foreign partners’ share of effectively
connected income.                                                                        If you are a nonresident alien or a foreign entity not subject to backup
                                                                                   withholding, give the requester the appropriate completed Form W-8.
Note. If a requester gives you a form other than Form W-9 to request your
TIN, you must use the requester’s form if it is substantially similar to this      What is backup withholding? Persons making certain payments to you must
Form W-9.                                                                          under certain conditions withhold and pay to the IRS 28% of such payments.
                                                                                   This is called “backup withholding.” Payments that may be subject to backup
Definition of a U.S. person. For federal tax purposes, you are considered a
U.S. person if you are:                                                            withholding include interest, tax-exempt interest, dividends, broker and barter
                                                                                   exchange transactions, rents, royalties, nonemployee pay, and certain
• An individual who is a U.S. citizen or U.S. resident alien,                      payments from fishing boat operators. Real estate transactions are not subject
• A partnership, corporation, company, or association created or organized         to backup withholding.
    in the United States or under the laws of the United States,                         You will not be subject to backup withholding on payments you receive
• An estate (other than a foreign estate), or                                      if you give the requester your correct TIN, make the proper certifications, and
• A domestic trust (as defined in Regulations section 301.7701-7).                 report all your taxable interest and dividends on your tax return.
Special rules for partnerships. Partnerships that conduct a trade or business      Payments you receive will be subject to backup withholding if:
in the United States are generally required to pay a withholding tax on any              1. You do not furnish your TIN to the requester,
foreign partners’ share of income from such business. Further, in certain cases          2. You do not certify your TIN when required (see the Part II
where a Form W-9 has not been received, a partnership is required to presume       instructions on page 3 for details),
that a partner is a foreign person, and pay the withholding tax. Therefore, if           3. The IRS tells the requester that you furnished an incorrect TIN,
you are a U.S. person that is a partner in a partnership conducting a trade or
                                                                                         4. The IRS tells you that you are subject to backup withholding
business in the United States, provide Form W-9 to the partnership to
                                                                                   because you did not report all your interest and dividends on your tax return
establish your U.S. status and avoid withholding on your share of partnership
                                                                                   (for reportable interest and dividends only), or
income.
                                                                                         5. You do not certify to the requester that you are not subject to
      The person who gives Form W-9 to the partnership for purposes of
                                                                                   backup withholding under 4 above (for reportable interest and dividend
establishing its U.S. status and avoiding withholding on its allocable share of
                                                                                   accounts opened after 1983 only).
net income from the partnership conducting a trade or business in the United
States is in the following cases:                                                        Certain payees and payments are exempt from backup withholding. See
                                                                                   the instructions below and the separate Instructions for the Requester of Form
                                                                                   W-9.
•   The U.S. owner of a disregarded entity and not the entity,
                                                                                         Also see Special rules for partnerships on page 1.
•   The U.S. grantor or other owner of a grantor trust and not the trust, and
•   The U.S. trust (other than a grantor trust) and not the beneficiaries of the   Penalties
    trust.                                                                         Failure to furnish TIN. If you fail to furnish your correct TIN to a requester,
Foreign person. If you are a foreign person, do not use Form W-9. Instead,         you are subject to a penalty of $50 for each such failure unless your failure is
use the appropriate Form W-8 (see Publication 515, Withholding of Tax on           due to reasonable cause and not to willful neglect.
Nonresident Aliens and Foreign Entities).                                          Civil penalty for false information with respect to withholding. If you
Nonresident alien who becomes a resident alien. Generally, only a                  make a false statement with no reasonable basis that results in no backup
nonresident alien individual may use the terms of a tax treaty to reduce or        withholding, you are subject to a $500 penalty.
eliminate U.S. tax on certain types of income. However, most tax treaties          Criminal penalty for falsifying information. Willfully falsifying
contain a provision known as a “saving clause.” Exceptions specified in the        certifications or affirmations may subject you to criminal penalties including
saving clause may permit an exemption from tax to continue for certain types       fines and/or imprisonment.
of income even after the payee has otherwise become a U.S. resident alien for      Misuse of TINs. If the requester discloses or uses TINs in violation of federal
tax purposes.                                                                      law, the requester may be subject to civil and criminal penalties.
      If you are a U.S. resident alien who is relying on an exception contained
in the saving clause of a tax treaty to claim an exemption from U.S. tax on        Specific Instructions
certain types of income, you must attach a statement to Form W-9 that
specifies the following five items:
                                                                                   Name
                                                                                   If you are an individual, you must generally enter the name shown on your
      1. The treaty country. Generally, this must be the same treaty under
                                                                                   income tax return. However, if you have changed your last name, for instance,
which you claimed exemption from tax as a nonresident alien.
                                                                                   due to marriage without informing the Social Security Administration of the
                      Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 25 of 153



name change, enter your first name, the last name shown on your social                      IF the payment is for . . .               THEN the payment is exempt
security card, and your new last name.                                                                                                for . . .
      If the account is in joint names, list first, and then circle, the name of the        Interest   and   dividend     payments    All       exempt      payees    except
person or entity whose number you entered in Part I of the form.                                                                      for 9
Sole proprietor. Enter your individual name as shown on your income tax                     Broker transactions                       Exempt payees 1 through 13. Also, a
return on the “Name” line. You may enter your business, trade, or “doing                                                              person       registered   under    the
business as (DBA)” name on the “Business name” line.                                                                                  Investment Advisers Act of 1940
Limited liability company (LLC). Check the “Limited liability company”                                                                who regularly acts as a broker
box only and enter the appropriate code for the tax classification (“D” for                 Barter exchange transactions and          Exempt payees 1 through 5
disregarded entity, “C” for corporation, “P” for partnership) in the space                  patronage dividends
provided.
                                                                                            Payments over $600 required to be Generally, exempt payees 1 through
For a single-member LLC (including a foreign LLC with a domestic owner)                     reported and direct sales over 72
that is disregarded as an entity separate from its owner under Regulations                  $5,0001
section 301.7701-3, enter the owner’s name on the “Name” line. Enter the                    1
                                                                                              See Form 1099-MISC, Miscellaneous Income, and its instructions.
LLC’s name on the “Business name” line.
                                                                                            2
                                                                                              However, the following payments made to a corporation (including gross
      For an LLC classified as a partnership or a corporation, enter the LLC’s
                                                                                              proceeds paid to an attorney under section 6045(f, even if the attorney is a
name on the “Name” line and any business, trade, or DBA name on the
                                                                                              corporation) and reportable on Form 1099-MISC are not exempt from
“Business name” line.
                                                                                              backup withholding: medical and health care payments, attorneys’ fees, and
Other entities. Enter your business name as shown on required federal tax                     payments for services paid by a federal executive agency.
documents on the “Name” line. This name should match the name shown on
the charter or other legal document creating the entity. You may enter any                  Part     I.                     Taxpayer                  Identification
business, trade, or DBA name on the “Business name” line.
                                                                                            Number (TIN)
Note. You are requested to check the appropriate box for your status
                                                                                            Enter your TIN in the appropriate box. If you are a resident alien and you
(individual/sole proprietor, corporation, etc.).
                                                                                            do not have and are not eligible to get an SSN, your TIN is your IRS
Exempt Payee                                                                                individual taxpayer identification number (ITIN). Enter it in the social
If you are exempt from backup withholding, enter your name as described                     security number box. If you do not have an ITIN, see How to get a TIN below.
above and check the appropriate box for your status, then check the “Exempt                       If you are a sole proprietor and you have an EIN, you may enter either
payee” box in the line following the business name, sign and date the form.                 your SSN or EIN. However, the IRS prefers that you use your SSN.
Generally, individuals (including sole proprietors) are not exempt from                           If you are a single-member LLC that is disregarded as an entity separate
backup withholding. Corporations are exempt from backup withholding for                     from its owner (see Limited liability company (LLC) on page 2), enter the
certain payments, such as interest and dividends.                                           owner’s SSN (or EIN, if the owner has one). Do not enter the disregarded
Note. If you are exempt from backup withholding, you should still complete                  entity’s EIN. If the LLC is classified as a corporation or partnership, enter the
this form to avoid possible erroneous backup withholding.                                   entity’s EIN.
      The following payees are exempt from backup withholding:                              Note. See the chart on page 4 for further clarification of name and TIN
                                                                                            combinations.
      1. An organization exempt from tax under section 501(a), any IRA,
or a custodial account under section 403(b)(7) if the account satisfies the                 How to get a TIN. If you do not have a TIN, apply for one immediately. To
requirements of section 401(f)(2),                                                          apply for an SSN, get Form SS-5, Application for a Social Security Card,
                                                                                            from your local Social Security Administration office or get this form online
      2. The United States or any of its agencies or instrumentalities,                     at www.ssa.gov. You may also get this form by calling 1-800-772-1213. Use
      3. A state, the District of Columbia, a possession of the United States,              Form W-7, Application for IRS Individual Taxpayer Identification Number, to
or any of their political subdivisions or instrumentalities,                                apply for an ITIN, or Form SS-4, Application for Employer Identification
      4. A foreign government or any of its political subdivisions, agencies,               Number, to apply for an EIN. You can apply for an EIN online by accessing
or instrumentalities, or                                                                    the IRS website at www.irs.gov/businesses and clicking on Employer
      5. An international organization or any of its agencies or                            Identification Number (EIN) under Starting a Business. You can get Forms
instrumentalities.                                                                          W-7 and SS-4 from the IRS by visiting www.irs.gov or by calling 1-800-
                                                                                            TAX-FORM (1-800-829-3676).
      Other payees that may be exempt from backup withholding include:
                                                                                                  If you are asked to complete Form W-9 but do not have a TIN, write
      6. A corporation,
                                                                                            “Applied For” in the space for the TIN, sign and date the form, and give it to
      7. A foreign central bank of issue,                                                   the requester. For interest and dividend payments, and certain payments made
      8. A dealer in securities or commodities required to register in the                  with respect to readily tradable instruments, generally you will have 60 days
United States, the District of Columbia, or a possession of the United States,              to get a TIN and give it to the requester before you are subject to backup
      9. A futures commission merchant registered with the Commodity                        withholding on payments. The 60-day rule does not apply to other types of
Futures Trading Commission,                                                                 payments. You will be subject to backup withholding on all such payments
      10. A real estate investment trust,                                                   until you provide your TIN to the requester.
      11. An entity registered at all times during the tax year under the                   Note. Entering “Applied For” means that you have already applied for a TIN
Investment Company Act of 1940,                                                             or that you intend to apply for one soon.
      12. A common trust fund operated by a bank under section 584(a),                      Caution: A disregarded domestic entity that has a foreign owner must use the
                                                                                            appropriate Form W-8.
      13. A financial institution,
                                                                                            Part II. Certification
      14. A middleman known in the investment community as a nominee or
custodian, or                                                                               To establish to the withholding agent that you are a U.S. person, or resident
                                                                                            alien, sign Form W-9. You may be requested to sign by the withholding agent
      15. A trust exempt from tax under section 664 or described in section                 even if items 1, 4, and 5 below indicate otherwise.
4947.
                                                                                                  For a joint account, only the person whose TIN is shown in Part I should
      The chart below shows types of payments that may be exempt from                       sign (when required). Exempt payees, see Exempt Payee on page 2.
backup withholding. The chart applies to the exempt payees listed above, 1
through 15.




                                                                                       22
                     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 26 of 153



Signature requirements. Complete the certification as indicated in 1 through           itself is not designated in the account title.) Also see Special Ivies for
5 below.                                                                               partnerships on page 1.
      1. Interest, dividend, and barter exchange accounts opened                       Note. If no name is circled when more than one name is listed, the number
before 1984 and broker accounts considered active during 1983. You must                will be considered to be that of the first name listed.
give your correct TIN, but you do not have to sign the certification.
      2. Interest, dividend, broker, and barter exchange accounts
                                                                                       Secure Your Tax Records from Identity Theft
opened after 1983 and broker accounts considered inactive during 1983.                 Identity theft occurs when someone uses your personal information such as
You must sign the certification or backup withholding will apply. If you are           your name, social security number (SSN), or other identifying information,
subject to backup withholding and you are merely providing your correct TIN            without your permission, to commit fraud or other crimes. An identity thief
to the requester, you must cross out item 2 in the certification before signing        may use your SSN to get a job or may file a tax return using your SSN to
the form.                                                                              receive a refund.
      3. Real estate transactions. You must sign the certification. You                To reduce your risk:
may cross out item 2 of the certification.                                             • Protect your SSN,
      4. Other payments. You must give your correct TIN, but you do not                • Ensure your employer is protecting your SSN, and
have to sign the certification unless you have been notified that you have
                                                                                       • Be careful when choosing a tax preparer.
previously given an incorrect TIN. “Other payments” include payments made
in the course of the requester’s trade or business for rents, royalties, goods                Call the IRS at 1-800-829-1040 if you think your identity has been used
(other than bills for merchandise), medical and health care services (including        inappropriately for tax purposes.
payments to corporations), payments to a nonemployee for services, payments                   Victims of identity theft who are experiencing economic harm or a
to certain fishing boat crew members and fishermen, and gross proceeds paid            system problem, or are seeking help in resolving tax problems that have not
to attorneys (including payments to corporations).                                     been resolved through normal channels, may be eligible for Taxpayer
      5. Mortgage interest paid by you, acquisition or abandonment of                  Advocate Service (TAS) assistance. You can reach TAS by calling the TAS
secured property, cancellation of debt, qualified tuition program                      toll-free case intake line at 1-877-777-4778 or TTY/TDD 1-800-829-4059.
payments (under section 529), IRA, Coverdell ESA, Archer MSA or HSA                    Protect yourself from suspicious emails or phishing schemes. Phishing is
contributions or distributions, and pension distributions. You must give               the creation and use of email and websites designed to mimic legitimate
your correct TIN, but you do not have to sign the certification.                       business emails and websites. The most common act is sending an email to a
                                                                                       user falsely claiming to be an established legitimate enterprise in an attempt to
What Name and Number To Give the Requester                                             scam the user into surrendering private information that will be used for
        For this type of account:                   Give name and SSN of:              identity theft.
1. Individual                                 The individual                                  The IRS does not initiate contacts with taxpayers via emails. Also, the
2. Two or more individuals (joint             The actual owner of the account or,      IRS does not request personal detailed information through email or ask
   account)                                   if combined funds, the first             taxpayers for the PIN numbers, passwords, or similar secret access
                                              individual on the account1               information for their credit card, bank, or other financial accounts.
                                              The minor2                                      If you receive an unsolicited email claiming to be from the IRS, forward
3. Custodian account of a minor
                                                                                       this message to phishing@irs.gov. You may also report misuse of the IRS
    (Uniform Gift to Minors Act)
                                                                  1                    name, logo, or other IRS personal property to the Treasury Inspector General
4. a The usual revocable savings trust The grantor-trustee
                                                                                       for Tax Administration at 1-800-366-4484. You can forward suspicious
    (grantor       is      also      trustee)
                                                                1                      emails to the Federal Trade Commission at: spam@uce.gov or contact them at
    b. So-called trust account that is not The actual owner
                                                                                       www.consumergovfidtheft or 1-877-IDTHEFT(438-4338).
    a legal or valid trust under state law
5. Sole proprietorship or disregarded The owner
                                                         3                                    Visit the IRS website at www.irs.gov to learn more about identity theft
    entity owned by an individual                                                      and how to reduce your risk.
         For this type of account:                  Give name and EIN of:
6. Disregarded entity not owned by an The owner
    individual
7. A valid trust, estate, or pension trust    Legal                         entity4
8. Corporate or LLC electing corporate
    status on Form 8832                       The Corporation
9. Association,         club,     religious,
    charitable, educational, or other tax- The organization
    exempt organization
10. Partnership or multi-member LLC           The partnership
11. A broker or registered nominee            The broker or nominee
12. Account with the Department of The public entity
    Agriculture in the name of a public
    entity (such as a state or local
    government, school district, or
    prison) that receives agricultural
    program payments
1
  List first and circle the name of the person whose number you furnish. If
only one person on a joint account has an SSN, that person’s number must be
furnished.
2
  Circle the minor’s name and furnish the minor’s SSN.
3
  You must show your individual name and you may also enter your business
or “DBA” name on the second name line. You may use either your SSN or
EIN (if you have one), but the IRS encourages you to use your SSN.
4
  List first and circle the name of the trust, estate, or pension trust. (Do not
furnish the TIN of the personal representative or trustee unless the legal entity




                                                                                  23
         Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 27 of 153




Privacy Act Notice
Section 6109 of the Internal Revenue Code requires you to provide your correct TIN to persons who must file information returns with the IRS to
report interest, dividends, and certain other income paid to you, mortgage interest you paid, the acquisition or abandonment of secured property,
cancellation of debt, or contributions you made to an IRA, or Archer MSA or HSA. The IRS uses the numbers for identification purposes and to
help verify the accuracy of your tax return. The IRS may also provide this information to the Department of Justice for civil and criminal
litigation, and to cities, states, the District of Columbia, and U.S. possessions to carry out their tax laws. We may also disclose this information to
other countries under a tax treaty, to federal and state agencies to enforce federal nontax criminal laws, or to federal law enforcement and
intelligence agencies to combat terrorism.
You must provide your TIN whether or not you are required to file a tax return. Payers must generally withhold 28% of taxable interest, dividend,
and certain other payments to a payee who does not give a TIN to a payer. Certain penalties may also apply




                                                                         24
      Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 28 of 153



                                  SIGNATURE PAGES

ALL INVESTORS MUST COMPLETE THIS SECTION.

The undersigned hereby represents that:

1.     the undersigned has carefully read and is familiar with this Subscription Agreement and
       the Partnership Documents;

2.     the information contained herein is complete and accurate and may be relied upon; and

3.     the undersigned agrees that the execution of this signature page constitutes the execution
       and receipt of this Subscription Agreement.

IN WITNESS WHEREOF, the undersigned has executed this Subscription Agreement this ____
day of ________________, 20__.


INDIVIDUALS                                     ENTITIES



Signature                                       Print Name of Entity


                                                By:
Print Name                                            Authorized Signature



Additional Investor Signature                   Print Name and Title



Print Name

                 Name of Trustees or Other Fiduciaries Exercising Investment
                      Discretion with Respect to Benefit Plan or Trust

            Signature                     Printed Name                         Title




                                              25
        Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 29 of 153




                                      SIGNATURE PAGES
                  Agreement of Custodian of Individual Retirement Account

The undersigned, being the custodian of the above named individual retirement account, hereby
accepts and agrees to this subscription.

By:
      Signature of Authorized Signatory           Name of Custodian (Please Type or Print)



  Name of Authorized Signatory (Please Type or Print)



                                FOR INTERNAL USE ONLY
                         To be completed by Broad Reach Capital, LP



                            SUBSCRIPTION ACCEPTED
                            AS TO $

                            BROAD REACH CAPITAL, LP
                            By: Broad Reach Partners, LLC

                            By:

                            Date:                 , 20




                                             26
      Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 30 of 153

                                                                                      EXHIBIT A

                              Additional Subscription Form
Broad Reach Capital, LP
c/o Broad Reach Partners, LLC
200 Four Falls, Suite 211
1001 Conshohocken State Road
West Conshohocken, PA 19428

Dear Sir/Madam:

               The undersigned hereby wishes to make an additional capital contribution to
Broad Reach Capital, LP (the "Partnership"). The amount to be contributed ("Additional Capital
Contribution") is: $____________________.

                The undersigned acknowledges and agrees: (i) that the undersigned is making the
Additional Capital Contribution on the terms and conditions contained in the subscription
agreement, dated _________________, 20__, previously executed by the undersigned and
accepted by the General Partner (the "Subscription Agreement"); (ii) that the representations and
covenants of the undersigned contained in the Subscription Agreement and the anti-money
laundering supplement thereto are true and correct in all material respects as of the date set forth
below; (iii) the information provided on the Investor Profile Form in the Subscription Agreement
is correct as of the date set forth below; and (iv) the background information provided to the
General Partner is true and correct in all material respects as of the date set forth below.

 THE UNDERSIGNED AGREES TO NOTIFY THE GENERAL PARTNER
    PROMPTLY IN WRITING SHOULD THERE BE ANY CHANGE
         IN ANY OF THE FOREGOING INFORMATION.
Dated: _________________, 20__

        INDIVIDUALS                                          ENTITIES



        Signature                                            Print Name of Entity


                                                             By:
        Print Name                                                 Authorized Signature


        Additional Investor Signature                        Print Name and Title


        Print Name




                                               A-1
Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 31 of 153


                    FOR INTERNAL USE ONLY
                To be completed by the General Partner

                ADDITIONAL CAPITAL CONTRIBUTION ACCEPTED
                AS TO $______________________

                Broad Reach Capital, LP
                By: Broad Reach Partners, LLC

                By:

                Date:                  , 20




                                 A-2
       Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 32 of 153



                                                                                               EXHIBIT B

          REQUEST FOR REDEMPTION OF LIMITED PARTNERSHIP INTEREST
Broad Reach Capital, LP
c/o Broad Reach Partners, LLC
200 Four Falls, Suite 211
1001 Conshohocken State Road
West Conshohocken, PA 19428

Dear Sir/Madam:

The undersigned limited partner (the "Limited Partner") of Broad Reach Capital, LP (the
"Partnership") hereby requests that the Partnership redeem from the Limited Partner's capital
account in the Partnership (the "Capital Account") that was established pursuant to the capital
contribution made on _____________ ___, 20___ and pay the following amount to the Limited
Partner as directed below:

               (check one)

                   ____________ The entire balance of the Limited Partner's Capital Account
                                established for the Limited Partner as of ________________

                   ____________ The entire balance of the Limited Partner's Capital Accounts
                                in the Partnership

                   ____________ $__________________ from the Limited Partner's Capital
                                Account established for the Limited Partner as of __________

               on the next available Redemption Date (the "Redemption Date") following receipt
               of this letter.*

The cash proceeds of such Capital Account should be paid and forwarded to the Limited Partner
as follows:


                                                                   Name


                                                                   Address

_________________
*      This request for redemption must be received not less than 30 days prior to a Redemption Date. Requests
       for redemption must be unconditional. Notices of redemption are irrevocable by the Investor.




                                                    B-1
      Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 33 of 153



If desired, set forth instructions for the account to which the cash proceeds of the redemption
may be sent by wire transfer:


                                                         Name of Bank


                                                        Address of Bank


                                                         ABA Number


                                                        Account Number


                                           Name Under Which Account Is Held


Note: Redemption proceeds shall be paid to the same account from which the Limited
Partner's investment in the Partnership was originally remitted, unless the General
Partner, in its sole discretion, agrees otherwise.


                                           Very truly yours,

Signature(s) Guaranteed by:
                                           Signature of Limited Partner


                                           Print name

                                           Mailing Address




                                             B-2
      Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 34 of 153




                               BROAD REACH CAPITAL, LP

                                 CLIENT PRIVACY NOTICE

Your privacy is very important to us. This Privacy Notice sets forth the policies of Broad Reach
Capital, LP (the "Partnership") with respect to non-public personal information of its investors,
prospective investors and former investors. These policies apply to individuals and Individual
Retirement Accounts only and may be changed at any time, provided a notice of such change is
given to you.

You provide us with personal information, such as your address, social security number, assets
and/or income information: (i) in the Subscription Agreement and related documents; (ii) in
correspondence and conversations with the Partnership's representatives; and (iii) through
transactions in the Partnership.

We do not disclose any of this personal information about our investors, prospective investors or
former investors to anyone, other than to our affiliates, such as the Investment Manager of the
Partnership, and except as permitted by law, such as to our attorneys, auditors, brokers,
regulators and certain service providers, in such case, only as necessary to facilitate the
acceptance and management of your investment. Thus, it may be necessary, under anti-money
laundering and similar laws, to disclose information about the Partnership's investors in order to
accept subscriptions from them. We will also release information about you if you direct us to
do so, if compelled to do so by law, or in connection with any government or self-regulatory
organization request or investigation.




                                               B-3
      Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 35 of 153




                 BROAD REACH CAPITAL, LP (THE "PARTNERSHIP")
                               Anti-Money Laundering Supplement

You (the "Investor") must complete this supplement (the "Anti-Money Laundering
Supplement") in order to become a limited partner in the Partnership. Your subscription
agreement will not be deemed complete, and you will not be deemed a limited partner of
the Partnership, regardless of whether you have already wired funds, until all of the
required documentation listed below is received by the General Partner. For additional
information, please contact Brenda Smith at (610) 671-2346.

IV.   PAYMENT INFORMATION

(a)   Name of Investor:
(b)   Name of the bank from which your payment to the Partnership is being
      wired (the "Wiring Bank"):
                                                                                          YES         NO
(c)   Is the Wiring Bank located in a FATF Country*?
                                                                                          □           □
      If yes, please answer question (d) below.
      If no, please provide the information described in Item II below.
(d)   Are you a customer of the Wiring Bank?
                                                                                          □           □
      If yes, you may skip Item II below.
      If no, please provide the information described in Item II below.

You must wire the payment from an account in your name. If the General Partner is
unable to verify your answers above through confirmation from Wiring Bank or SWIFT
message, you will be required to provide the information described in Item II below.

________________________
*      As of the date hereof, countries that are members of the Financial Action Task Force on Money Laundering
       (each, a "FATF Country") are: Argentina, Australia, Austria, Belgium, Brazil, Canada, China, Denmark,
       European Commission, Finland, France, Germany, Greece, Gulf Co-operation Council, Hong Kong,
       Iceland, Ireland, Italy, Japan, Kingdom of the Netherlands, Luxembourg, Mexico, New Zealand, Norway,
       Portugal, Russian Federation, Singapore, South Africa, Spain, Sweden, Switzerland, Turkey, United
       Kingdom and the United States.




                                                    S-1
      Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 36 of 153




V.    ADDITIONAL INFORMATION

Note: This section applies only to investors who responded "No" to question I(c) or I(d) above.

The following materials must be provided to the General Partner:

For Individuals

□     A certified or notarized copy of a government issued form of picture identification (e.g.,
      passport).

□     Certified proof of current address (e.g., copy of a current residential utility bill).

For Fund of Funds

□     A certificate of due formation and organization and continued authorization to conduct
      business in the jurisdiction of its organization (e.g., certificate of good standing).

□     An incumbency certificate attesting to the title of the individual executing the Anti-Money
      Laundering Supplement on behalf of the prospective investor (a sample Incumbency Certificate
      is attached hereto as Exhibit A).

□     A completed copy of Exhibit B certifying that the entity has adequate anti-money laundering
      policies and procedures in place that are consistent with all applicable anti-money laundering
      laws and regulations, including, to the extent applicable, the USA PATRIOT Act and OFAC
      (as defined below).

□     A letter of reference from a local office of a reputable bank or brokerage firm which is
      incorporated, or has its principal place of business located, in a FATF Country certifying that
      the prospective investor maintains an account at such bank/brokerage firm and containing a
      statement affirming the prospective investor's integrity (a sample Letter of Reference is
      attached hereto as Exhibit C).

□     If the prospective investor is a publicly traded company, the information described above in
      "For Individuals" must be provided for the lesser of (i) two or (ii) all of, the directors of the
      company.

□     Certified copy of Certificate of Incorporation, Certificate of Formation, Certificate of
      Registration, Memorandum and Articles of Association, signed LLC Agreement, signed
      Operating Agreement and signed Limited Partnership Agreement, as applicable.

□     Identification required for individuals must be provided for at least two directors, partners or
      members, as applicable.




                                                 S-2
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 37 of 153




For All Entity Investors

□     A certified certificate of due formation and organization and continued authorization to
      conduct business in the jurisdiction of its organization (e.g., certificate of good standing).

□     An incumbency certificate attesting to the title of the individual executing the Anti-Money
      Laundering Supplement on behalf of the prospective investor (a sample Incumbency
      Certificate is attached hereto as Exhibit A).

□     A letter of reference from a local office of a reputable bank or brokerage firm which is
      incorporated, or has its principal place of business located, in a FATF Country certifying that
      the prospective investor maintains as account at such bank/brokerage firm for a length of time
      and containing a statement affirming the prospective investor's integrity (a sample Letter of
      Reference is attached hereto as Exhibit C).

□     If the prospective investor is a privately-held entity, a completed copy of Exhibit D listing the
      name of each person who directly, or indirectly through intermediaries, is the beneficial owner
      of 25% or more of any voting or non-voting class of equity interests of the prospective
      investor.

□     If the prospective investor is a trust, a completed copy of Exhibit E listing the current
      beneficiaries of the trust that have, directly or indirectly, 25% or more of any interest in the
      trust, the settlor of the trust and the trustees.

□     If the prospective investor is a publicly traded company, the information described above in
      "For Individuals" must be provided for the lesser of (i) two or (ii) all of, the directors of the
      company.

□     Certified copy of Certificate of Incorporation, Certificate of Formation, Certificate of
      Registration, Memorandum and Articles of Association, signed LLC Agreement, signed
      Operating Agreement and signed Limited Partnership Agreement, as applicable.

□     Identification required for individuals must be provided for at least two directors, partners or
      members, as applicable.




                                               S-3
        Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 38 of 153




VI.     REPRESENTATIONS AND COVENANTS OF THE INVESTOR

You should check the website of the U.S. Treasury Departments Office of Foreign Assets
Control ("OFAC") at <http://www.treas.gov/ofac> before making the following
representations.
(A)     The Investor represents that the amounts contributed by it to the Partnership were not directly
        or indirectly derived from activities that may contravene federal, state or international laws and
        regulations, including anti-money laundering laws and regulations.


        Federal regulations and executive orders administered by U.S. Treasury Department's Office of
        Foreign Assets Control ("OFAC") prohibit among other things, the engagement in transactions
        with, and the provisions of services to, certain foreign countries, territories, entities and
        individuals. ** The lists of OFAC prohibited countries, territories, persons and entities can be
        found on the OFAC website at <http://www.treas.gov/ofac>. In addition, the programs
        administered by OFAC ("OFAC Programs" prohibit dealing with individuals or entities in
        certain countries regardless of whether such individuals or entities appear on the OFAC lists.
        The Investor represents and warrants that, to the best of its knowledge, none of:
        (1)    the Investor;

        (2)    any person controlling or controlled by the Investor;

        (3)    if the Investor is a privately held entity, any person having a beneficial interest in the
               Investor; or

        (4)    any person for whom the Investor is acting as agent or nominee in connection with this
               investment

        is a country, territory, individual or entity named on an OFAC list, nor is a person or entity
        prohibited under the OFAC Programs.

        Please be advised that the Partnership may not accept any amount from a prospective investor
        if it cannot make the representation set forth in the preceding paragraph. If an existing Investor
        can no longer make these representations, the Partnership may require the redemption of such
        Investor's interests in the Partnership.

(B)      The Investor agrees to notify the Partnership promptly in writing should the Investor become
         aware of any change in the information set forth in these representations. The Investor is
         advised that, by law, the Partnership may be obligated to "freeze the account" of such
         Investor, either by prohibiting additional investments from the Investor, declining any
         redemption requests and/or segregating the assets in the account in compliance with

**
      These individuals include specially designated nationals, specially designated narcotics traffickers and other parties
      subject to OFAC sanctions and embargo programs.



                                                         S-4
          Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 39 of 153



           governmental regulations, and the Partnership may also be required to report such action and
           to disclose the Investor's identity to OFAC or other applicable governmental and/or regulatory
           authorities. The Investor further acknowledges that the Broad Reach Partners, LLC (the
           "General Partner") may, by written notice to the Investor, suspend the payment of redemption
           proceeds payable to such Investor if the General Partner reasonably deems it necessary to do
           so to comply with anti-money laundering regulations applicable to the Partnership, the
           Investment Manager or any of the Partnership's other service providers.

(C)        The Investor represents and warrants that, to the best of its knowledge, none of:

          (1)     the Investor;

          (2)     any person controlling or controlled by the Investor;

          (3)     if the Investor is a privately held entity, any person having a beneficial interest in the
                  Investor;

          (4)     any person for whom the Investor is acting as agent or nominee in connection with this
                  investment

          is a senior foreign political figure, ***or any immediate family member ****or close associate *****
          of a senior foreign political figure as such terms are defined in the footnotes below.

(D)        The Investor understands and agrees that any redemption proceeds paid to it will be paid to
           the same account from which the Investor's investment in the Partnership was originally
           remitted, unless the General Partner, in its sole discretion, agrees otherwise.

(E)        The Investor agrees that, upon the request of the Partnership or the General Partner, it will
           provide such information as the Partnership or the General Partner require to satisfy
           applicable anti-money laundering laws and regulations, including, without limitation, the
           Investor's anti-money laundering policies and procedures, background documentation relating
           to its directors, trustees, settlors and beneficial owners, and audited financial statements, if
           any.




***
        A "senior foreign political figure" is defined as a senior official in the executive, legislative, administrative, military
        or judicial branches of a non-U.S. government (whether elected or not), a senior official of a major non-U.S. political
        party, or a senior executive of a non-U.S. government-owned corporation. In addition, a "senior foreign political
        figure" includes any corporation, business or other entity that has been formed by, or for the benefit of, a senior
        foreign political figure.
****
        "Immediate family" of a senior foreign political figure typically includes the figure's parents, siblings, spouse,
        children and in-laws.
*****
        A "close associate" of a senior foreign political figure is a person who is widely and publicly known to maintain an
        unusually close relationship with the senior foreign political figure, and includes a person who is in a position to
        conduct substantial U.S. and non-U.S. financial transactions on behalf of the senior foreign political figure.



                                                             S-5
      Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 40 of 153



                                 SIGNATURE PAGES

ALL INVESTORS MUST COMPLETE THIS SECTION.

The undersigned hereby represents that: (i) the information contained herein is complete and
accurate and may be relied upon; and (ii) the anti-money laundering/OFAC representations
contained herein are true and correct.

IN WITNESS WHEREOF, the undersigned has executed this Anti-Money Laundering
Supplement this ____ day of ________________, 20__.

INDIVIDUALS                                   ENTITIES


Signature                                     Print Name of Entity

                                              By:
Print Name                                          Authorized Signature


Additional Investor Signature                 Print Name and Title


Print Name

                 Name of Trustees or Other Fiduciaries Exercising Investment
                      Discretion with Respect to Benefit Plan or Trust

            Signature                   Printed Name                        Title




       AGREEMENT OF CUSTODIAN OF INDIVIDUAL RETIREMENT ACCOUNT
The undersigned, being the custodian of the above named individual retirement account, hereby
accepts and agrees to this Anti-Money Laundering Supplement.

By:__________________________________________            ___________________________________
   Signature of Authorized Signatory                     Name of Custodian ( Please Type or Print)

   __________________________________________
   Name of Authorized Signatory (Please Type or Print)



                                            S-6
      Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 41 of 153

                                                                                     EXHIBIT A

                     FORM OF INCUMBENCY CERTIFICATE
       The undersigned, being the _______________ of _________________________,
                                     Insert Title     Insert Name of Entity

a ______________________ organized under the laws of _______________________________
    Insert Type of Entity                             Insert Jurisdiction of Organization

(the "Company"), does hereby certify on behalf of the Company that the persons named below

are directors and/or officers of the Company and that the signature at the right of said name,

respectively, is the genuine signature of said person and that the persons listed below are each an

authorized signatory for the Company.

                     Name                            Title                      Signature
          _______________________         ______________________ _____________________
          _______________________         ______________________ _____________________
          _______________________         ______________________ _____________________

              IN WITNESS WHEREOF, the undersigned has hereunto set his hand as of the
___ day of _________________, 20__.

                                                     By:      ____________________________
                                                              Signature of Signatory #1
                                                     Name:
                                                     Title:

       THE UNDERSIGNED, _____________________, a duly authorized __________
                        Insert Name of Signatory #2              Insert Title

of the Company, does hereby certify that __________________________ is a duly authorized
                                          Insert Name of Signatory #1

officer of _______________________ and that the signature set forth above is [his][her] true and
            Insert Name of Company

correct signature.

              IN WITNESS WHEREOF, the undersigned has executed this certificate as of the
___ day of _________, 20__.

                                                     By:      ____________________________
                                                              Signature of Signatory #2
                                                     Name:
                                                     Title:
      Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 42 of 153

                                                                                      EXHIBIT B

 AML CERTIFICATION FORM FOR FUND OF FUNDS OR ENTITIES THAT
 INVEST ON BEHALF OF THIRD PARTIES THAT ARE NOT LOCATED IN A
                        FATF COUNTRY
       The undersigned, being the __________________ of _________________________,
                                      Insert Title            Insert Name of Entity

a _________________ organized under the laws of ______________________________________
   Insert Type of Entity                              Insert Jurisdiction of Organization

(the "Company"), does hereby certify on behalf of the Company that it is aware of applicable

anti-money laundering laws and regulations, including the requirements of the USA PATRIOT

Act of 2001 and the regulations administered by the U.S. Department of Treasury's Office of

Foreign Assets Control (collectively, the "anti-money laundering/OFAC laws"). The Company

has anti-money laundering policies and procedures in place reasonably designed to verify the

identity of its [beneficial holders] [underlying investors] and their sources of funds. Such

policies and procedures are properly enforced and are consistent with the anti-money

laundering/OFAC laws such that Broad Reach Capital, LP (the "Partnership") may rely on this

Certification.

       The Company hereby represents to the Partnership that, to the best of its knowledge, the
Company's [beneficial holders] [underlying investors] are not individuals, entities or countries
that may subject the Partnership to criminal or civil violations of any anti-money
laundering/OFAC laws.      The Company has read the section entitled "Representations and
Covenants of the Investor" in the Partnership's Anti-Money Laundering Supplement.            The
Company has taken all reasonable steps to ensure that its [beneficial holders] [underlying
investors] are able to certify to such representations. The Company agrees to promptly notify the
Partnership in writing should the Company have any questions relating to any of the investors or
become aware of any changes in the representations set forth in this Certification.
Date: ______________, 20__                        By: _________________________
                                                  Name:
                                                  Title:
      Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 43 of 153

                                                                                   EXHIBIT C

                          FORM LETTER OF REFERENCE
 [LETTERHEAD OF LOCAL OFFICE OF FATF MEMBER BANKING INSTITUTION OR
                         BROKERAGE FIRM]

                                                                       Date: ____________, 20__


Broad Reach Capital, LP
c/o Broad Reach Partners, LLC
200 Four Falls, Suite 211
1001 Conshohocken State Road
West Conshohocken, PA 19428

To whom it may concern:

       I, ________________, the ________________of _________________, do hereby
             Name                    Title         Name of Institution

certify that _________________________ has maintained an account at our institution for
                  Name of Investor

___________ years and, during this period, nothing has occurred that would give our institution
Insert Period

cause to be concerned regarding the integrity of _____________________.
                                                    Name of Investor

       Do not hesitate to contact me at _____________________ if you have any further
                                          Insert Telephone No.

questions.

                                                   Very truly yours,


                                                   _____________________________
                                                   Name:
                                                   Title:
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 44 of 153

                                                                               EXHIBIT D

                   BENEFICIAL OWNERSHIP INFORMATION

    TO BE COMPLETED BY ENTITY INVESTORS THAT ARE PRIVATELY HELD
                              ENTITIES
Instructions: Please complete and return this Exhibit D and provide the name of every
person who is directly, or indirectly through intermediaries, the beneficial owner of 25% or
more of any voting or non-voting class of equity interests of the Investor. If the
intermediary's shareholders or partners are not individuals, continue up the chain of
ownership listing their 25% or more equity interest holders until individuals are listed. If
there are no 25% beneficial owners, please write None.

                                                                        Citizenship
                              If Shareholder is an Individual,      (for Individuals) or
                           Insert Name and Address of Principal      Principal Place of
       Full Name                   Employer and Position           Business (for Entities)
      Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 45 of 153

                                                                                  EXHIBIT E
                      TRUST OWNERSHIP INFORMATION

          TO BE COMPLETED BY ENTITY INVESTORS THAT ARE TRUSTS
Instructions: Please complete and return this Exhibit E and provide the name of: (i) every
current beneficiary that has, directly or indirectly, an interest of 25% or more in the trust;
(ii) every person who contributed assets to the trust (settlors or grantors); and (iii) every
trustee. If there are intermediaries that are not individuals, continue up the chain of
ownership listing their 25% or more equity interest holders until individuals are listed.

                                                                          Citizenship
                                          Status                 (for Individuals) or Principal
                                   (Beneficiary/Settlor/                    Place of
 Full Name and Address                   Trustee                    Business (for Entities)
Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 46 of 153




              LIMITED PARTNERSHIP AGREEMENT

                               OF

                   BROAD REACH CAPITAL, LP

              A DELAWARE LIMITED PARTNERSHIP

                         February 15, 2016
  Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 47 of 153



ARTICLE I      GENERAL PROVISIONS ............................................................................. 1
ARTICLE II     MANAGEMENT OF THE PARTNERSHIP ....................................................8
ARTICLE III    CAPITAL ACCOUNTS OF PARTNERS AND OPERATION
               THEREOF ................................................................................................... 15
ARTICLE IV     ADMISSION OF PARTNERS .................................................................... 21
ARTICLE V      RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS .......................22
ARTICLE VI     REDEMPTION AND DISTRIBUTIONS OF CAPITAL ............................ 23
ARTICLE VII    REDEMPTION, WITHDRAWAL, DEATH OR DISABILITY OF
               A PARTNER ............................................................................................... 24
ARTICLE XIII   DURATION AND TERMINATION OF THE PARTNERSHIP ................ 27
ARTICLE IX     BOOKS; REPORTS TO PARTNERS; TAX ELECTIONS ........................ 28
ARTICLE X      MISCELLANEOUS .........................................................................................30




                                                       i
   Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 48 of 153




                           LIMITED PARTNERSHIP AGREEMENT
                                         OF
                               BROAD REACH CAPITAL, LP

                 THIS LIMITED PARTNERSHIP AGREEMENT (the “Agreement”) is entered
into as of February 15, 2016 by and among BROAD REACH PARTNERS, LLC, a Delaware
limited liability company (the “General Partner”), and the undersigned Persons who have as
“Limited Partners” executed this Agreement or counterparts of this Agreement, personally or
by attorney-in-fact (each, a “Limited Partner” and, collectively, the “Limited Partners”) for the
purpose of admitting each such Person as a Limited Partner to Broad Reach Capital, LP, a
limited partnership organized under the laws of the State of Delaware (the “Partnership”).

                                              ARTICLE I

                                     GENERAL PROVISIONS

                Section 1.1 Formation. The General Partner has formed a limited
partnership under the provisions of the Delaware Revised Uniform Limited Partnership Act (6
Del. C. §17-101 et seq.) (the “Act”) by executing and filing a Certificate of Limited Partnership
in accordance with the provisions of the Act. The General Partner may execute, file, record and
publish as appropriate such amendments thereto and other documents and certificates as are or
become necessary or advisable as determined by the General Partner.

                 Section 1.2 Partnership Name and Registered Office Address. The
Partnership shall conduct business under the name of “Broad Reach Capital, LP” or such other
name or names as the General Partner may, in its discretion, from time to time select, and its
business shall be carried on in such name with such variations and changes as the General Partner
deems necessary to comply with requirements of the jurisdictions in which the Partnership’s
operations are conducted. The registered office address of the Partnership is: Registered Office
Service Company, 203 NE Front Street, Suite 101, Milford, Kent County, Delaware 19963. The
General Partner may, by subsequent written notice to all Limited Partners, change the name and
registered office address of the Partnership.

                  Section 1.3 Purpose of the Partnership. The purpose and business of the
Partnership generally is, in accordance with investment objectives and policies established by the
General Partner, to acquire, purchase, invest in, hold for investment, own, exchange, assign, sell
or otherwise dispose of, trade in, on margin or otherwise, sell short, lend, lease, mortgage, pledge
or otherwise deal in securities, and other intangible investment instruments and vehicles of every
kind and nature, including, without limitation, stocks, notes, bills, bonds, fixed income securities,
debentures, options, futures, forward contracts, commodities contracts, currencies, swaps,
derivatives, rights, convertible securities, warrants, mutual partnerships, unit investment trusts,
index shares, derivatives, trust receipts, repurchase agreements, reverse repurchase agreements,
depository receipts, equipment trust certificates, interests in partnerships, participation notes,
certificates of interest or participation in any profit-sharing agreement, collateral trust certificates,
bankruptcy claims, investment contracts, any “eligible security” (as such term is defined in Rule
2a-7 under the 1940 Act, as such Rule may be amended from time to time) and evidences of
indebtedness, all of which are herein called “Investments,” to exercise all rights, powers,
privileges and other incidents of ownership or possession with respect to Investments held or
owned by the Partnership, and to engage in any activity incidental to the foregoing, including,



                                                   1
  Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 49 of 153



without limitation, borrowing and lending Investments and funds and otherwise entering into
credit arrangements in connection therewith, and to engage in any and all types of investment and
business activity as the General Partner shall determine from time to time is related to the
foregoing. Unless otherwise determined by the General Partner, the General Partner shall seek to
conduct the Partnership’s operations, to the extent possible, in such a manner so as not to
require: (i) the registration of the Partnership under the 1940 Act; or (ii) the registration of the
Interests of the Partnership under the 1933 Act.

                 Section 1.4 Title to Partnership Property. All property owned by the
Partnership, whether tangible or intangible shall be deemed to be owned by the Partnership, and
no Partner, individually, shall have any interest in such property. Title to all such property shall
be held in the name of the Partnership or, at the discretion of the General Partner, may be held in
the name of the General Partner, or any entity approved by the General Partner, as nominee for
the Partnership.

                  Section 1.5 Partition. No Partner, nor any successor-in-interest to any
Partner, shall have the right, while this Agreement remains in effect, to have the property of the
Partnership partitioned, or to file a complaint or institute any proceeding at law or in equity to
have the property of the Partnership partitioned, and each Partner, on behalf of itself and its
successors, representatives and assigns, hereby waives any such right. It is the intention of the
Partners that, during the term of this Agreement, the rights of the Partners and their successors-in-
interest, as among themselves, shall be governed by the terms of this Agreement, and that the
right of any Partner or successor-in-interest to assign, transfer, sell or otherwise dispose of any
interest in the Partnership shall be subject to the limitations and restrictions of this Agreement.

                Section 1.6 Taxable Year. The taxable year of the Partnership shall be a
year ending December 31 or such other date as the General Partner may determine and as may be
either approved by the Internal Revenue Service or otherwise available for federal income tax
purposes; except that the first taxable year of the Partnership shall begin on the date of formation
of the Partnership. The General Partner shall give all other Partners notice of any change of the
date on which the taxable year of the Partnership shall end.

                   Section 1.7 Minimum Investments. The General Partner has the right to
establish from time to time minimum initial or additional Capital Contribution (as defined herein)
requirements with respect to a Limited Partner’s purchase of Interests. The General Partner shall
provide notice of such requirements to the Limited Partners. The General Partner reserves the
right, in its sole discretion, to make exceptions with respect to its established minimum initial and
additional Capital Contribution requirements.

                 Section 1.8.    Liability of the General Partner Generally. Except as provided
in the Act, the General Partner shall have the liabilities of a partner in a partnership without
limited partners (i) to any Person other than the Partnership and the Limited Partners and (ii) to
the Partnership and each Limited Partner, in each instance, except as otherwise provided in this
Agreement.

                Section 1.9 Certain Definitions. Unless the context otherwise requires, the
following terms shall have the meanings indicated below:

                (a)      “1933 Act” means the Securities Act of 1933, as amended.

                (b)      “1940 Act” means the Investment Company Act of 1940, as amended.



                                                 2
  Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 50 of 153



                 (c)       “Accounting Period” means the period of time that begins immediately
after the end of the prior Accounting Period and ends at the earliest of the following: (i) the close
of business on the day immediately preceding the day in which a Limited Partner is admitted to or
redeems from the Partnership; (ii) the close of business on the day immediately preceding the day
in which a Limited Partner makes a contribution to the Partnership or receives a distribution from
the Partnership; or (iii) the close of business on the last day of a month (or, in the case of the last
Accounting Period, on the Partnership’s date of dissolution).

                 (d)     “Act” has the meaning set forth in the preamble.

                  (e)     “Adjusted Capital Account Deficit” means, with respect to any Partner,
the deficit balance, if any, in such Partner’s Capital Account (as defined below) as of the end of
the relevant Fiscal Year, after giving effect to the following adjustments: (A) credit to such
Capital Account any amounts which such Partner is obligated to restore or is deemed to be
obligated to restore pursuant to the penultimate sentence of Treas. Reg. §1.704-2(g)(1) and
§1.704-2(i)(5); and (B) debit to such Capital Account the items described in Treas. Reg. §1.704-
1(b)(2)(ii)(d)(4), (5) and (6). This definition of Adjusted Capital Account Deficit is intended to
comply with the provisions of Treas. Reg. §1.704-1(b)(2)(ii)(d) and shall be interpreted
consistently therewith.

                 (f)     “Advisers Act” means the Investment Advisers Act of 1940, as amended.

                 (g)      “Affiliate” means any Person that directly or indirectly controls, is
controlled by, or is under common control with, the Person in question.

                 (h)    “Asset Value” means, with respect to the Partnership, the value of one or
all, where relevant, of the assets of the Partnership, as determined in accordance with the
provisions of the Agreement, as of the date on which such determination is made.

                (i)      “Book Value” means for the purpose of the Capital Account maintenance
and allocation provisions of this Agreement and as necessary to apply the relevant tax principles
to the Partnership, all Partnership assets, including Investments, shall be valued at the adjusted
basis of such assets for federal income tax purposes, adjusted as follows (the “Book Value” of
such assets):

                        i.        The initial Book Value of any asset contributed by a Partner to
the Partnership shall be the Asset Value of such asset as of the date of contribution, as determined
by the General Partner (or its designee) pursuant to the definition of Asset Value.
                       ii.        The Book Value of any Partnership asset distributed to a Partner
shall be adjusted to equal the Asset Value of such asset on the date of distribution as determined
by the General Partner (or its designee) pursuant to the definition of Asset Value.
                       iii.     At the end of each Accounting Period, the Book Value of any
asset owned by the Partnership shall be adjusted to equal the Asset Value of such asset as of the
end of such Accounting Period, as determined by the General Partner (or its designee) pursuant to
the definition of Asset Value. Such adjustment is intended to constitute a revaluation of an asset
of the Partnership within the meaning of Treas. Reg. §1.704-1(b)(2)(iv)(f) and the Capital
Accounts of the Partners shall be adjusted accordingly pursuant to Article IV. The General
Partner may also cause the Partnership to undertake a revaluation of its assets to Asset Value at
any other time, and in the manner, permitted by Treas. Reg. §1.704-1(b)(2)(iv)(f) and Treas. Reg.
§1.704-1(b)(2)(ii)(g).



                                                  3
  Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 51 of 153



                      iv.         The Book Value of each of the Partnership’s assets shall be
increased (or decreased) to reflect any adjustments to the adjusted basis of such assets pursuant to
Sections 734(b) or 743(b) of the Code if the Partnership makes an election under Section 754 of
the Code, but only to the extent that such adjustments are taken into account in determining
Capital Accounts pursuant to Treas. Reg. §1.704-1(b)(2)(iv)(m).
                       v.         If the Book Value of an asset subject to cost recovery or
depreciation charges has been determined or adjusted pursuant to this definition, such Book
Value shall thereafter be adjusted by the cost recovery or depreciation charges taken into account
with respect to such asset for purposes of computing allocable items with respect to such asset.
              (j)    “Business Day” means any day that the New York Stock Exchange
(NYSE) and commercial banks in New York, New York are open for business.

                (k)     “Capital Account” has the meaning set forth in Section 3.2(a).

                 (l)     “Capital Contribution” means, in respect of any Partner and his or her
Interests, the amount of cash (and the Book Value of Investments, if permitted by the General
Partner to be contributed to the Partnership) contributed to the capital of the Partnership in a
Partner capacity with respect to such Interests.

                (m)     “Code” means the Internal Revenue Code of 1986, as amended from
time to time.

                (n)     “Contingency Reserve” has the meaning set forth in Section 7.1(g).

                (o)     “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.

                (p)     “FATCA” shall have the meaning set forth in Section 9.7.

                (q)     “Firm” shall have the meaning set forth in Section 10.12.

                (r)       “Fiscal Year” means the Partnership’s taxable year, which shall be the
taxable year of the Partnership for the purposes of the Code as may be adopted by the General
Partner pursuant to Section 1.6, including any period of less than 12 calendar months which is
considered a taxable period for purposes of the Code and is necessary to apply the allocation
provisions of Article IV.

                (s)     “Former Limited Partner” shall mean such person or entity as hereafter
from time to time ceases to be a Limited Partner pursuant to the terms of this Agreement.

                (t)      “General Partner” means BROAD REACH PARTNERS, LLC, a
Delaware limited liability company, and includes any entity that becomes a successor General
Partner of the Partnership pursuant to the provisions of the Agreement.

                (u)     “Indemnified Persons” has the meaning set forth in Section 2.7.

                 (v)      “Initial Closing” shall mean the first closing at which a Limited Partner
is admitted to the Partnership
                 (w)      “Interest(s)” mean with respect to any fiscal year (or relevant portion
thereof) and with respect to each Partner (or former Partner) the Capital Account(s) balance(s) (as
defined in Section 3.2(a)) that such Partner (or former Partner) would have received (or in fact
did receive) pursuant to the terms and provisions of Article VI upon withdrawal from the
                                                4
  Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 52 of 153



Partnership as of the end of such fiscal year (or relevant portion thereof).

              (x)     “Investment Management Agreement” means the Investment
Management Agreement dated as of February 15, 2016 between the Partnership and the
Manager, as amended, modified, supplemented or restated from time to time.

                 (y)     “Investments” has the meaning set forth in Section 1.3.

                  (z)     “Limited Partner” means any person named as a limited partner of the
Partnership and includes any person admitted as an additional limited partner of the Partnership
or a substituted limited partner of the Partnership pursuant to the provisions of the Agreement.

                 (aa)     “Liquidating Person” shall have the meaning set forth in Section 8.3.

               (bb)     “Loss Carryforward” means the accumulated Net Losses taken into
account when calculating the Performance Allocation.

                  (cc)   “Majority-in-Interest of the Limited Partners” shall mean Limited
Partners whose Ownership Percentages as of the close of the immediately preceding Accounting
Period, aggregate more than fifty percent of the Ownership Percentages of all Limited Partners as
of the close of the immediately preceding Accounting Period.

              (dd)    “Manager” means Bristol Advisors, LLC, a Delaware limited liability
company, and Persons who become a successor investment manager of the Partnership.

                 (ee)    “Net Asset Value” or “NAV” as that term is applied to the Partnership
will be the U.S. dollar amount derived by subtracting (i) the liabilities of the Partnership from (ii)
the Asset Value of the Partnership.
                 (ff)     “Net Profits” and “Net Losses” means the amounts determined as
follows:

                         (i)     “Net Profits” for any Accounting Period shall be the excess of (i)
the Net Asset Value of the Partnership on the last day of the Accounting Period, prior to (or
otherwise not taking into account or adding back) any distribution or distributions being made
with respect to such Period, over (ii) the Net Asset Value of the Partnership on the last day of the
immediately preceding Accounting Period (after taking into account any Capital Account
Adjustments made with respect to such immediately preceding Accounting Period), with such
excess being reduced by any additional Capital Contributions made during such Accounting
Period. Net Profits for any Fiscal Year shall be determined in the same manner as set forth in the
previous sentence except that the term “Fiscal Year” shall be substituted for “Accounting Period”
wherever that term appears.




                                                  5
  Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 53 of 153




                         (ii)    “Net Losses” for any Accounting Period means the excess of (i)
the Net Asset Value of the Partnership on the last day of the immediately preceding Accounting
Period (after taking into account any Capital Account Adjustments made with respect to such
immediately preceding Accounting Period) over (ii) the Net Asset Value of the Partnership on the
last day of such Accounting Period, prior to (or otherwise not taking into account or adding back)
any distribution or distributions being made with respect to such Accounting Period, with such
excess being increased by any additional Capital Contributions made during such Accounting
Period. Net Losses for any Fiscal Year shall be determined in the same manner as set forth in the
previous sentence except that the term “Fiscal Year” shall be substituted for “Accounting Period”
wherever that term appears.

                         The determination of Net Profits and Net Losses shall take into account
the investment advisory fee payable pursuant to Section 3.4 as an item of Partnership expense.
Notwithstanding the foregoing, any Partnership items which are specially allocated pursuant to
Sections 4.3 and 4.4 hereof shall be excluded from the computation of Net Profits or Net Losses.
                          The definitions of Net Profits and Net Losses are intended to comply
with the provisions of Treas. Reg. §1.704-1(b)(2)(iv) (including, without limitation and through
the definition of Book Value, Treas. Reg. §§ 1.704-1(b)(2)(iv)(d), 1.704-1(b)(2)(iv)(f) and 1.704-
1(b)(2)(iv)(g)) and shall be interpreted consistently therewith.


                  (gg)   “New Issue Account” has the meaning set forth in Section 3.9(a).

                  (hh)   “New Issue Securities” has the meaning set forth in Section 3.9.

                  (ii)   “Nonrecourse Deductions” has the meaning set forth in Treas. Reg.
§1.704-2(b)(1).

                  (jj)   “Nonrecourse Liability” has the meaning set forth in Treas. Reg. §1.704-
2(b)(3).

                 (kk) “Ownership Percentage” with respect to a Partner’s Capital Account
means the percentage computed by dividing a Partner’s Capital Account balance on a given date
by the aggregate of all Partners’ respective Capital Account balances on that date. A Partner’s
Ownership Percentage determines his share of the Partnership’s Net Asset Value at any given
time. The Ownership Percentage of a Partner on the day the Partner becomes a Partner of the
Partnership shall be determined by dividing the amount of such Partner’s Capital Contribution by
the value of the Partnership’s Net Asset Value, including unrealized gains and losses and the
amount of such Partner’s Capital Contribution. As applied only to the Limited Partners,
“Ownership Percentage” means the percentage ownership interest of a Limited Partner in the
Partnership computed by dividing the Limited Partner’s Capital Account balance on a given day
by the aggregate of all Limited Partners’ respective Capital Account balances on that day.

               (ll) “Partner” means any General Partner or Limited Partner and “Partners”
means all General Partners and Limited Partners.

                  (mm) “Partner Nonrecourse Debt” has the meaning set forth in Treas. Reg.
§1.704-2(b)(4).




                                                6
   Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 54 of 153



                (nn) “Partner Nonrecourse Debt Minimum Gain” means an amount, with
respect to each Partner Nonrecourse Debt, equal to the Partnership Minimum Gain that would
result if such Partner Nonrecourse Debt were treated as a Nonrecourse Liability, determined in
accordance with Treas. Reg. §1.704-2(i)(3).

               (oo) “Partner Nonrecourse Deductions” has the meaning set forth in Treas.
Reg. §§1.704-2(i)(1) and 1.704-2(i)(2).

               (pp) “Partnership Minimum Gain” has the meaning set forth in Treas.
Reg.§§1.704-2(b)(2) and 1.704-2(d).

                (qq) “Performance Allocation” shall have the meaning set forth in Section 3.4
                (rr ) “Performance Period” means each calendar month.

                  (ss) “Person” means any natural person, partnership, limited partnership,
limited liability company, trust, estate, association, corporation, company, custodian, nominee or
any other individual or entity in its own or any representative capacity.

                (tt) “Regulatory Allocations” has the meaning set forth in Section 3.6.

                (uu) “Restricted Partner” has the meaning set forth in Section 3.9.

                (vv) “Subscription Agreement” means the subscription agreement for the
Partnership and composes one of the Subscription Documents.

               (ww) “Subscription Documents” means the Subscription Agreement together
with the Partnership’s investor suitability questionnaire, which also composes one of the
Subscription Documents.

                (xx)    “Tax Matters Partner” shall have the meaning set forth in Section 9.5.

               (yy)    “Treasury Regulations” or “Treas. Reg.” mean the regulations
promulgated under the Code.

                (zz)    “Unrestricted Partners” shall have the meaning set forth in Section
3.7(b).

                (aaa)   “U.S.” means the United States of America.

                (bbb)        “Withdrawal Day” means the last Business Day of any calendar
month or such additional day or days as the General Partner may in its sole discretion
determine, either in a particular case or generally.




                                               7
  Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 55 of 153




                                             ARTICLE II

                            MANAGEMENT OF THE PARTNERSHIP

                 Section 2.1 Management Generally. The management of the Partnership
shall be vested exclusively in the General Partner. The General Partner may delegate its
administrative duties hereunder to designated administrators and may delegate its investment
management duties hereunder to a designated investment manager or adviser (the “Manager”).
Limited Partners shall have no part in the management of the Partnership, and shall have no
authority or right to act on behalf of the Partnership in connection with any matter.

                Section 2.2       Manager.

               a)       Appointment of Manager. The General Partner hereby appoints the
Manager to act as the investment manager of the Partnership in accordance with the terms of the
Investment Management Agreement, subject to the following provisions:

                       i. The Manager shall manage and perform such investment management
                          services and other functions of the Partnership as from time to time
                          delegated by the General Partner and take all appropriate actions in
                          connection therewith on behalf of the Partnership, provided that the
                          management and the conduct of the activities of the Partnership shall
                          remain the sole responsibility of the General Partner and the appointment
                          of the Manager shall not relieve the General Partner from its obligations
                          to the Partnership as its general partner hereunder or under the Act.

                      ii. The Manager shall act in conformity with this Agreement, the
                          Investment Management Agreement and with the instructions and
                          directions of the General Partner.

                      iii. The Manager shall not assign its duties hereunder to any other Person
                           without the written consent of the General Partner (which consent may
                           be withheld in its sole discretion).

                 The Engagement by the Partnership of the Manager contemplated hereby is set
forth in the Investment Management Agreement, specifying in further detail the rights and duties
of the Manager.

           b)      Management Fee Generally. The Partnership shall n o t pay any
management fees t o t he Manager .

                Section 2.3      Authority of the General Partner. The General Partner shall have
the power on behalf and in the name of the Partnership to carry out the business and purpose of
the Partnership set forth in Section 1.3, and to perform all acts and enter into and perform all
contracts and other undertakings which it may deem necessary or advisable or incidental thereto,
including, without limitation, the power to:

                (a)       direct the formulation of investment policies and strategies for the
Partnership;




                                                 8
  Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 56 of 153




                (b)     expend the capital and revenues of the Partnership in furtherance of the
Partnership’s business;

                (c)     open, maintain and close, in the name of the Partnership, investment and
trading accounts, bank accounts, and to draw checks or other orders for the payment of money;

                (d)      make, execute, acknowledge and deliver such agreements, contracts and
documents as may be necessary or appropriate to carry out the Partnership’s investment program,
including, but not limited to, swap agreements, repurchase and reverse repurchase agreements,
over-the-counter options, forward contracts, futures contracts and any other derivative
instruments of any type or nature whatsoever;

                  (e)    make, or designate and appoint other persons to make, directly or
indirectly, all or any portion of the Partnership’s trading and investment decisions, including
Affiliates of the General Partner, for the purposes set forth in this Agreement; provided, however,
that all such advisory services with respect to permitted transactions shall be performed by
appropriately-registered persons under applicable federal and/or state law, as may be required
under such applicable federal and/or state law;

                (f)     enter into agreements and contracts with third parties, terminate such
agreements and institute, defend and settle litigation arising therefrom and give receipts, releases
and discharges with respect to all of the foregoing and any matters incident thereto;

                (g)     maintain or cause to be maintained adequate records and accounts of all
operations and expenditures and furnish the Limited Partners with the reports required hereunder;

                 (h)    purchase, acquire, hold, invest, reinvest all property of the Partnership,
real, personal and mixed, in the name of the Partnership, or in the name of a nominee authorized
by the General Partner;

                 (i)     sell, lease, exchange or otherwise dispose of all or any portion of the
property of the Partnership;

                 (j)      enter into one or more customer agreements with one or more dealers or
brokers, including dealers or brokers who are Affiliates of the General Partner or its Affiliates,
and subject to applicable federal securities laws, enter into principal and agency cross transactions
with one or more brokers. In selecting brokers for the execution of the Partnership’s portfolio
transactions, the General Partner may consider whatever factors it deems relevant and proper
under the circumstances, including the value of any or all of the following provided by the broker
or paid for by the broker (either by direct or reimbursement cash payments or by commissions, or
any other means) and provided by others: brokerage or research (within the contemplation of
Section 28(e) under the Securities Exchange Act of 1934, as amended), other products and
services, and, subject to applicable federal securities laws, investor referrals;

                (k)     execute for and on behalf of the Partnership any filing, notice, form or
other document under any federal or state securities law and to take any additional action as it
shall deem necessary or desirable to effectuate the offering of Interests;

                 (l)      employ consultants, experts, professionals, accountants, administrators,
auditors, attorneys, brokers, engineers, custodians, escrow agents, and any other third parties,
including Affiliated entities of the General Partner, deemed necessary by the General Partner, and

                                                 9
  Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 57 of 153



terminate such employment;

                 (m)      pay, extend, renew, modify, adjust, submit to arbitration, prosecute,
defend or compromise, upon such terms as it may determine and upon such evidence as it may
deem sufficient, any obligation, suit, liability, cause of action or claim, including taxes, either in
favor of or against the Partnership;

                 (n)      pay any and all reasonable fees and to make any and all reasonable
expenditures which it, in its discretion, deems necessary or appropriate in connection with the
organization of the Partnership, the offering and sale of the Interests, the management of the
affairs of the Partnership, the investment and maintenance of the assets of the Partnership and the
carrying out of its obligations and responsibilities under this Agreement;

                (o)     pay any and all reasonable fees and to make any and all reasonable
expenditures to an Affiliated entity which it, in its discretion, deems necessary or appropriate in
connection with the administration of the Partnership;

                (p)    admit an assignee of a Limited Partner’s Interests to be a substituted
Limited Partner pursuant to and subject to the terms of this Agreement, without the consent of
any Limited Partner;

                  (q)     determine the accounting methods and conventions to be used in the
preparation of the tax returns referred to in this Agreement, and make such elections under the tax
laws of the U.S., the several states and other relevant jurisdictions as to the treatment of items of
income, gain, loss, deduction and credit of the Partnership, or any other method or procedure
related to the preparation of such returns;
                (r)     make (and if made, to revoke) the elections referred to in Sections 475 or
754 of the Code or other provisions of the Code. Each of the Partners will, upon request, supply
the information necessary to properly give effect to such election;

                 (s)    prior to the termination of the Partnership, form a new limited
partnership the investment policies of which are substantially the same as the Partnership;

                (t)      pay or authorize the payment of distributions to the Partners;

                 (u)      prosecute, defend, settle or compromise actions or claims at law or in
equity at the Partnership’s expense as may be necessary or proper to enforce or protect the
Partnership’s interests, and shall satisfy any judgment, decree or decision of any court, board or
authority having jurisdiction or any settlement of any suit or claim prior to judgment or final
decision thereon, first, out of any insurance proceeds available therefor, and then, out of the
Partnership’s assets, as appropriate;

                 (v)     vote (or delegate to a third party the authority to vote) all proxies with
respect to Investments held by the Partnership;

               (w)    upon prior notice to the Limited Partners, but without consent of the
Limited Partners, and at the expense of the Partnership, (i) register the Partnership as an
investment company pursuant to the 1940 Act, or (ii) cause the Partnership to reorganize into a
newly formed investment company (or series thereof) registered under the 1940 Act;

                (x)      establish a bond in connection with a contribution made to the

                                                 10
  Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 58 of 153



Partnership by an employee benefit plan if such a bond is required by ERISA;

               (y)    cause the Partnership to borrow money or enter into credit arrangements
on terms deemed appropriate by the General Partner;

                 (z)    lend and pledge, with or without security, and such Investments,
instruments or other Partnership property, including by entering into reverse repurchase
agreements; and from time to time without limit as to amount, borrow or raise funds, including by
entering into repurchase agreements, and secure the payment of obligations of the Partnership by
mortgage upon, or pledge or hypothecation of, all or any part of the Partnership property;

                (aa)   obtain insurance coverage that the General Partner may deem appropriate;

                 (bb)    to perform or cause to be performed, all management and operational
functions relating to the business of the Partnership, which the General Partner deems necessary
or advisable to carry out the purposes of this Agreement and to exercise on behalf of the
Partnership all powers and rights necessary, proper, convenient or advisable to effectuate and
carry out the purposes, business and objectives of the Partnership and as permitted under the Act;

               (cc) act as investment manager, or enter into an agreement with a
management company, which may be an affiliate of the General Partner, to perform investment
functions, including the investment and reinvestment of the Partnership’s assets and
administrative functions, for a fee;

                 (dd) act as investment manager, or enter into an agreement with a
management company, which may be an affiliate of the General Partner, to perform investment
functions, including the investment and reinvestment of the Partnership’s assets and
administrative functions, for a fee;
                 (ee) procure the services of an administrator, which may be an Affiliate of the
General Partner, to render administrative services to the Partnership pursuant to a written
agreement;

                (ff) procure the services of a custodian, which may be an Affiliate of the
General Partner, to render custodial services to the Partnership pursuant to a written agreement;
and

                (gg) to enter into agreements with certain prospective or existing Limited
Partners whereby such Limited Partners may be subject to different, and in certain cases more
favorable, terms and conditions than those of the limited partnership interests described herein,
including, without limitation, fees, redemption terms or access to more frequent or detailed
information regarding the Partnership’s Investments.




                                               11
  Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 59 of 153




                  Section 2.4   Reliance by Third Parties. Persons dealing with the Partnership
are entitled to rely conclusively upon a certificate of the General Partner to the effect that it is
then acting as the General Partner and upon the power and authority of the General Partner as
herein set forth.

                  Section 2.5 Activities of the General Partner. The General Partner shall
devote so much time to the affairs of the Partnership as, in the sole discretion of the General
Partner, the conduct of the Partnership’s business shall reasonably require, and the General
Partner shall not be obligated to do or perform any act or thing in connection with the business of
the Partnership not expressly set forth herein or in any agreements ancillary hereto. The General
Partner, the Manager, their members or Affiliates or their respective shareholders, members,
partners, officers, directors, employees or agents may act as investment manager, sponsor or
general partner for other clients, including collective investment vehicles, and engage directly or
indirectly in other business ventures whether or not such business is similar to the business of the
Partnership. Neither the Partnership nor any Partner shall have any rights in or to such ventures
or the income or profits derived therefrom. The General Partner, its members or Affiliates or
their respective shareholders, members, partners, officers, directors, employees or agents may (i)
directly or indirectly purchase, sell or hold Investments for the account of persons other than the
Partnership, or for their own accounts; (ii) advise and act as investment manager to other accounts
that may have investment objectives similar to those of the Partnership and may compete with the
Partnership for investment opportunities, provided that where there is a limited supply of an
Investment, such Person will act in good faith to use its commercially reasonable efforts to cause
investment opportunities to be allocated or to rotate investment opportunities in a manner deemed
equitable, but such Person cannot assure, and assumes no responsibility for, equitable allocation
of investment opportunities between the Partnership or such other account; and (iii) engage in, or
cause or advise other customers to engage in, transactions that may differ from or be identical to
the transactions engaged in by the General Partner for the Partnership’s account. The General
Partner shall not have any obligation to engage in any transaction for the Partnership’s account or
to recommend any transaction to the Partnership that the General Partner, its members or
Affiliates or their respective shareholders, members, partners, officers, directors, employees or
agents may engage in for its own account or the account of any other account, except as otherwise
required by applicable law. To the extent permitted by applicable law, the General Partner shall
be permitted to bunch or aggregate orders for the Partnership’s account with orders for other
accounts. No Limited Partner shall, by reason of being a Partner in the Partnership, have any right
to participate in any manner in the profits or income earned, or derived by or accruing to the
General Partner, its members or Affiliates or their respective shareholders, members, partners,
officers, directors, employees or agents, from the conduct of any business other than the business
of the Partnership or from any transaction in Investments effected by the General Partner, its
members or Affiliates or their respective shareholders, members, partners, officers, directors,
employees or agents for any account other than that of the Partnership. The General Partner is
authorized to establish operating and valuation guidelines, a code of ethics and legal compliance
policies that may restrict its activities on behalf of the Partnership or the Partnership’s activities
and may prevent the Partnership from taking advantage of certain desirable investment
opportunities.

                 Section 2.6 Transactions with Partners and Affiliates. The General Partner
may contract on behalf of the Partnership with one or more banks, trust companies, investment
advisers, administrators, custodians, broker-dealers or other persons (which may be a Partner or
an Affiliate of a Partner) for the performance of such functions as the General Partner may
determine, including, but not limited to, the investment and reinvestment of all or part of the
Partnership’s assets, the execution of portfolio transactions, the provision of custodial, investment
advisory, statistical and research services and any or all administrative functions. Except as
                                                 12
  Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 60 of 153



otherwise required by law, the fact that the General Partner or one or more of the Limited
Partners is directly or indirectly interested in or connected with any company or person with
which or with whom the Partnership may have dealings, shall not preclude such dealings or make
them void or voidable and the Partnership or any of the Partners shall not have any rights in or to
such dealings or any profits derived therefrom.

                 Section 2.7 Exculpation. To the fullest extent permitted by law, except as
provided in Section 2.9 of this Agreement, no Indemnified Person (as defined in Section 2.8
below) shall be liable to any Partner or the Partnership for any act or failure to act in connection
with its obligations or responsibilities under this Agreement, unless such act or failure to act
resulted from their willful misfeasance, bad faith or gross negligence in the performance of their
duties to the Partnership as finally determined by a court of competent jurisdiction. Each
Indemnified Person may consult with counsel and accountants regarding Partnership affairs and,
to the fullest extent permitted by the law, shall be protected and justified fully in any action or
inaction which shall be taken in accordance with the advice or opinion of such counsel or
accountants; provided, however, that they shall have been selected with reasonable care. To the
fullest extent permitted by law, no Indemnified Person shall have any person liability to the
Partnership or any Partner solely by reason of any change in U.S. federal, state or local or non-
U.S. income tax laws, or in interpretations thereof, as they apply to the Partnership or the
Partners, whether the change occurs through legislative, judicial or administrative action.

                  Section 2.8 Indemnification. To the fullest extent permitted by law, the
Partnership shall indemnify the General Partner, the Manager their Affiliates and their respective
shareholders, members, partners, officers, directors, employees, agents and representatives
(collectively, “Indemnified Persons”) from and against any loss or expense suffered or sustained
by them by reason of: the fact they were acting as or on behalf of the General Partner or the
Partnership; or any acts or omissions in or arising out of the performance of their duties or
services as General Partner or as members, officers, directors, employees or agents of the General
Partner, or as an agent, employee, or consultant of the Partnership, except by reason of their
willful misfeasance, bad faith or gross negligence in the performance of their duties to the
Partnership or by reason of their reckless disregard of their duties to the Partnership, as finally
determined by a court of competent jurisdiction.

         The Partnership shall, in the sole discretion of the General Partner, advance to any
Indemnified Person, reasonable attorneys’ fees and other costs and expenses incurred in
connection with the defense of any action or proceeding which arises out of such conduct;
provided, however, that where the Indemnified Person has been named as defendant or
respondent in a proceeding, the Partnership may only pay, or reimburse in advance of the final
disposition of a proceeding, reasonable expenses incurred by the Indemnified Person after: (i) the
Partnership receives a written affirmation by the Indemnified Person of its good faith belief that it
has met the standard for indemnification described above; and (ii) the Partnership receives a
written undertaking on behalf of the Indemnified Person to repay the amount paid or reimbursed
if it is ultimately determined that the Indemnified Person has not met that standard, or it is
ultimately determined that indemnification of the Indemnified Person in connection with such
proceeding is prohibited by the Act or federal securities laws. Any indemnification of or advance
expenses paid to a Indemnified Person shall be reported promptly, but no later than six months
after the date that the indemnification or advance occurs, in writing to the Limited Partners.

                 Section 2.9 Related Laws. Federal and state securities laws impose liabilities on
persons who act in good faith, and therefore, nothing in this Agreement shall waive or limit any
rights that Limited Partners or the Partnership may have against the General Partner under these
laws.

                                                 13
   Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 61 of 153




                 Section 2.10     Payment of Certain Costs and Expenses.

                  (a) Partnership Expenses. Unless the General Partner or its Affiliates agree to
bear them, the Partnership shall bear or reimburse the General Partner or its Affiliates for: (i) the
offering expenses of the Partnership; (ii) all expenses incurred in connection with actual and
potential investments, including but not limited to, travel, brokerage commissions and other
transaction costs, clearing and settlement fees, custodial fees, research and technical service
expenses, interest on margin accounts and other indebtedness, all fees and expenses relating to the
registration and qualification for sale of such Interests, if any, and all transfer taxes, and legal and
accounting fees; (iii) all filing and recording fees; (iv) all federal, state and local taxes payable by
the Partnership; (v) all costs, fees and expenses relating to accountings and the preparation and
mailing of financial, tax and performance reports to the Partnership, including the allocable share
of the costs, fees and expenses relating to internal accounting and tax preparation functions
should the General Partner determine not to use third-party providers for such services; (vi) all
fees and disbursements of attorneys, accountants, advisers and consultants for work relating to the
Partnership; (vii) any other direct fees or expenses of the Partnership; (viii) all interest expense of
the Partnership, if any, (ix) insurance premiums, including but not limited to, director & officer or
key man insurance; and (x) expenses incurred by the Partnership as a result of complying with
future legislative or administrative changes or court decisions that modify current law as may be
reasonably determined to be expenses of the Partnership by the General Partner.

                (b) Manager Expenses. The Manager will be responsible for and shall pay, or
cause to be paid, its ordinary office overhead expenses incurred in rendering its services to the
Partnership, which include rent, supplies, secretarial expenses, stationery, charges for furniture
and fixtures, payroll taxes, travel expenses and compensation of investment personnel and other
personnel.

                 Section 2.11 Organizational Expenses. Notwithstanding anything to the
contrary in Section 2.10, the Partnership will bear or will reimburse the General Partner or its
Affiliates for organizational expenses. Organizational expenses may be amortized over sixty
months (60) for tax and accounting purposes.




                                                  14
  Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 62 of 153




                                           ARTICLE III

            CAPITAL ACCOUNTS OF PARTNERS AND OPERATION THEREOF

                 Section 3.1 Capital Contributions. Each Partner has paid or conveyed by
way of contribution to the Partnership cash having an aggregate value as set forth in the
Partnership’s books and records (the “Capital Contribution”). Additional Capital Contributions
may be made by Limited Partners only in accordance with the provisions of this Section 3.1.
With the prior approval of the General Partner, a Limited Partner may make additional Capital
Contributions to the Partnership in cash at such time as the General Partner may permit. Whether
Investments will be accepted as a contribution to the Partnership shall be determined in the
discretion of the General Partner.

                Section 3.2      Capital Accounts.

                 (a)     A capital account (the “Capital Account”) has been established on the
books of the Partnership for each Partner in an amount equal to such Partner’s Capital
Contribution. The Capital Accounts will be adjusted and maintained at all times strictly in
accordance with Section 704 of the Code and Treas. Reg. §1.704-1(b)(2)(iv) (including, without
limitation, Treas. Reg. §§1.704-1(b)(2)(iv)(d), 1.704-1(b)(2)(iv)(f) and 1.704-1(b)(2)(iv)(g)). The
General Partner is expressly authorized to make appropriate amendments to the allocations of
items pursuant to this Section 4 if necessary in order to comply with Section 704 of the Code or
Treas. Reg. §1.704-1(b)(2)(iv).

                 (b)      Each Partner’s Capital Account shall be increased by (i) the amount of
any cash or the Asset Value of any property contributed (or deemed contributed, including the
amount of any distributions reinvested into Interests of the Partnership) by such Partner to the
Partnership and (ii) the amount, if any, of Net Profits allocated to such Partner’s Capital Account,
as well as any items in the nature of income or gain which are specially allocated to such
Partner’s Capital Account pursuant to this Agreement.

                 (c)     Each Partner’s Capital Account shall be reduced by (i) the amount, if
any, of all distributions (or deemed distributions, including any distributions reinvested into
Interests of the Partnership) made to such Partner, and (ii) the amount, if any, of all Net Losses
allocated to such Partner’s Capital Account, and the amount of any items in the nature of
expenses or losses which are specially allocated pursuant to this Agreement.

                 (d)     Unless otherwise determined by the General Partner, no Partner shall be
entitled to interest on any Capital Contribution or Capital Account. No Partner shall have the
right to demand or receive any return of all or any part of any Capital Contribution or Capital
Account, except as expressly set forth in this Agreement.

                 (e)      If all or any portion of the Interests of a Partner are transferred in
accordance with the terms of this Agreement, the transferee shall succeed to the Capital Account
of the Partner to the extent it relates to the transferred Interests or portion thereof.




                                                15
  Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 63 of 153



                Section 3.3 Ownership Percentages. A “Ownership Percentage” shall be
determined for each Capital Account for each Accounting Period of the Partnership by dividing
the balance of such Capital Account by the aggregate Capital Accounts of all Partners as of the
beginning of such Accounting Period. The sum of the Ownership Percentages shall equal 100
percent.

                Section 3.4      Allocation of Net Profits and Net Losses.

                (a)     Immediately after giving effect to the special allocations set forth in
Section 3.5 and Section 3.9, Net Profits and Net Losses shall be allocated to the Capital
Accounts of the Partners as of the moment immediately following the end of the Accounting
Period, or at such other times as the General Partner deems in its sole discretion complies
with Section 704 of the Code or Treas. Reg. §1.704-1(b)(2)(iv), in accordance with the Partners’
respective Ownership Percentages for such Accounting Period.

                 (b)     The Net Losses allocated pursuant to Section 3.4(a) shall not exceed the
maximum amount of Net Losses that can be so allocated without causing any Partner to have an
Adjusted Capital Account Deficit at the end of any Accounting Period. In the event some but not
all of the Partners would have Adjusted Capital Account Deficits as a consequence of an
allocation of Net Losses pursuant to Section 3.4(a) hereof, the limitation set forth in this Section
3.4(b) shall be applied on a Partner by Partner basis so as to allocate the maximum permissible
Net Losses to each Partner under Treas. Reg. §1.704-1(b)(2)(ii)(d).

                  (c)     Performance Allocation. As of the end of each Performance Period, Net
Profits shall be allocated as follows: First, one hundred percent (100%) to the Limited Partners, pro
rata, until such time as the Limited Partners have received eight percent (8%) on an annualized
basis. Thereafter, the General Partner shall receive an allocation of Net Profits, if any
(“Performance Allocation”). The Performance Allocation shall equal fifty percent (50%) of
the Net Profits allocated to each Limited Partner for such Performance Period, in excess of the
Loss Carryforward, if any, for such Limited Partner. “Loss Carryforward” with respect to a
Limited Partner means the amount of Net Loss previously allocated to such Limited Partner
and carried forward from prior Performance Periods, which have not been recovered by the
Limited Partner in full with subsequent allocations of Net Profit to such Limited Partner (from
which a Performance Allocation has not been reallocated). The Loss Carryforward is intended
to prevent a Performance Allocation from being calculated on what is, in effect, a recoupment
of net losses. If a Limited Partner makes a partial withdrawal or receives a distribution, his Loss
Carryforward balance, if any, will be reduced in the proportion that the amount withdrawn
bears to his Capital Account balance immediately before giving effect to the withdrawal. A
Performance Allocation shall also be calculated with respect to profits arising from
Partnership asset classes in which not all Limited Partners have an interest, such as new issues.

                 (d)     In the event of a partial or complete withdrawal from a Limited Partner’s
Capital Account prior to the end of a Performance Period, the General Partner shall be entitled to
a Performance Allocation with respect to the amount withdrawn and the Withdrawal Date shall be
deemed to be the end of the Performance Period for purposes of calculating the General Partner’s
Performance Allocation. Similarly, if the Partnership terminates on a date other than the end of a
Performance Period, the final period for computing the Performance Allocation will commence
as of the first Business Day of such Performance Period and will end as of the close of business
on the termination date.

              (e)    Notwithstanding the foregoing, the General Partner may waive or reduce
the Performance Allocation with regard to certain Limited Partners that are employees or

                                                16
  Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 64 of 153



affiliates of the General Partner, relatives of such persons, and for certain large and/or strategic
investors. The amount of any Performance Allocation attributable to any Interests being
withdrawn will be allocable to the General Partner following such withdrawal.

                 Section 3.5.    Special Allocations. The following special allocations shall be
made in the following order:

                 (a)      Minimum Gain Chargeback. Except as otherwise provided in Treas.
Reg. §1.704-2(f), notwithstanding any other provision in this Section 3, if there is a net decrease
in Partnership Minimum Gain during any Accounting Period, each Partner shall be specially
allocated items of Partnership income and gain for such Accounting Period (and, if necessary,
subsequent Accounting Periods) in an amount equal to such Partner’s share of the net decrease in
Partnership Minimum Gain, determined in accordance with Treas. Reg. §1.704-2(g). Allocations
pursuant to the previous sentence shall be made in proportion to the respective amounts required
to be allocated to each Partner pursuant thereto. The items to be so allocated shall be determined
in accordance with Treas. Reg. §§1.704-2(f)(6) and 1.704-2(j)(2). This Section 3.5(a) is intended
to comply with the minimum gain chargeback requirement in Treas. Reg. §1.704-2(f) and shall be
interpreted consistently therewith.

                (b)      Partner Minimum Gain Chargeback. Except as otherwise provided in
Treas. Reg. §1.704-2(i)(4), notwithstanding any other provision in this Section 3, if there is a net
decrease in Partner Nonrecourse Debt Minimum Gain attributable to a Partner Nonrecourse Debt
during any Accounting Period, each Partner who has a share of the Partner Nonrecourse Debt
Minimum Gain attributable to such Partner Nonrecourse Debt, determined in accordance with
Treas. Reg. §1.704-2(i)(5), shall be specially allocated items of Partnership income and gain for
such Accounting Period (and, if necessary, subsequent Accounting Periods) in an amount equal to
such Partner’s share of the net decrease in Partner Nonrecourse Debt Minimum Gain attributable
to such Partner Nonrecourse Debt, determined in accordance with Treas. Reg. §1.704-2(i)(4).
Allocations pursuant to the previous sentence shall be made in proportion to the respective
amounts required to be allocated to each Partner pursuant thereto. The items to be so allocated
shall be determined in accordance with Treas. Reg. §§1.704-2(i)(4) and 1.704-2(j)(2). This
Section 3.5(b) is intended to comply with the minimum gain chargeback requirement in Treas.
Reg. §1.704-2(i)(4) and shall be interpreted consistently therewith.

                  (c)    Qualified Income Offset. In the event any Partner unexpectedly receives
any adjustments, allocations, or distributions described in Treas. Reg. §1.704-1(b)(2)(ii)(d)(4),
§1.704-1(b)(2)(ii)(d)(5) or §1.704-1(b)(2)(ii)(d)(6), items of Partnership income and gain shall be
specially allocated to each such Partner in an amount and manner sufficient to eliminate, to the
extent required by the Treasury Regulations, the Adjusted Capital Account Deficit of such Partner
as quickly as possible, provided that an allocation pursuant to this Section 3.5(c) shall be made
only if and to the extent that such Partner would have an Adjusted Capital Account Deficit after
all other allocations provided for in this Section 3 have been tentatively made as if this Section
3.5(c) were not in the Agreement.

                 (d)     Nonrecourse Deductions. Nonrecourse Deductions for any Accounting
Period shall be allocated in accordance with each Partner’s Ownership Percentage.

                (e)      Partner Nonrecourse Deductions. Any Partner Nonrecourse Deductions
for any Accounting Period shall be specially allocated to the Partner who bears the economic risk
of loss with respect to the Partner Nonrecourse Debt to which such Partner Nonrecourse
Deductions are attributable in accordance with Treas. Reg. §1.704-2(i)(1).



                                                17
  Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 65 of 153



                 (f)     Section 754 Adjustments. To the extent an adjustment to the adjusted
tax basis of any Partnership asset pursuant to Code §734(b) or Code §743(b) is required, pursuant
to Treas. Reg. §1.704-1(b)(2)(iv)(m), Code §734(d) or Code §743(d), to be taken into account in
determining Capital Accounts the amount of such adjustment to Capital Accounts shall be treated
as an item of gain (if the adjustment increases the basis of the asset) or loss (if the adjustment
decreases such basis) and such gain or loss shall be specially allocated to the Partners in a manner
consistent with the manner in which their Capital Accounts are required to be adjusted pursuant
to such Regulation.

                 Section 3.6. Curative Allocations. The allocations set forth in Sections
3.4(b), 3.5(a), 3.5(b), 3.5(c), 3.5(d), 3.5(e), and 3.5(f) hereof (the “Regulatory Allocations”) are
intended to comply with certain requirements of the Treasury Regulations. It is the intent of the
Partners that, to the extent possible, all Regulatory Allocations shall be offset either with other
Regulatory Allocations or with special allocations of other items of Partnership income, gain, loss
or deduction pursuant to this Section 3.6. Therefore, notwithstanding any other provision of this
Section 3 (other than the Regulatory Allocations), the General Partner may, in its discretion,
make such offsetting special allocations of Partnership income, gain, loss or deduction in
whatever manner it determines appropriate so that, after such offsetting allocations are made,
each Partner’s Capital Account balance is, to the extent possible, equal to the Capital Account
balance such Partner would have had if the Regulatory Allocations were not part of the
Agreement and all Partnership items were allocated pursuant to Section 3.4 (other than Section
3.4(b)). In exercising its discretion under this Section 3.6, the General Partner may take into
account future Regulatory Allocations under Sections 3.5(a) and 3.5(b) that, although not yet
made, are likely to offset other Regulatory Allocations previously made under Sections 3.5(e) and
3.5(f).

                Section 3.7.     Other Allocation Rules.

                 (a)      Generally, all profits and losses shall be allocated among the Partners as
provided in Section 3. If Partners are admitted to the Partnership on different dates during any
Fiscal Year, the profits (or losses) allocated among the Partners for each such Fiscal Year shall be
allocated in proportion to their respective Capital Accounts from time to time during such Fiscal
Year in accordance with Code Section 706, using any convention permitted by law and selected
by the General Partner.

                (b)    For purposes of determining the Net Profits, Net Losses, or any other
items allocable to any period, Net Profits, Net Losses, and any such other items shall be
determined on a daily, monthly, or other basis, as determined by the General Partner using any
permissible method under Code §706 and the Treasury Regulations thereunder.

                 (c)      The Partners are aware of the income tax consequences of the allocations
made by this Article III and hereby agree to be bound by the provisions of this Article III in
reporting their shares of Partnership income and loss for income tax purposes.

                Section 3.8. Tax Allocations. For each Accounting Period, items of taxable
income, deduction, gain, loss or credit shall be allocated for income tax purposes among the
Partners in the same manner as their corresponding book items were allocated pursuant to
Sections 3.4, 3.5, 3.6 and 3.9 for such Accounting Period, as modified by the following
principles:




                                                18
  Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 66 of 153



                 (a)     In the event that the Book Value of Partnership assets differ from their
adjusted tax basis upon contribution or revaluation made pursuant to the definition of Book
Value, the tax allocations of income, gain, loss and deduction shall be shared among the Partners
in a manner that takes into account the variation between such Book Value and adjusted tax basis,
pursuant to § 704(c) of the Code or pursuant to the principles thereof. Any elections or other
decisions relating to such allocations shall be made by the General Partner in any manner that
reasonably reflects the purpose and intention of this Agreement.
                 (b)      If a Limited Partner redeems all or any portion of its Interests, then, in
the General Partner’s discretion, ordinary income or loss, or long- or short-term capital gain or
loss, recognized by the Partnership in the fiscal year in which such redemption occurs shall be
allocated to such Limited Partner solely for U.S. federal income tax purposes up to an amount
equal to either of the following amounts: (i) if the Partnership has recognized ordinary income or
capital gains (including short-term capital gains) in the fiscal year in which such redemption
occurs, the excess of the amount to be distributed to such Limited Partner upon, and as of the time
of, such redemption over such Limited Partner’s tax basis in its redeemed Interests (or portion
thereof, as applicable) as of the time of such redemption (or, if greater, the excess of the amounts
previously allocated to such Limited Partner’s capital account over the amounts previously
allocated to such Limited Partner for U.S. federal income tax purposes), or (ii) if the Partnership
has recognized ordinary or capital losses (including short-term capital losses) in the fiscal year in
which such redemption occurs, the excess of such Limited Partner’s tax basis in its redeemed
Interests (or portion thereof) as of the time of such redemption over the amount to be distributed
to such Limited Partner upon, and as of the time of, such redemption (or, if greater, the excess of
the amounts previously allocated to such Limited Partner for U.S. federal income tax purposes
over the amounts previously allocated to such Limited Partner’s capital account)

                  (c)     Allocations pursuant to this Section 3.8 are solely for purposes of
federal, state, and local taxes and shall not affect, or in any way be taken into account in
computing, any Partner’s Capital Account or share of Net Profits, Net Losses, other allocable
items, or distributions pursuant to any other provision of this Agreement.
                  Section 3.9 New Issues Account. If, at any time, (i) one or more Limited
Partners is a “restricted person” (a “Restricted Partner”) as such term is defined in Financial
Industry Regulatory Authority Inc. (formerly, the NASD, Inc.) Rule 5130 (the “New Issues
Rule”) and holds in the aggregate more than a 10 percent Ownership Percentage in the
Partnership and (ii) the General Partner causes the Partnership to directly or indirectly invest in
securities which the General Partner, in its sole discretion, believes may be or become subject to
the New Issues Rule (“New Issues Securities”), such investment shall be made in accordance
with the following provisions (or such other provisions or procedures as the General Partner, in
its sole discretion, deem necessary or advisable):

                (a)     any such investment made in a particular Accounting Period shall be
made in one or more special accounts established for this purpose (collectively, the “New Issues
Account”);

                 (b)    only those Limited Partners who do not fall within the proscription of
the New Issues Rule (“Unrestricted Partners”) shall have any beneficial interest in the New Issues
Account;

                  (c)     each Unrestricted Partner shall have a beneficial interest in the New
Issues Account for any Accounting Period in the proportion which the balance in such
Unrestricted Partner’s Capital Account as of the beginning of the Accounting Period bears to the



                                                 19
  Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 67 of 153



sum of the balances of the Capital Accounts of all Unrestricted Partners as of the beginning of
such Accounting Period;

                   (d)     funds required to make a particular investment in New Issues
Securities shall be transferred to the New Issues Account from the regular or basic account or
accounts of the Partnership;

                    (e)     New Issues Securities shall be purchased in the New Issues Account,
held in the New Issues Account, and, in the sole discretion of the General Partner, either (x) sold
from the New Issues Account with the proceeds of the sale to be transferred from the New Issues
Account to the regular or basic account or accounts of the Partnership or (y) transferred to the
regular or basic account or accounts of the Partnership on such day following the completion of
the public distribution of such New Issues Securities as deemed appropriate by the General
Partner in its sole discretion at fair market value as of such day of transfer as determined by the
General Partner (or its designee) in its sole discretion, with such transfer being treated as a sale
for all purposes of this Agreement;

                    (f)     the determination of the General Partner as to whether a particular
Partner falls within the proscription of the New Issues Rule shall be final.

                    (g)     Notwithstanding anything in this Agreement to the contrary, the
General Partner shall interpret (and amend to the extent necessary) this Agreement with respect to
a Restricted Partner and the other Limited Partners for all purposes as if such Restricted Partner
were not a Limited Partner with respect to the New Issues Securities (including, without
limitation, for purposes of allocations and distributions relating to the New Issues Securities), and
to any other Security the allocation and distributions for which must be adjusted to reflect actual
interests therein, and this Agreement shall be interpreted to include, where appropriate,
exclusions and limitations to permit the General Partner to carry out the intent of this Section
3.9(g). A Restricted Partner shall have no right to any distributions or allocations in respect of
such New Issues Securities and all economic and other provisions of this Agreement shall be
interpreted as if the Partnership were a separate entity with respect to each New Issues Security in
which only the Unrestricted Partners with respect to such New Issues Securities have invested.

                 Section 3.10 Determination of Partnership’s Net Asset                Value.      The
Partnership’s Net Asset Value shall be determined at the end of each Accounting Period at such
time as may be determined by the General Partner. The value of a Partner’s Interest in the
Partnership as of any time shall be equal to the proportionate share of the Net Asset Value of the
Partnership represented by such Partner’s Capital Account. The determination of the
Partnership’s Net Asset Value will be made by the General Partner (or its designee). The General
Partner (or its designee) may use independent valuation or pricing agents for the purpose of
determining valuations of securities. Illiquid investments or securities for which no market prices
are available or the General Partner (or its designee) believes such prices are unreliable, may be
valued in the good faith judgment of the General Partner (or its designee). The General Partner
(or its designee) may value certain securities of the Partnership using the amortized cost method,
which involves valuing a security at its cost on the date of purchase and thereafter (absent unusual
circumstances) assuming a constant amortization to maturity of any discount or premium,
regardless of the impact of fluctuations in general market rates of interest on the value of the
instrument. By executing this Agreement (personally or by attorney-in-fact), each Partner agrees
to the Partnership’s use of the amortized cost method to value certain of the Partnership’s
securities and other assets. Determinations of the General Partner (or its designee) are to be final,




                                                 20
  Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 68 of 153



conclusive and binding on all Limited Partners. The General Partner may temporarily suspend
the calculation of a Partnership’s Net Asset Value in the following cases:

                   (a)     if a stock exchange, market or quotation system, on which a significant
portion of the Partnership’s assets is traded or is quoted, is closed for periods of time other than
normal holidays, or when transactions on such an exchange or market are suspended or subject to
restrictions;

                  (b)    during any breakdown of the means of communication or calculation
normally used to determine the value of the Partnership’s assets;

                  (c)      if restrictions on exchange or transfer of Investments prevent
transactions from being carried out on behalf of the Partnership or when purchase or sale
transactions cannot be carried out at normal exchange rates;

                   (d) if political, economic, military, or monetary events beyond the control,
responsibility or action of the Partnership make it impossible to dispose of assets of the
Partnership and to determine the value of such assets in a normal and reasonable way; or

                   (e) if Limited Partners request redemptions for an amount that is greater than
50% of the total of all Limited Partner’s Capital Accounts.

In extraordinary circumstances that could negatively affect the Limited Partners’ Interests, or in
the case of substantial redemption requests, the General Partner reserves the right not to
determine the Partnership’s Net Asset Value until it has made the necessary purchases or sales of
securities for the Partnership.

                                          ARTICLE IV

                                  ADMISSION OF PARTNERS

                 Section 4.1    Capital Contributions. Each Person who subscribes for Interests
by executing the Subscription Documents, and is approved by the General Partner, will be
admitted as a Limited Partner. Completed Subscription Documents and payment must be
received in accordance with the procedures established by the General Partner prior to admission
to the Partnership. Payment for Interests may be made by wire transfer or in such other manner
as the General Partner may determine. Capital Contributions will be effected on the first
Business Day of the calendar month following the General Partner’s acceptance of the
Subscription Documents and receipt of payment. The General Partner may, in its sole discretion,
admit subscribers on days other than the first Business Day of a month. Each Limited Partner
agrees to pay for its Capital Contribution in full in accordance with the Subscription Agreement.
The General Partner, in its sole discretion, may suspend or close the Partnership to further
subscriptions at any time.

                Section 4.2 Liability for Failed Contributions. Each Limited Partner shall be
liable to the Partnership for its Capital Contribution(s). If any Limited Partner fails to make
payment of such amount when due, the unpaid portion of the Limited Partner’s Capital
Contribution shall bear interest at the rate established in Section 6621(a)(1) of the Code (or any
successor provision) from the date when due until paid. If a payment of a Limited Partner
remains due and payable for more than thirty (30) calendar days after the due date, the




                                                21
   Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 69 of 153



Partnership may pursue any remedy available at law or in equity or may cancel the Limited
Partner’s subscription to become a Limited Partner.

                 Section 4.3 New Partners. Subject to Section 4.4 and to the condition that
each new Partner (whether a Limited Partner or a General Partner) shall execute (personally or by
attorney-in-fact) an appropriate counterpart to this Agreement and the Partnership’s Subscription
Documents pursuant to which he or she agrees to be bound by the terms and provisions of this
Agreement and the Subscription Documents and shall provide such other information and do all
other acts as may be requested by the General Partner in its sole discretion, the General Partner
may admit one or more new Partners on the first Business Day of a calendar month (or at other
times upon the sole discretion of the General Partner). Admission of a new Partner shall not be a
cause for dissolution of the Partnership. Admission of employee benefit plans or IRAs may be
subject to certain other restrictions established by the General Partner from time to time. The
General Partner shall amend the Partnership’s books and records to reflect the name, address and
capital contribution of any new Limited Partner and other Limited Partner changes.

                 Section 4.4 Limitation on Admission of Limited Partners. The General
Partner, in its sole discretion, may admit or deny any Person membership in the Partnership,
provided that the General Partner may only admit: Partners that are “accredited investors” as
defined in Rule 501(a) of Regulation D under the 1933 Act and a “qualified purchaser” under
Section 2(a)(51) of the 1940 Act and Rule 2a51-1 thereunder. Notwithstanding the foregoing, the
General Partner may admit such other Persons who would not disqualify the Partnership from
qualification for the exclusion provided under Section 3(c)(7) of the 1940 Act. The General
Partner will make or cause to be made such further inquiry as it deems appropriate with regard to
the eligibility of a prospective investor to purchase Interests of the Partnership. The General
Partner may reject any subscription for any reason, regardless of whether a prospective investor
meets the eligibility standards and the General Partner may in its discretion waive eligibility
standards that are not imposed by law.

                                             ARTICLE V

                    RIGHTS AND OBLIGATIONS OF LIMITED PARTNERS

                  Section 5.1 No Right to Participate In Management. The Limited Partners
will have no participation in or control over the management of the Partnership. No Limited
Partner, acting solely in its capacity as a Limited Partner, shall transact any business for the
Partnership, and none may bind or obligate the Partnership. The Limited Partners, in their
capacity as Limited Partners, shall have no interest in the properties or assets of the General
Partner or any equity therein, or in any proceeds of any sales thereof (which sales shall not be
restricted in any respect), by virtue of acquiring or owning any Interests.

                Section 5.2 Liability of Limited Partners. The Limited Partners shall not be
personally liable for any obligations of the Partnership and shall have no obligation to make
contributions to the Partnership in excess of their respective Capital Contributions unless
otherwise required under Delaware law.

                  Section 5.3 Assignment of Interests by Limited Partner. A Limited Partner
may not assign its Interests in the Partnership in whole or in part to any Person, nor may it pledge
its Interests in whole or in part, nor shall it be entitled to substitute for itself as a Limited Partner
any other Person, without the prior written consent of the General Partner, which consent may be
granted or denied in its sole discretion. Any attempted assignment or substitution not made in



                                                  22
  Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 70 of 153



accordance with the preceding sentence shall be void. Upon the receipt of the written consent of
the General Partner, a Limited Partner may assign its Interests, subject to compliance, at such
Limited Partner’s expense, with federal and state securities laws, such Limited Partner’s
Subscription Agreement, this Agreement and any other terms or conditions established by the
General Partner. In the sole discretion of the General Partner, the Limited Partner shall furnish
the Partnership, at its own expense, with an opinion of counsel in form and substance satisfactory
to the General Partner to the effect that the proposed transfer (1) complies with applicable
provisions of the federal and state securities laws, ERISA and the Code, (2) does not affect the
status of the Partnership under the 1940 Act, 1933 Act or ERISA or for federal income tax
purposes, including resulting in the Partnership being deemed to be a “publicly traded
partnership” for purposes of Section 7704 of the Code, and (3) complies with such other
conditions that may be imposed by the General Partner in its sole discretion, and counsel for the
General Partner shall have concurred in such opinion and the General Partner shall have advised
the Limited Partner of such concurrence. Any permitted assignment shall be effective as of the
end of the Accounting Period in which it is made and no such assignment shall relieve the
assignor of such assignor’s responsibility for any expenses, obligations or liabilities, whether
accruing prior or subsequent to the assignment.

                 Section 5.4 No Recourse Against Other Limited Partners. Each Limited
Partner shall look solely to the assets of the Partnership for the return of such Limited Partner’s
Capital Contributions, and, if the Partnership property remaining after the payment or discharge
of the debts and liabilities of the Partnership is insufficient to return the Capital Contributions of
each Limited Partner, a Limited Partner shall have no recourse against any other Limited Partner.

                 Section 5.5 Cost of Special Services. Any costs incurred in connection with
special services requested by a Limited Partner may, at the discretion of the General Partner, be
required to be paid by that Limited Partner. Such services would include, for example, those that
would benefit the Limited Partner but would not benefit the Partnership, such as a special
evaluation or financial accounting for the purposes of estate valuation.

                                           ARTICLE VI

                     REDEMPTION AND DISTRIBUTIONS OF CAPITAL

                Section 6.1      Distributions in General.

                 (a)     Unless otherwise determined by the General Partner, distributions from
the Partnership shall only be made in accordance with Article VI, Article VII and Article VIII of
this Agreement. The General Partner shall have the discretion to waive this distribution
restriction in its sole discretion and distribute the Partnership’s cashflow and assets to the
Partners, with such distributions to be allocated among the Partners based upon each Partner’s
respective Ownership Percentage.

                (b)       The General Partner shall, in its sole discretion, determine the amount
and timing of all distributions by the Partnership and whether such distributions will be in cash or
in kind or partly in cash and partly in kind. Distributions in kind shall be made at valuations
determined as provided in the procedures adopted by the General Partner in accordance with
Section 3.8. No distributions shall be made if, by doing so, the Partnership or the General Partner
would violate any applicable law.




                                                 23
   Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 71 of 153



                  Section 6.2     Taxes.
                  (a)     The Partnership shall pay taxes and shall withhold taxes from
distributions to the Partners, in each case to the extent required by law (as determined by the
General Partner in its sole discretion). Except as otherwise provided in this Section 6.2, (i) any
amount of taxes paid by the Partnership, (ii) any taxes withheld by the Partnership, and (iii) any
withholding or similar taxes imposed on amounts payable to the Partnership shall in each case be
treated for purposes of this Agreement as an amount actually distributed to the Partners pursuant
to Section 6.1 (Distributions in General) at the time paid or withheld (and the amount of any such
tax shall be distributed to and divided among the Partners as the General Partner, in its reasonable
discretion, may determine). An amount shall be considered paid or withheld by the Partnership
if, and at the time, remitted to a governmental agency without regard to whether the remittance
occurs at the same time as the distribution or allocation to which it relates; provided, however,
that an amount actually withheld from a specific distribution or designated by the General Partner
as withheld with respect to a specific allocation shall be treated as if it were distributed at the time
such distribution or allocation occurs.

                  (b)      To the extent that operation of paragraph (a) above would result in a
distribution to a Limited Partner that is prohibited by this Agreement or applicable law, the
amount of the deemed distribution instead shall be treated as a loan by the Partnership to the
Limited Partner that shall be payable by the Limited Partner upon demand and shall bear interest
at a rate equal to the prime rate as in effect at such time, compounded daily.

                 (c)      If the General Partner determines in its sole discretion that the
Partnership lacks sufficient available cash to pay taxes in respect of a Partner, then the General
Partner may, in its sole discretion, make a loan or capital contribution to the Partnership to enable
the Partnership to pay the taxes. Any such loan shall be full recourse to the Partnership and shall
bear interest at a rate equal to the prime rate as in effect at such time, compounded daily. Any
loan (including interest accrued thereon) or capital contribution made to the Partnership by the
General Partner pursuant to this Section 6.2(c) shall be repaid or returned as promptly as is
reasonably practicable. All interest expense in respect of the loan shall be allocated to the Partner
on whose behalf taxes were withheld or paid.

                 (d)     Each Limited Partner shall indemnify the Partnership and the General
Partner and hold each of them harmless from any liability that relates to any taxes, penalties or
interest required to be withheld or paid by any taxing authority by the Partnership or the General
Partner for or on behalf of the Limited Partner, and such indemnity obligation shall survive the
dissolution and termination of the Partnership.

                                            ARTICLE VII

         REDEMPTION, WITHDRAWAL, DEATH OR DISABILITY OF A PARTNER

                 Section 7.1      Optional Redemption of a Limited Partner.

               (a)      Subject to the limitations set forth in this Agreement, a Limited Partner
may redeem all or a portion of its Capital Account quarterly and with at least thirty (30) days’
prior written notice (or as otherwise agreed to by the General Partner) by submitting, in
accordance with the procedures established by the General Partner, a redemption request to the
General Partner (or its agent) within the time period prescribed by the General Partner from
time to time.     In its sole discretion, the General Partner may establish a minimum




                                                  24
  Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 72 of 153



Capital Account balance requirement for Limited Partners and, if so established, redemptions by
Limited Partners shall not be permitted if, after taking into account the requested redemption, a
Limited Partner’s Capital Account would be less than such minimum Capital Account balance.
Subject to the limitations set forth in this Agreement, the Partnership will make payment on your
redemption as promptly as possible after the effective date of such redemption in accordance with
the procedures established by the General Partner.

                (b)      Distribution of redemption proceeds generally shall be made as promptly
as reasonably possible after the relevant redemption date, following the General Partner’s
acceptance of a Limited Partner’s request for redemption. Subject to the other provisions of this
Agreement, the Partnership will pay at least 95% of the amount of the redemption, with the
balance to be paid, without interest or other return from the Partnership’s investments (from the
applicable redemption date forward), promptly following the later of (i) the completion of the
Partnership’s audited financial statements for such fiscal year or (ii) the determination by the
General Partner of any relevant withholding tax amounts for such year.

                 (c)    If redemption requests are received for any Redemption Date
aggregating more than 25% of the Net Asset Value of the Partnership as of such date, the General
Partner may, in its discretion, (i) satisfy all such redemption requests or (ii) reduce all such
redemption requests on a pro rata basis in accordance with the Partner’s Ownership Percentage so
that only 25% (or more, in the discretion of the General Partner) of the Net Asset Value of the
Partnership is redeemed as of such date.

                 (d)     The withdrawal, death, disability, incompetency, termination,
bankruptcy, insolvency or dissolution of a Limited Partner shall not dissolve the Partnership. The
legal representatives of a Limited Partner shall succeed as assignee to the Limited Partner’s
Interests in the Partnership upon the death, disability, incompetency, termination, bankruptcy,
insolvency or dissolution of a Limited Partner, but shall not be admitted as a substituted Limited
Partner without the consent of the General Partner.

                 (e)      In the event of the death, disability, incompetency, termination,
bankruptcy, insolvency or dissolution of a Limited Partner or the giving of notice of withdrawal
by a Limited Partner, the interest of such Limited Partner in the Partnership shall continue subject
to all of the risks, liabilities and obligations relating to the Partnership’s business to which a
Limited Partner is subject until: (i) the end of the Accounting Period in which such event
occurred, at which time the Limited Partner (or its legal representatives) shall automatically be
deemed to have withdrawn from the Partnership; (ii) the earlier involuntary withdrawal of a
Limited Partner from the Partnership by the General Partner pursuant to Section 7.2; or (iii) the
earlier termination of the Partnership.

                 (f)      The Interests of a Limited Partner who is deemed to have withdrawn
pursuant to this Section 7.1 shall not be included in calculating the Interests of the Limited
Partners required to take any action under this Agreement. In addition, such Limited Partner shall
no longer be a limited partner and shall be deemed to hold solely an economic interest, having
only the rights attributable to the holder of an economic interest under the Act.

                 (g)    The right of any Partner or its personal representatives to receive
distributions or withdraw all or any portion of the Capital Account of the Partner under this
Agreement is subject to the Act and other applicable law. The General Partner may charge an
amount equal to actual costs and expenses incurred by the Partnership in connection with such
withdrawal. In addition to the actual costs and expenses incurred in connection with a



                                                25
  Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 73 of 153



withdrawal, the General Partner may withhold an amount, determined in its sole discretion, for
Liabilities and contingencies of the Partnership for which such withdrawing Partner may be liable
under this Agreement (the “ Contingency Reserve”). After the General Partner has determined in
its sole discretion that the Liabilities or the contingencies for which the Contingency Reserve was
withheld have ceased to exist, any unused portion of the Contingency Reserve shall be returned to
the applicable withdrawn Partner as soon as it is reasonably practicable. A Limited Partner’s
Capital Account balance shall not include any amount charged to such Limited Partner’s Capital
Account pursuant to this Section 7.1(g).

                Section 7.2 Involuntary Redemption/Withdrawal of a Limited Partner. The
General Partner may, in its discretion, terminate all or any part of the interest of any Limited
Partner upon at least five (5) calendar days’ prior written notice, at any time, for any reason or no
reason. The Partner receiving such notice shall be treated for all purposes and in all respects as a
Partner who has given notice of withdrawal of all or part of its Capital Account, as the case may
be, under Section 7.1.

                 Section 7.3 Withdrawal by General Partner; Appointment of Successor. The
General Partner may withdraw from the Partnership upon prior written notice to the Limited
Partners. Upon such withdrawal by the General Partner, the Partnership shall terminate unless,
within ninety calendar days after such withdrawal, the remaining Limited Partners unanimously
agree in writing to continue the business of the Partnership and to the appointment, effective as of
the date of the withdrawal by the General Partner, of a successor General Partner. The successor
general partner of the Partnership shall promptly prepare and file or cause to be filed, with the
assistance of the General Partner if and to the extent reasonably requested, an amendment to the
Certificate, and shall prepare and execute an amendment to this Agreement reflecting the
admission of such successor general partner, and the withdrawal or removal of the General
Partner as the general partner of the Partnership.

               Section 7.4 Removal of General Partner. The General Partner may not be
removed by the Limited Partners as the general partner of the Partnership.

                  Section 7.5 Successor General Partner.    To the fullest extent permitted by
law, a successor general partner shall have all the same rights and privileges of the General
Partner set forth herein.

                 Section 7.6 Suspension of Redemptions; Redemption In-Kind. The General
Partner may at any time suspend or delay a Limited Partner’s rights of redemption, before or after
notice of redemption has been given by any one or more Limited Partners, (i) in the event that it
determines that the requested redemptions would have an adverse effect on the non-redeeming
Limited Partners or the tax status of the Partnership or would exceed the Partnership’s ability to
obtain liquidity from the underlying funds in which the Partnership invests or (ii) for any other
reason if the General Partner believes it is in the best interests of the Partnership. Redemption
proceeds normally will be paid in cash, although the General Partner may in its discretion make
the redemption distribution, entirely or partially, in kind.

                                          ARTICLE XIII

                 DURATION AND TERMINATION OF THE PARTNERSHIP

                 Section 8.1  Duration. The Partnership shall continue until the earliest of:
(i) a determination by the General Partner that the Partnership should be dissolved; (ii) the
withdrawal of the General Partner from the Partnership and subsequent termination of the
Partnership pursuant to Section 7.3; (iii) the withdrawal of all Limited Partners from the
                                                 26
  Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 74 of 153



Partnership; (iv) the entry of a decree of judicial dissolution under section 17-802 of the Act;
and (v) the bankruptcy, dissolution or insolvency of the General Partner except that termination
on the bankruptcy, dissolution or insolvency of the General Partner shall not cause the
termination of the Partnership if the remaining Limited Partners agree to continue the business of
the Partnership pursuant to Section 7.3. Termination because of the bankruptcy, dissolution or
insolvency of the General Partner shall be delayed to allow the Liquidating Person (as defined in
Section 8.3) to wind up the affairs of the Partnership in an orderly fashion; (vi) any event which
causes the Partnership to be taxed as a corporation for federal income tax purposes; or (vii) any
event which makes it unlawful for the existence of the Partnership to be continued.

                   Section 8.2   Termination. On termination of the business of the Partnership,
the General Partner shall within no more than ninety calendar days cause an audit of the
Partnership’s books to be made and the Partnership’s assets, net of expenses, debts and liabilities,
to be distributed in cash or in kind to the Partners following the completion of such audit, less
reserves for completing the winding up of the Partnership’s business and any other potential
liability, in the following manner and order:

                   (a)     to creditors, other than Partners who are creditors, in satisfaction of
liabilities of the Partnership (whether by payment or by establishment of reserves);

                (b)      to Partners by distributing the remaining Partnership assets to the
Partners in proportion to, and to the extent of, their respective positive Capital Account balances,
less any reserves retained by the Partnership for completing the winding up of the Partnership’s
business and any other potential liability.

                 Section 8.3 Appointment of Liquidating Person. Upon dissolution or
termination of the Partnership because of the bankruptcy or insolvency of the General Partner, the
Limited Partners shall appoint a trustee to serve as the Liquidating Person (the “Liquidating
Person”) of the Partnership with exclusive power and authority to wind up the affairs of the
Partnership and commence the orderly liquidation and distribution of Partnership assets in
accordance with Section 8.2. If the Partnership dissolves or terminates because of the General
Partner’s dissolution that is not related to its bankruptcy or insolvency, the General Partner will
appoint the Liquidating Person. If the Liquidating Person accepts such appointment and winds up
the affairs of the Partnership in accordance with Section 8.2, the Liquidating Person shall be
entitled to any fee that the General Partner would have been entitled to receive had the General
Partner not ceased to participate. This fee shall be calculated commencing upon the Liquidating
Person’s date of appointment and ending when substantially all of the Partnership’s assets have
been liquidated.

                                          ARTICLE IX

                    BOOKS; REPORTS TO PARTNERS; TAX ELECTIONS

                 Section 9.1 Books and Records. The General Partner shall cause the
Partnership to maintain true and proper books, records, reports, and accounts in which shall be
entered all transactions of the Partnership. The General Partner shall also maintain all schedules
and exhibits to this Agreement and shall update such schedules and exhibits promptly upon
receipt of new information relating thereto. Copies of such books, records, reports, accounts and
schedules shall be located at the principal office of the General Partner and shall be available to
any Partner for inspection and copying, upon at least two Business Days notice, during reasonable
business hours; provided, however, that confidential communications between the Partnership
and its legal counsel may be withheld from a Limited Partner in the General Partner’s reasonable
discretion. The rights of the Limited Partners to receive information from the General Partner

                                                27
  Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 75 of 153



and the Partnership shall be exclusively as set forth in this Agreement and no additional rights
shall apply.

                 Section 9.2 Independent Accountants. The General Partner shall select the
Partnership’s independent accountants.

                 Section 9.3 Filing of Tax Returns. The General Partner shall prepare and
file, or cause the preparation and filing of, any required federal, state and local income tax and
information returns for each tax year of the Partnership.

                 Section 9.4   Financial Reports to Partners.

                 (a)     Within 180 calendar days after the completion of each fiscal year, the
General Partner shall cause the Partnership’s independent accountants to prepare annual audited
financial statements for delivery to the Limited Partners; provided, however, that the General
Partner may waive the requirement for the Partnership to produce financial statements which are
audited after the end of the Fiscal Year, after providing written notice to the Limited Partners.
However, if after such notice a Majority-in-Interest of the Limited Partners notify the General
Partner within 10 calendar days that they desire for the financial statements to be audited then the
requirement for audited financial statements shall not be waived. The financial statements shall
include a statement, prepared in accordance with GAAP (but taking into account the Value of
Partnership assets), of: (i) the assets and liabilities of the Partnership; (ii) the Net Profit or Net
Loss of the Partnership; and (iii) the Capital Account balance of such Partner. In addition, such
accountants shall, within 90 calendar days after the close of each Fiscal Year, supply all other
Partnership information reasonably necessary to enable the Partners to prepare their federal
income tax returns and (upon request therefor) to comply with other reporting requirements
imposed by law. The Partnership shall also deliver monthly capital account statements and may,
as deemed appropriate by the General Partner, prepare and distribute periodic unaudited reports
of the Partnership’s performance.
                 (b)     The financial reports provided to the Partners under this Section 9.4 shall
be in lieu of any rights a Limited Partner may have under the Act to receive information
regarding the Partnership or the General Partner. The Partners agree that such financial reports
provide just and reasonable information regarding the state of the business and financial condition
of the Partnership.

                 Section 9.4      Tax Reports to Partners and Former Limited Partners. As soon
as practicable after the end of each Fiscal Year, the Partnership shall prepare and mail, or cause
its independent tax accountants to prepare and mail, to each Partner and, to the extent necessary,
to each Former Limited Partner (or its legal representatives), such information and schedules,
including without limitation a report on Internal Revenue Service Schedule K-1, as shall be
necessary to enable such Partner or Former Limited Partner (or its legal representatives) to
prepare their respective federal, state and local income tax returns in accordance with the laws,
rules and regulations then in effect.

                  Section 9.5 Tax Matters Partner. The General Partner shall at all times
constitute, and have full powers and responsibilities as, the “Tax Matters Partner” of the
Partnership within the meaning of Section 6231(a)(7) of the Code, and may file a designation of
itself as such with the Internal Revenue Service.

                  Section 9.6 Tax Elections. The General Partner shall have the power to
make, to not make or to revoke any elections now or hereafter required or permitted to be made
by the Code (including, without limitation, an election under Section 754 of the Code) or any
state or local law.
                                                 28
  Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 76 of 153




                 Section 9.7     FACTA. Notwithstanding any provision of this Agreement to
the contrary, each Limited Partner agrees to provide any information or certifications (including
without limitation information about such Limited Partner’s direct and indirect owners) that may
reasonably be requested by the Partnership to allow the Partnership or any member of any
“expanded affiliated group” (as defined in Section 1471(e)(2) of the Code) to which the
Partnership belongs to (i) enter into, maintain or otherwise comply with the agreement
contemplated by Section 1471(b) of the Code; (ii) satisfy any information reporting requirements
imposed by FATCA (as defined below); and (iii) satisfy any requirements necessary to avoid
withholding taxes under FATCA with respect to any payments to be received or made by the
Partnership. Notwithstanding any provision of this Agreement to the contrary, each Limited
Partner further agrees that, if such Limited Partner fails to comply with any of the above
requirements in a timely manner or if the General Partner determines that such Limited Partner’s
participation in the Partnership would otherwise have an adverse effect on the Partnership or the
Partners as a result of FATCA, then (A) the General Partner, in its sole discretion, may take any
action it deems in good faith to be reasonable to minimize any adverse effect on the Partnership
and the other Partners as a result of FATCA; and (B) the Limited Partner shall, to the maximum
extent permitted by applicable law, indemnify the Partnership and the General Partner for all loss,
cost, expenses, damage, claims and demands (including, but not limited to, any withholding tax,
penalties or interest suffered by the Partnership) arising as a result of such Limited Partner’s
failure to comply with the above requirements in a timely manner. As used herein, “FATCA”
means the Foreign Account Tax Compliance provisions enacted as part of the U.S. Hiring
Incentives to Restore Employment Act and codified in Sections 1471 through 1474 of the Code,
all rules, regulations and other guidance issued thereunder, all administrative and judicial
interpretations thereof, and any intergovernmental agreement entered into between the United
States and a non-United States jurisdiction relating to the foregoing.




                                                29
  Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 77 of 153




                                            ARTICLE X

                                        MISCELLANEOUS

                Section 10.1 Binding Effect. This Agreement shall be binding on the
executors, administrators, estates, heirs, and legal successors and representatives of the Partners.

                  Section 10.2 Amendments to Partnership Agreement. The terms and
provisions of this Agreement may be modified or amended at any time and from time to time
with the written consent of a Majority-in-Interest of the Limited Partners and the written consent
of the General Partner, insofar as is consistent with the laws governing this Agreement; provided,
however, that without the consent of the Limited Partners the General Partner may amend the
Agreement to: (i) reflect a change in the name of the Partnership; (ii) make a change that is
necessary or, in the opinion of the General Partner, advisable to qualify the Partnership as a
limited partnership or a partnership in which the Limited Partners have limited liability under the
laws of any state, or ensure that the Partnership will not be treated as an association taxable as a
corporation for federal income tax purposes or otherwise to comply with changes in tax law or
regulation; (iii) make a change that does not adversely affect the Limited Partners in any material
respect that is necessary or desirable to cure any ambiguity, to correct or supplement any
provision in this Agreement, or to make any other provision with respect to matters or questions
arising under this Agreement, in each case so long as such change does not adversely affect the
Limited Partners in any material respect; (iv) make a change that is necessary or desirable to
satisfy any requirements, conditions or guidelines contained in any opinion, directive, order,
ruling or regulation of any federal or state statute, so long as such change is made in a manner
which minimizes any adverse effect on the Limited Partners or that is required or contemplated
by this Agreement; (v) make a change in any provision of this Agreement that requires any action
to be taken by or on behalf of the General Partner or the Partnership pursuant to the requirements
of applicable Delaware law if the provisions of applicable Delaware law are amended, modified
or revoked so that the taking of such action is no longer required; (vi) prevent the Partnership
from in any manner being deemed an “investment company” subject to the provisions of the 1940
Act, (vii) amend this Agreement for the purpose of authorizing the Partnership to divide the
Interests into separate and distinct series as permitted by the Act and to file an amendment to the
Partnership’s certificate of limited partnership to effectuate such changes; or (viii) make any other
amendments which are not adverse to the interests of the Limited Partners. Each Partner,
however, must consent to any amendment which would: (x) such Partner’s rights of contribution,
withdrawal or distribution; (y) adversely affect such Partner’s rights as a Limited Partner as
provided herein; or (z) amend the provisions of this Agreement relating to amendments.
Notwithstanding any provision in this Agreement to the contrary, no amendment to this
Agreement shall increase the liability of a Limited Partner without such Partner’s consent.

                 Section 10.3 Choice of Law. Notwithstanding the place where this
Agreement may be executed by any of the parties hereto, the parties expressly agree that all the
terms and provisions hereof shall be construed under the laws of the State of Delaware (without
reference to the conflict of law principles thereof) and, without limitation thereof, that the Act, as
amended from time to time, shall govern the partnership aspects of this Agreement.

                Section 10.4 Arbitration. The Partners waive their right to seek remedies
in court, including any right to a jury trial. The Partners agree that in the event of any dispute
between the Partners arising out of, relating to or in connection with the Partnership, such dispute



                                                 30
  Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 78 of 153



shall be resolved exclusively by arbitration to be conducted only in the county and state of the
office of the General Partner at the time of such dispute in accordance with the rules of JAMS
applying the laws of the State of Delaware. Disputes shall not be resolved in any other forum or
venue. The Partners agree that such arbitration shall be conducted by a retired judge who is
experienced in resolving disputes regarding the securities business, that discovery shall not be
permitted except as required by the rules of JAMS, that the arbitration award shall not include
factual findings or conclusions of law, and that no punitive damages shall be awarded. The
Partners understand that any Partner’s right to appeal or to seek modification of any ruling or
award of the arbitrator is severely limited. Any award rendered by the arbitrator shall be final and
binding, and judgment may be entered on it in any court of competent jurisdiction in the county
and state of the principal office of the General Partner at the time such award is rendered or as
otherwise provided by law.

                 Section 10.5 Notices. Each notice relating to this Agreement shall be in
writing and delivered via postal mail, overnight mail, facsimile or electronic mail. All notices
addressed to a Partner shall be addressed to such Partner at the address set forth in the records of
the Partnership. Any Partner may designate a new address by written notice to that effect given
to the Partnership. Unless otherwise specifically provided in this Agreement, a notice shall be
deemed to have been effectively given when mailed by registered or certified mail to the proper
address or delivered in person.

                 Section 10.6 Headings. The titles of the Articles and the headings of the
Sections of this Agreement are for convenience of reference only, and are not to be considered in
construing the terms and provisions of this Agreement.

                 Section 10.7 Pronouns. All pronouns shall be deemed to refer to the
masculine, feminine, neuter, singular or plural, as the identity of the person, persons or entity may
require in the context thereof.

                  Section 10.8 Counterparts. This Agreement may be executed, through the use
of separate signature pages or in any number of counterparts, each of which shall be deemed an
original, but all of which taken together shall constitute one and the same agreement.

                 Section 10.9 Severability. If any provision of this Agreement, or the
application of such provision to any Partner or circumstance, shall be held invalid, the remainder
of this Agreement or the application of such provision to other Partners or circumstances shall not
be affected thereby. Any default hereunder by a Limited Partner shall not excuse a default by any
other Limited Partner.

                  Section 10.10 Power of Attorney. Each Limited Partner irrevocably constitutes
and appoints the General Partner, with full power of substitution and re-substitution, such Limited
Partner’s true and lawful attorney-in-fact, for such Limited Partner and in such Limited Partner’s
name, place and stead, and for such Limited Partner’s use and benefit, to sign, execute, deliver,
certify, acknowledge, swear to, file, record and publish (a) this Agreement and the Partnership’s
certificate of limited partnership and any amendment thereto or to this Agreement as provided
herein, (b) any other certificates, instruments, agreements and documents necessary to qualify or
continue the Partnership as a limited partnership wherein limited partners have limited liability in
the states or other jurisdictions where the General Partner deems necessary or desirable, (c) all
conveyances, assignments, documents of transfer or other instruments and documents necessary
to effect the assignment of a Limited Partner’s Interests in the Partnership, the addition,
withdrawal or substitution of a Limited Partner, or the dissolution and termination of the



                                                 31
  Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 79 of 153



Partnership in accordance with this Agreement, (d) all filings and submissions pursuant to any
applicable law, regulation, rule, order, decree or judgment which, in the opinion of the General
Partner, may be necessary or advisable in connection with the business of the Partnership; (e) all
applications, certificates, certifications, reports or similar instruments or documents required to be
submitted by or on behalf of the Partnership to any governmental or administrative agency or
body or to any securities or commodities exchange, board of trade, clearing corporation or
association or similar institution or to any other self-regulatory organization or trade association,
and (f) any business certificate, fictitious name certificate, amendment thereto or other instrument
or document of any kind necessary, advisable, incidental or convenient to the business, purposes
and objectives of the Partnership, or required by any applicable federal, state or local law. The
power of attorney granted herein is coupled with an interest, shall be irrevocable, shall survive the
death, disability or incapacity of any Limited Partner, shall be deemed given by each and every
assignee and successor of each Limited Partner and may be exercised by the General Partner by
listing, or attaching a list of, any or all of the names of the Limited Partners and signing such
amendments, certificates, instruments and other documents with the signature of a manger,
member, partner, director or officer of the General Partner acting on behalf of the General Partner
as attorneys-in-fact for all of the persons whose names are so listed.

                 Section 10.11 Construction and Interpretation. If any question should arise
with respect to the operation of the Partnership, which is not otherwise specifically provided for
in this Agreement, or with respect to the interpretation of this Agreement, the General Partner is
hereby authorized to make a final determination with respect to any such question and to interpret
this Agreement in such a manner as it shall deem fair and equitable, and its determination and
interpretations so made shall be final and binding on all parties.

                Section 10.12 Advice of Counsel. Each Limited Partner signing this
Agreement, personally or by attorney-in-fact, understands, acknowledges and agrees that Andrew
E. Hurni, Esq. and his related law firm (the “Firm”) drafted this Agreement on behalf of the
Partnership at the request of the General Partner and the Partnership, and that prior thereto,
and in connection therewith, the Firm advised such Limited Partner that (i) the Firm does not
represent such Limited Partner in connection with this Agreement, (ii) a conflict may exist
among the Limited Partners with regard to their respective individual interests under this
Agreement, and (iii) such Limited Partner should confer with its own counsel with regard to its
individual interests. Each Limited Partner further acknowledges that (i) it enters into this
Agreement after having had the opportunity to consult with separate counsel, and (ii) they
have not relied on the advice of the Firm in entering into this Agreement.

                 Section 10.13 Confidentiality. Each Limited Partner agrees that it shall not
disclose without the prior consent of the General partner (other than to such Limited Partner’s
employees, auditors or counsel) any information with respect to the Partnership, provided that a
Limited Partner may disclose any such information (a) as has become generally available to the
public, (b) as may be required or appropriate in any report, statement or testimony submitted to
any U.S. municipal, state or national or non-U.S. regulatory body having jurisdiction over such
Limited Partner, (c) as may be required or appropriate in response to any summons or subpoena
or in connection with any litigation, (d) to the extent necessary in order to comply with any law,
order, regulation, ruling or other governmental request applicable to such Limited Partner and (e)
to its professional advisers and (f) that constitutes the U.S. federal income tax treatment or tax
structure of the Partnership (and any transactions entered into by the Partnership) and all material
of any kind (including opinions or other tax analyses) that are provided to such Limited Partner
relating to such tax treatment and tax structure, provided that, except as otherwise required by
law, Limited Partners (and their respective employees, representatives and other agents) may not



                                                 32
  Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 80 of 153



disclose the name of, contact information for, or any other similar identifying information
(including the names of any employees, affiliates or investments) regarding the Partnership or the
General Partner, its members or Affiliates or their respective shareholders, members, partners,
officers, directors, employees or agents, except to their tax advisors or to a regulatory authority as
required by law. As used in the proceeding sentence, the term “tax structure” means any fact that
may be relevant to understanding the purported or claimed U.S. federal income tax treatment of a
transaction. Notwithstanding any other provision of this Agreement, the General Partner shall
have the right to keep confidential from the Limited Partners for such period of time as the
General Partner determines is reasonable (i) any information that the General Partner reasonably
believes to be in the nature of trade secrets and (ii) any other information (A) the disclosure of
which the General Partner in good faith believes is not in the best interest of the Partnership or
could damage the Partnership or its investments or (B) that the Partnership is required by law or
by agreement with a third Person to keep confidential. The General Partner may disclose any
information concerning the Partnership or the Limited Partners necessary to comply with
applicable laws and regulations, including any anti-money laundering or anti-terrorist laws or
regulation, and each Limited Partner shall provide the General partner, promptly upon request, all
information that the General Partner reasonably deems necessary to comply with such laws and
regulations.

                 Section 10.14. Compliance with Anti-Money Laundering Requirements. The
General Partner shall be authorized, without the consent of any Person, including any other
Partner, to take such action as it determines to be necessary or advisable to comply, or to cause
the Partnership to comply, with any anti-money laundering or anti-terrorist laws, rules
regulations, directives or special measures.

                                    [Signature page to follow.]




                                                 33
   Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 81 of 153



         IN WITNESS WHEREOF, this Limited Partnership Agreement has been duly
  executed as of February 15, 2016.

 Limited Partners                                    General Partner

 Each Person who has signed, or has had signed on    BROAD REACH PARTNERS, LLC
 the Person's behalf, a Limited Partner Signature    By:
 Page, which will constitute a counterpart of this   Name:
 Agreement.                                          Title:




BRC022106
                                               34
  Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 82 of 153



                    COUNTERPART SIGNATURE PAGE TO
                 THE LIMITED PARTNERSHIP AGREEMENT OF
                        BROAD REACH CAPITAL, LP

                                  Dated February 15, 2016


IN WITNESS WHEREOF, the undersigned has executed this counterpart signature page
to the Limited Partnership Agreement (the “Agreement”) of Broad Reach Capital, LP.
Upon acceptance by the General Partner, the undersigned shall be admitted as a Limited
Partner and hereby authorizes this signature page to be attached to a counterpart of such
Agreement executed by the General Partner.


[NAME]

By:
Name:
Title:

Preferred address for receiving communications:




Attention:
Telephone:
Fax:


Type of Entity (e.g., individual, corporation, estate, trust,
partnership, exempt organization, nominee, custodian):




Federal Tax Identification No.:




                                              35
Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 83 of 153



                                                             Copy No.
                                             Furnished to:




  CONFIDENTIAL PRIVATE PLACEMENT MEMORANDUM




                     Broad Reach Capital, LP
                   (a Delaware Limited Partnership)




                  Limited Partnership Interests

              $1,000,000 Minimum Investment


                         February 2016
    Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 84 of 153



                     BROAD REACH CAPITAL, LP
                  FOR RESIDENTS OF ALL JURISDICTIONS

THE LIMITED PARTNERSHIP INTERESTS (THE “INTERESTS”) OF BROAD REACH
CAPITAL, LP (THE “FUND”) OFFERED HEREBY HAVE NOT BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), AND HAVE
NOT BEEN REGISTERED WITH OR APPROVED BY THE UNITED STATES SECURITIES
AND EXCHANGE COMMISSION (THE “SEC”) OR ANY SECURITIES OR BLUE SKY
ADMINISTRATOR OF ANY JURISDICTION OR ANY OTHER REGULATORY
AUTHORITY. THE OFFERING MADE BY THIS CONFIDENTIAL PRIVATE
PLACEMENT MEMORANDUM (THE “MEMORANDUM”) IS BEING MADE IN
RELIANCE UPON AN EXEMPTION FROM THE REGISTRATION REQUIREMENTS OF
THE 1933 ACT FOR A SALE OF SECURITIES THAT DOES NOT INVOLVE A PUBLIC
OFFERING AND ANALOGOUS EXEMPTIONS UNDER SECURITIES LAWS OF OTHER
JURISDICTIONS. NEITHER THE SEC NOR ANY SECURITIES COMMISSION OF ANY
JURISDICTION HAS PASSED UPON THE MERITS OF THIS INVESTMENT OR THE
ADEQUACY OR ACCURACY OF THIS MEMORANDUM. ANY REPRESENTATION TO
THE CONTRARY IS UNLAWFUL.

THIS MEMORANDUM DOES NOT CONSTITUTE AN OFFER TO SELL OR A
SOLICITATION OF ANY OFFER TO BUY INTERESTS, NOR SHALL THERE BE ANY
SALE OF INTERESTS IN ANY JURISDICTION WHERE SOLICITATION OR SALE
WOULD BE PROHIBITED BY LAW PRIOR TO REGISTRATION, QUALIFICATION OR
EXEMPTION UNDER THE SECURITIES LAWS OF ANY SUCH JURISDICTION.
FURTHER, THE FUND IS NOT REGISTERED AS AN INVESTMENT COMPANY UNDER
THE INVESTMENT COMPANY ACT OF 1940, AS AMENDED (THE “1940 ACT”).

AN INVESTOR SHOULD BE ABLE TO BEAR THE COMPLETE LOSS OF HIS, HER OR
ITS INVESTMENT IN INTERESTS. THE INTERESTS ARE SUBJECT TO SUBSTANTIAL
RESTRICTIONS ON TRANSFERABILITY AND RESALE UNDER THE FUND’S LIMITED
PARTNERSHIP AGREEMENT, AS SUCH LIMITED PARTNERSHIP AGREEMENT MAY
BE AMENDED FROM TIME TO TIME (THE “PARTNERSHIP AGREEMENT”), AND IN
ADDITION, MAY NOT BE TRANSFERRED OR RESOLD EXCEPT AS PERMITTED
UNDER THE 1933 ACT AND SUCH SECURITIES LAWS OF OTHER JURISDICTIONS
PURSUANT TO REGISTRATION OR EXEMPTION THEREFROM. INVESTORS WILL
HAVE LIMITED REDEMPTION RIGHTS, AND SUCH RIGHTS MAY BE SUSPENDED
UNDER THE CIRCUMSTANCES DESCRIBED IN THIS PRIVATE PLACEMENT
MEMORANDUM.

IN MAKING AN INVESTMENT DECISION, INVESTORS MUST RELY ON THEIR OWN
EXAMINATION OF THE FUND AND THE TERMS OF THE OFFERING INCLUDING THE
MERITS AND RISKS INVOLVED. PROSPECTIVE INVESTORS ARE NOT TO
CONSTRUE THE CONTENTS OF THIS MEMORANDUM AS LEGAL, INVESTMENT, OR
TAX ADVICE. EACH INVESTOR SHOULD CONSULT HIS, HER OR ITS PERSONAL
COUNSEL, ACCOUNTANTS AND OTHER ADVISERS AS TO THE LEGAL, TAX,
ECONOMIC AND RELATED ASPECTS OF THE INVESTMENT DESCRIBED HEREIN
    Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 85 of 153



AND AS TO ITS SUITABILITY FOR SUCH INVESTOR. EACH INVESTOR IS
RESPONSIBLE FOR THE FEES OF HIS, HER OR ITS PERSONAL COUNSEL,
ACCOUNTANTS AND OTHER ADVISERS.

THIS MEMORANDUM IS INTENDED SOLELY FOR THE USE OF THE PERSON TO
WHOM IT HAS BEEN DELIVERED FOR THE PURPOSE OF EVALUATING A POSSIBLE
INVESTMENT BY THE RECIPIENT IN THE INTERESTS DESCRIBED HEREIN, AND IS
NOT TO BE REPRODUCED OR DISTRIBUTED TO ANY OTHER PERSONS (OTHER
THAN PROFESSIONAL ADVISERS OF THE PROSPECTIVE INVESTOR RECEIVING
THIS MEMORANDUM).

NOTWITHSTANDING ANYTHING IN THIS MEMORANDUM TO THE CONTRARY, TO
COMPLY WITH TREASURY REGULATIONS SECTION 1.6011-4(B)(3)(I), EACH
INVESTOR (AND ANY EMPLOYEE, REPRESENTATIVE OR OTHER AGENT OF SUCH
INVESTOR) MAY DISCLOSE TO ANY AND ALL PERSONS, WITHOUT LIMITATION OF
ANY KIND, THE U.S. FEDERAL INCOME TAX TREATMENT AND TAX STRUCTURE
OF THE FUND OR ANY TRANSACTIONS UNDERTAKEN BY THE FUND, IT BEING
UNDERSTOOD AND AGREED, FOR THIS PURPOSE, (1) THE NAME OF, OR ANY
OTHER IDENTIFYING INFORMATION REGARDING (A) THE FUND OR ANY
EXISTING OR FUTURE INVESTOR (OR ANY AFFILIATE THEREOF) IN THE FUND, OR
(B) ANY INVESTMENT OR TRANSACTION ENTERED INTO BY THE FUND; (2) ANY
PERFORMANCE INFORMATION RELATING TO THE FUND OR ITS INVESTMENTS
AND (3) ANY PERFORMANCE OR OTHER INFORMATION RELATING TO PREVIOUS
FUND OR INVESTMENTS SPONSORED BY THE GENERAL PARTNER OR ANY OF ITS
AFFILIATES, DOES NOT CONSTITUTE SUCH TAX TREATMENT OR TAX STRUCTURE
INFORMATION.

NO OFFERING LITERATURE OR ADVERTISING SHALL BE EMPLOYED IN THE
OFFERING OF INTERESTS, EXCEPT THE INFORMATION CONTAINED HEREIN. NO
PERSON HAS BEEN AUTHORIZED TO MAKE REPRESENTATIONS OR GIVE ANY
INFORMATION NOT CONTAINED IN THIS MEMORANDUM WITH RESPECT TO THE
INTERESTS.

NEITHER THE DELIVERY OF THIS MEMORANDUM NOR ANY SALE HEREUNDER
SHALL UNDER ANY CIRCUMSTANCES CREATE ANY IMPLICATION THAT THERE
HAS BEEN NO CHANGE IN THE AFFAIRS OF THE FUND SINCE THE DATE HEREOF
OR THAT THE INFORMATION CONTAINED HEREIN IS CORRECT AS OF ANY DATE
SUBSEQUENT TO THE DATE HEREOF.

TO ASSIST THE GOVERNMENT’S OPPOSITION TO THE FUNDING OF TERRORISM
AND MONEY LAUNDERING ACTIVITIES, FEDERAL LAW REQUIRES         ALL
FINANCIAL INSTITUTIONS TO OBTAIN, VERIFY, AND RECORD INFORMATION
THAT IDENTIFIES EACH INVESTOR. PROSPECTIVE INVESTORS WILL BE
REQUIRED TO PROVIDE THEIR NAMES, ADDRESSES, AND OTHER IDENTIFYING
INFORMATION, WHICH MAY INCLUDE INFORMATION RELATED TO THEIR
BENEFICIAL OWNERS AND CONTROLLING PERSONS.
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 86 of 153




                                DIRECTORY

Fund:                 Broad Reach Capital, LP
                      c/o Broad Reach Partners
                      200 Four Falls, Suite 211
                      1001 Conshohocken State Road
                      West Conshohocken, PA 19428

General Partner:      Broad Reach Partners, LLC
                      200 Four Falls, Suite 211
                      1001 Conshohocken State Road
                      West Conshohocken, PA 19428

Investment Advisor:   Bristol Advisors, LLC
                      200 Four Falls, Suite 211
                      1001 Conshohocken State Road
                      West Conshohocken, PA 19428
                      Sanville & Company
Auditors:
                      1514 Old York Road
                      Abington, PA 19001

                      Andrew E. Hurni, Esq.
Legal Counsel:
                      285 Grand Avenue, Bldg. One
                      Englewood, NJ 07631

                      Nottingham Investment Administration
Administrator:
                      116 South Franklin Street, PO Box 69
                      Rocky Mount, NC 27802
          Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 87 of 153



                                                     TABLE OF CONTENTS
SUMMARY OF TERMS ............................................................................................................................. 1
GLOSSARY OF TERMS .......................................................................................................................... 12
THE FUND ...................................................................................................................................................... 16
INVESTMENT OBJECTIVE AND STRATEGY ..................................................................................... 16
THE GENERAL PARTNER AND THE INVESTMENT MANAGER ...................................................... 16
MANAGEMENT FEE ............................................................................................................................... 17
PERFORMANCE ALLOCATION ................................................................................................................ 17
INDEMNIFICATION AND EXCULPATION ............................................................................................. 18
RISKS ........................................................................................................................................................ 19
CONFLICTS OF INTEREST .................................................................................................................... 38
BROKERAGE TRANSACTIONS ................................................................................................................. 40
INVESTOR ELIGIBILITY ........................................................................................................................ 41
ADMISSION OF LIMITED PARTNERS ................................................................................................. 41
MINIMUM SUBSCRIPTION.................................................................................................................... 42
RESTRICTIONS ON TRANSFERABILITY ............................................................................................ 43
CONVERSION TO A REGISTERED INVESTMENT COMPANY .......................................................... 43
REDEMPTIONS.............................................................................................................................................. 43
SUSPENSION OF REDEMPTIONS; SUSPENSION OF THE DETERMINATION OF NET
ASSET VALUE ......................................................................................................................................... 45
DISTRIBUTIONS...................................................................................................................................... 46
ALLOCATION OF PROFITS AND LOSSES .............................................................................................. 46
ORGANIZATIONAL EXPENSES ............................................................................................................ 46
OTHER EXPENSES .................................................................................................................................. 47
VALUATION .................................................................................................................................................. 47
ERISA AND TAX-QUALIFIED PLAN CONSIDERATIONS ................................................................ 49
CERTAIN FEDERAL INCOME TAX CONSIDERATIONS ..................................................................... 51
CERTAIN STATE AND LOCAL TAX CONSIDERATIONS.................................................................... 64
PRIVACY .................................................................................................................................................. 64
ANTI-MONEY LAUNDERING REGULATIONS ................................................................................... 64
ADMINISTRATOR ........................................................................................................................................ 65
LEGAL COUNSEL ......................................................................................................................................... 66
INDEPENDENT AUDITORS ................................................................................................................... 66
ADDITIONAL INFORMATION ..............................................................................................................66
EXHIBIT A..............................................................................................................................................A-1


                                                                            1
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 88 of 153




                                  SUMMARY OF TERMS
The following is a summary of certain information set forth more fully elsewhere in this
Memorandum and the accompanying Partnership Agreement. This summary should be read in
conjunction with such detailed information. Capitalized terms not otherwise defined in this
summary are defined under the caption “Glossary of Terms.”

 THE FUND:                     Broad Reach Capital, LP. (the “Fund”) is a Delaware limited
                               partnership established in February 2016.


 THE GENERAL                   Broad Reach Partners, LLC, a Delaware limited liability
 PARTNER:                      company, serves as the general partner to the Fund. The
                               General Partner has sole and exclusive authority to manage the
                               operations and business of the Fund, although it has delegated its
                               investment authority to the Investment Advisor.

 THE INVESTMENT                Bristol Advisors, LLC, a Delaware limited liability company,
 MANAGER:                      serves as the investment manager to the Fund (the “Investment
                               Advisor”). The Investment Advisor is an Affiliate of the General
                               Partner. The Investment Advisor is responsible for making
                               investment decisions regarding the assets of the Fund.
                              The Fund’s investment objective is to seek consistent absolute
 INVESTMENT
                              returns primarily through capital appreciation, while also attempting
 OBJECTIVE AND
                              to preserve capital and mitigate risk. The strategy of the Fund is to
 STRATEGY:
                              invest its account with managers (“Managers”) that represent a
                              diverse set of assets in order to reduce exposure to any single asset
                              class. These asset classes could include but are not limited to
                              equities, bonds, options, commodities, foreign exchange and energy.
                              It is anticipated that each Manager will trade a sub account of the
                              Fund. No assurance can be given, however, that the Fund will
                              achieve its objective, and investment results may vary
                              substantially over time and from period to period.

                               Although it does not currently anticipate doing so, the Fund may, in
                               the discretion of the Investment Manager, also invest directly in
                               other private funds, trading vehicles, trading strategies, separate
                               accounts, or joint ventures in order to achieve its investment
                               objective. While these Managers will be selected across a spectrum
                               of risk exposures, the key to the Fund’s success will be how it
                               combines those Managers and strategies to produce positive returns,
                               low volatility and low correlation to t h e U S equity markets.




                                          2
   Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 89 of 153




RISKS:                The Fund seeks to take risk accordingly. Investment in the Fund
                      involves significant risk and is suitable only for persons who can
                      bear the economic risk of the loss of their investment, who have
                      limited need for liquidity in their investment and who meet the
                      conditions set forth in this Memorandum. There can be no
                      assurances that the Fund will achieve its investment objective.
                      Investment in the Fund carries with it the inherent risks associated
                      with investments in alternative asset classes or strategies either
                      directly or through underlying private or other investment
                      vehicles, derivatives and other financial investments, as well as
                      additional risks including, but not limited to, the risk associated
                      with the use of short sales and the use of potentially substantial
                      leverage. Each prospective investor should carefully review the
                      Memorandum and the agreement referred to herein before
                      deciding to invest in the Fund. In addition, conflicts of interest
                      may arise among the Investment Advisor, its affiliates and their
                      other clients and funds. (See “Risks”)

OFFERING:             The Fund will offer limited partnership interests in the Fund
                      (“Interests”) in a private placement to qualified investors.
COMMENCEMENT OF       The initial offering of Interests is expected to be on or about March
OPERATIONS:           1, 2016.

MINIMUM               The minimum initial subscription for Interests of the Fund is
SUBSCRIPTION:         $1,000,000. Additional Capital Contributions will be permitted
                      with a minimum $250,000 incremental investment. The General
                      Partner reserves the right, in its discretion, to make exceptions with
                      respect to the minimum subscription amounts.

INVESTOR              Interests in the Fund will generally be sold only to persons who
ELIGIBILITY:          qualify as both “qualified purchasers,” as defined in the 1940 Act
                      a n d “accredited investors,” as defined in Regulation D under the
                      1933 Act.

ADMISSION            Each person who subscribes for Interests by executing the
OF LIMITED           Subscription Documents, and is approved by the General Partner,
PARTNERS:            will be admitted as a Limited Partner of the Fund. Completed
                     Subscription Documents and payment must be received in good form
                     from the prospective investor indicated in the Subscription
                     Documents no later than five (5) Business Days prior to admission to
                     the Fund. The General Partner reserves the right, in its discretion, to
                     make exceptions with respect to the five (5) Business Day
                     requirement. No interest will be paid on monies held pending
                     investment in the Fund.




                                    3
   Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 90 of 153




                      No interest is paid on monies held pending investment in the Fund.

                      Each additional Capital Contribution by an investor shall constitute
                      a (a) reaffirmation of all of the representations, warranties,
                      understandings, acknowledgements and agreements in such
                      investor’s Subscription Agreement as if such Subscription
                      Agreement was re-executed on the date of the additional Capital
                      Contribution to the Fund, and (b) certification that all of the
                      information in such investor’s suitability questionnaire and
                      Subscription Agreement remains accurate and complete as of the
                      date of the additional Capital Contribution to the Fund.

ADDITIONAL           In the future, the Fund, in the General Partner’s sole discretion, may
LIMITED              establish classes, sub-classes, tranches or series of Interests having
PARTNERSHIP          different terms than those of the Interests described herein,
                     including, without limitation, higher or lower or no Management
INTERESTS:
                     Fee or incentive allocation or different or more or less frequent
                     redemption rights.

SIDE LETTERS         The Fund may enter into agreements with certain prospective or
                     existing limited partners whereby such limited partners may be
                     subject to terms and conditions that are more advantageous than those
                     set forth in this Memorandum without notice to other limited partners.
                     For example, such terms and conditions may provide for reduced
                     fees; greater liquidity; ownership in management company interests;
                     rights to receive reports from the Fund on a more frequent basis or
                     that include information not provided to other limited partners; and
                     such other rights as may be negotiated by the Fund and such limited
                     partners.




                                    4
   Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 91 of 153



REDEMPTIONS           Each Limited Partner generally may redeem all or a portion of its
AND LIMITATIONS       Interests quarterly on at least 30 days’ prior written notice. The
ON                    General Partner may, in its sole discretion, waive such notice period
REDEMPTIONS:          with respect to any Limited Partner without the consent of any other
                      Limited Partner.
                     The General Partner may redeem a portion of its interest in the Fund
                     at any time, without any fee or expense and without the permission or
                     consent of any Limited Partner, so long as its remaining Current
                     Percentage (as defined below) is consistent with applicable regulatory
                     requirements including any minimum amount for the General Partner
                     to remain the Fund’s “Tax Matters Partner.”

                     The “Current Percentage” of any Partner with respect to any fiscal
                     period means the percentage derived by dividing (a) the balance in
                     such Partner’s capital account (including all capital sub-accounts) as
                     of the beginning of such period by (b) the total of all balances in all
                     Partners’ capital accounts (including all capital sub-accounts) as of the
                     beginning of such period. Partial redemptions of amounts of less than
                     $25,000 will not be permitted, unless otherwise determined by the
                     General Partner in its sole discretion. Further, partial redemptions of a
                     Limited Partner’s Capital Account shall not be permitted if, after
                     taking into account the requested redemption, a Limited Partner’s
                     Capital Account would be less than $100,000, unless otherwise
                     determined by the General Partner in its sole discretion.

                     As promptly as reasonably possible after the relevant redemption
                     date, following the General Partner’s acceptance of a Limited
                     Partner’s request for redemption of all or any portion of its Interests,
                     the Fund will pay at least 95% of the amount of the redemption, with
                     the balance to be paid, without interest or other return from the
                     Fund’s investments (from the applicable redemption date forward),
                     promptly following the later of (i) the completion of the Fund’s
                     audited financial statements for such fiscal year or (ii) the
                     determination by the General Partner of any relevant withholding tax
                     amounts for such year, provided, however, that if the aggregate
                     amount of redemption requests received from Limited Partners in any
                     given quarter exceeds 25% of the Fund’s Net Asset Value, the
                     General Partner reserves the right to limit redemptions in respect of
                     such quarter to 25% of the Fund’s Net Asset Value. In any such
                     instance, redemptions will be allocated to redeeming Limited
                     Partners on a pro rata basis, and, with respect to that portion of the
                     amount of any redemption




                                     5
Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 92 of 153




                   request not paid to a Limited Partner as a result of the limitation on
                   redemptions to 25% of the Partnership’s Net Asset Value for such
                   quarter, such redemption request shall be deemed a request by such
                   Limited Partner for redemption of such portion of such amount as
                   of the last day of the immediately succeeding calendar quarter.

                   The General Partner may at any time suspend or delay the
                   rights of redemption described earlier, before or after notice of
                   redemption has been given by any one or more Limited
                   Partners, (i) in the event that it determines that the requested
                   redemptions would have an adverse effect on the non-
                   redeeming Limited Partners or the tax status of the Fund or
                   would exceed the Fund’s ability to obtain liquidity from the
                   underlying funds in which the Fund invests or (ii) for any other
                   reason if the General Partner believes it is in the best interests of
                   the Fund.

                   If a Limited Partner redeems all or any portion of its Interests, then,
                   in the General Partner’s discretion, ordinary income or loss, or long-
                   or short-term capital gain or loss, recognized by the Fund in the
                   fiscal year in which such redemption occurs shall be allocated to
                   such Limited Partner solely for U.S. federal income tax purposes up
                   to an amount equal to the following amounts: (i) if the Fund has
                   recognized ordinary income or capital gains (including short-term
                   capital gains) in the fiscal year in which such redemption occurs, the
                   excess of the amount to be distributed to such Limited Partner upon,
                   and as of the time of, such redemption over such Limited Partner’s
                   tax basis in its redeemed Interests (or portion thereof, as applicable)
                   as of the time of such redemption (or, if greater, the excess of the
                   amounts previously allocated to such Limited Partner’s capital
                   account over the amounts previously allocated to such Limited
                   Partner for U.S. federal income tax purposes), or (ii) if the Fund has
                   recognized ordinary or capital losses (including short-term capital
                   losses) in the fiscal year in which such redemption occurs, the excess
                   of such Limited Partner’s tax basis in its redeemed Interests (or
                   portion thereof) as of the time of such redemption over the amount to
                   be distributed to such Limited Partner upon, and as of the time of,
                   such redemption (or, if greater, the excess of the amounts previously
                   allocated to such Limited Partner for U.S. federal income tax
                   purposes over the amounts previously allocated to such Limited
                   Partner’s capital account).

                   Redemption proceeds normally will be paid in cash, although the
                   General Partner may in its discretion make the redemption
                   d istribution, entirely or partially, in kind.



                                  6
   Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 93 of 153




INVOLUNTARY           The General Partner may, by prior written notice to a Limited
CONVERSIONS:          Partner, terminate the interest of any Limited Partner in the Fund in
                      part or in its entirety, for reason or no reason in its sole discretion,
                      effective on any Business Day designated by the General Partner in
                      the notice (which shall not be less than five calendar days after
                      delivery of the notice of mandatory redemption).

SUSPENSION    OR      The General Partner may suspend or restrict the determination of
POSTPONEMENT OF       the Fund’s Net Asset Value and/or the right of any Limited Partner
REDEMPTION AND        to redeem its Interests (whether in whole or in part) in its sole
NAV CALCULATION:      discretion under certain circumstances.

DISTRIBUTIONS:        The General Partner may make distributions at such times and in
                      such amounts as it deems appropriate or reasonable.
                      Notwithstanding the foregoing, the General Partner currently
                      intends to distribute Net Profits, if any, monthly.
RESTRICTIONS ON       Interests are not transferable without the prior written consent of
TRANSFERABILITY:      the General Partner and may not be transferred or resold except as
                      permitted under the 1933 Act and such securities laws of other
                      jurisdictions pursuant to registration or exemption therefrom.

ALLOCATION OF         Upon acceptance of the subscription of a Limited Partner, the
PROFITS  AND          Fund will establish a capital account for the Limited Partner (a
LOSSES:               “Capital Account”). The Capital Account and income, deduction,
                      gain and loss allocation provisions of the Partnership Agreement
                      generally provide for allocations being made pro rata in
                      accordance with the Ownership Percentages of the Partners. The
                      General Partner may establish separate sub-accounts of a Capital
                      Account of any or all Limited Partners for recordkeeping purposes
                      and/or to comply with FINRA rules regarding New Issues.

                      For federal income tax purposes, the Fund’s items of income, gain,
                      loss and deduction for each taxable year will be allocated among
                      the Partners in such manner as to take account equitably of the
                      variations between the Fund’s tax basis in and book value of its
                      assets. If applicable, appreciation and depreciation from New
                      Issues will be allocated only to Limited Partners eligible to
                      participate therein.

MANAGEMENT FEE:       The Fund shall not pay the Investment Advisor a monthly
                      management fee.




                                     7
   Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 94 of 153




PERFORMANCE           As of the end of each monthly Performance Period, Net Profits
ALLOCATION:           shall be allocated as follows: First, one hundred percent (100%) to
                      the Limited Partners, pro rata, until such time as the Limited
                      Partners have received eight percent (8%) on an annualized basis.
                      Thereafter, the General Partner shall receive an allocation of Net
                      Profits, if any (the “Performance Allocation”). The Performance
                      Allocation shall equal fifty percent (50%) of the Net Profits
                      allocated to each Limited Partner for such Performance Period,
                      in excess of the Loss Carryforward, if any, for such Limited
                      Partner. “Loss Carryforward” with respect to a Limited Partner
                      means the amount of Net Loss previously allocated to such
                      Limited Partner and carried forward from prior Performance
                      Periods, which have not been recovered by the Limited Partner
                      in full with subsequent allocations of Net Profit to such Limited
                      Partner (from which a Performance Allocation has not been
                      reallocated). The Performance Allocation may be lower in certain
                      circumstances in the sole discretion of the General Partner.

ORGANIZATIONAL        The General Partner has not received any fee for organizing the
EXPENSES:             Fund. The Fund will bear or will reimburse the General Partner or
                      its Affiliates for organizational expenses. Organizational expenses
                      may be amortized over sixty (60) months for tax and accounting
                      purposes.




                                    8
   Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 95 of 153




OTHER EXPENSES:       The Investment Advisor will be responsible for and shall pay, or
                      cause to be paid, its ordinary office overhead expenses incurred in
                      rendering its services to the Fund, which include rent, supplies,
                      secretarial expenses, stationery, charges for furniture and fixtures,
                      payroll taxes, travel expenses and compensation of investment
                      personnel and other personnel.

                      Subject to voluntary waiver or reimbursement by the General
                      Partner or its Affiliates, the Fund will bear or will reimburse the
                      General Partner or its Affiliates for: (i) the offering expenses of the
                      Fund; (ii) all expenses incurred in connection with actual and
                      potential investments, including but not limited to, travel, brokerage
                      commissions, custodial fees, research and technical service
                      expenses, all fees and expenses relating to the registration and
                      qualification for sale of such securities and all transfer taxes, and
                      legal and accounting fees; (iii) all filing and recording fees;(iv) all
                      federal, state and local taxes payable by the Fund; (v) all costs, fees
                      and expenses relating to accountings and the preparation and
                      mailing of financial, tax and performance reports to the Fund,
                      including the allocable share of the costs, fees and expenses relating
                      to internal accounting and tax preparation functions should the
                      General Partner determine not to use third- party providers for such
                      services; (vi) all fees and disbursements of attorneys, accountants
                      and consultants for work relating to the Fund; (vii) any other direct
                      fees or expenses of the Fund; and (viii) all interest expense of the
                      Fund, if any.


VALUATION:            The General Partner shall determine the fair value of each asset of
                      the Fund as of the close of business of each “fiscal period” (as
                      defined below). The General Partner, in its sole discretion, shall
                      determine the fair value of each asset of the Fund based on such
                      reasonably available relevant information as it considers material.
                      In general, each underlying fund in which the Fund invests shall be
                      valued at the price provided by, or on behalf of, such underlying
                      fund. Other investments shall be valued by the General Partner in
                      its good faith discretion.

                      If the General Partner determines that the valuation of any asset or
                      liability does not fairly represent its fair value, the General Partner
                      shall value such asset of liability as it reasonably determines and
                      shall set forth the basis of such valuation in the Fund’s records.
                      Each value assigned to a security or other asset or liability of the
                      Fund by the General Partner shall be final and conclusive as to all
                      partners



                                     9
   Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 96 of 153




INVESTMENT            Within 180 calendar days after the completion of the year’s audit
REPORTS AND           of the Fund’s books and records, or as soon as reasonably
FINANCIAL             practicable thereafter, audited financial statements will be mailed
STATEMENTS:           to each Limited Partner. The Fund will provide monthly unaudited
                      Capital Account statements and may provide periodic unaudited
                      performance information to each Limited Partner.

ERISA AND OTHER       Tax-exempt entities subject to the U.S. Employee Retirement
TAX       EXEMPT      Income Security Act of 1974, as amended (“ERISA”), and other
ENTITIES:             tax-exempt entities are generally not permitted to subscribe for
                      Interests. To the extent that such entities are permitted to invest,
                      the Fund does not intend to permit investments by “benefit plan
                      investors,” as defined in the U.S. Department of Labor Plan Asset
                      Regulation, 29 CFR 2510.3-101, as modified by Section 3(42) of
                      ERISA, to equal or exceed 25% of the Net Asset Value of any
                      class of its equity interests. Investment in the Fund by such tax-
                      exempt entities requires special consideration. Trustees or
                      administrators of such tax-exempt entities should consult their
                      own legal advisors. (See “ERISA Considerations.”)


INCOME     TAX        The Fund expects to be classified as a partnership for U.S. federal
CONSIDERATIONS:       tax purposes. However, the Fund has not, and will not, request
                      any ruling from the Internal Revenue Service as to any U.S.
                      federal income tax consequences relating to the structure or
                      operation of the Fund. There can be no assurance that any tax
                      position taken by the Fund will not be challenged by the Internal
                      Revenue Service. Certain federal income tax consequences of an
                      investment in the Fund are described under the heading “Certain
                      Federal Income Tax Considerations” in this Memorandum.

                      Potential investors should consider carefully the tax consequences
                      of an investment in the Fund. Potential investors should consult
                      their own tax advisers with respect to the federal, state and local
                      tax consequences resulting from participation as a Limited Partner
                      before purchasing Interests in the Fund.

ADMINISTRATOR:        Nottingham Investment Administration (the “Administrator”) has
                      been retained by the Fund to perform certain administrative,
                      accounting and investor services for the Fund.

                      The Administrator will receive customary fees that will be paid
                      out of the assets of the Fund. The Administrator will also be
                      reimbursed for out-of-pocket expenses and certain other expenses
                      incurred in providing administrative services to the Fund, as set
                      forth in the agreement between the Fund and the Administrator.
                                    10
   Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 97 of 153




LEGAL COUNSEL:        Andrew E. Hurni, Esq. and his law firm, acts as counsel to the Fund
                      in connection with this offering of Interests. Mr. Hurni also acts as
                      counsel to the General Partner, the Investment Advisor and their
                      Affiliates. In connection with this offering of Interests, and
                      subsequent advice to the Fund, the General Partner, the Investment
                      Advisor and their Affiliates. Mr. Hurni will not represent investors
                      in the Fund and no independent counsel has been retained to
                               ti   t
INDEPENDENT           The Fund has retained Sanville & Company to serve as the Fund’s
AUDITORS:             auditors.



ADDITIONAL            Potential investors who have questions concerning the terms and
INFORMATION:          conditions set forth herein should make inquiries to the General
                      Partner at:

                      Broad Reach Capital, LP
                      Broad Reach Partners, LLC
                      200 Four Falls, Suite 211
                      1001 Conshohocken State Road
                      West Conshohocken, PA 19428




                                    11
      Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 98 of 153




               GLOSSARY OF TERMS
Unless the context otherwise requires, the terms defined below will, for the purposes of this
Memorandum and the accompanying Partnership Agreement, have the meanings herein
specified.

“1933 Act” means the Securities Act of 1933, as amended.

“1934 Act” means the Securities Exchange Act of 1934, as amended.

“1940 Act” means the Investment Company Act of 1940, as amended.

“Accounting Period” means the period of time that begins immediately after the end of the
prior Accounting Period and ends at the earliest of the following: (i) the close of business on the
day immediately preceding the day in which a Limited Partner is admitted to or redeems from
the Fund in whole or in part; (ii) the close of business on the day immediately preceding the day
in which a Limited Partner makes a contribution to the Fund or receives a distribution from the
Fund; or (iii) the close of business on the last day of a calendar month (or, in the case of the last
Accounting Period, on the Fund’s date of dissolution). The initial Accounting Period shall begin
on the date of the Fund’s commencement of operations and each calendar month thereafter.

“Accredited Investor” has the meaning ascribed to it in Rule 501 under the 1933 Act, as such
Rule may be amended or supplemented from time to time, and as explained in more detail in this
Memorandum under “Eligibility of Investors.”

“Administrator” means Nottingham Investment Administration and includes any entity that
becomes an additional or successor Administrator of the Fund pursuant to the provisions of the
Partnership Agreement.

“Advisers Act” means the Investment Advisers Act of 1940, as amended.

“Affiliate” means any Person that directly or indirectly controls, is controlled by, or is under
common control with, the person in question.

“Asset Value” means the value of all of the assets of the Fund, as determined in accordance with
the provisions of the Partnership Agreement, as of the date on which such determination is made.

“Business Day” means any day that the New York Stock Exchange (NYSE) is open for
business.

“Capital Account” means, with respect to any Partner, the capital account maintained for such
Partner in accordance with the provisions of the Partnership Agreement.

“Capital Contribution” means, with respect to any Partner, the aggregate amount of money (or
value of securities) contributed to the Fund by such Partner.



                                               12
      Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 99 of 153



“Code” means the Internal Revenue Code of 1986, as amended from time to time.

“Current Percentage” of any Partner with respect to any fiscal period means the percentage
derived by dividing (a) the balance in such Partner’s capital account (including all capital sub-
accounts) as of the beginning of such period by (b) the total of all balances in all Partners’ capital
accounts (including all capital sub-accounts) as of the beginning of such period.

“Delaware Act” means the Delaware Revised Uniform Limited Partnership Act, 6 Del.C. §17-
101, et seq., as amended.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

“FINRA” means the Financial Industry Regulatory Authority Inc. (formerly, the NASD, Inc.).

“Fiscal Year” means the period beginning on January 1 of each year and ending on December
31 of such year, unless the General Partner elects another fiscal year.

“Fund” means Broad Reach Capital, LP.

“General Partner” means Broad Reach Partners, LLC, a Delaware limited liability company.

“Interest(s)” means the limited partnership interest reflecting the Partner’s ownership interest(s)
in the Fund.

“Investment Advisor” means Bristol Advisors, LLC and includes any entity that becomes an
additional or successor Investment Advisor of the Fund pursuant to the provisions of the
Partnership Agreement.

“IRS” or “Service” means the Internal Revenue Service.

“Limited Partner” means any person admitted as a limited partner of the Fund and includes any
person admitted as an additional limited partner of the Fund or a substituted limited partner of
the Fund pursuant to the provisions of the Fund’s Partnership Agreement.

“Management Fee” means any annual fee that will be charged to the Fund and paid to the
Investment Advisor based on a percentage of the Capital Account balance of each Partner in the
Fund, such fee to be calculated daily and paid monthly in arrears.

“Memorandum” means this Confidential Private Placement Memorandum as amended,
modified, supplemented or restated from time to time.

“Net Asset Value” or “NAV” as that term is applied to the Fund will be the dollar amount
derived by subtracting (i) the liabilities of the Fund from (ii) the Asset Value.

“Net Capital Appreciation” means the increase (net of allocable management fees and
expenses) in the value of a Partner’s proportionate share of the Fund’s Net Asset Value,
including unrealized gains and losses, from the beginning of an Accounting Period to the end of
such Accounting Period determined (except for certain reserves that may be established or


                                               13
      Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 100 of 153



abolished for estimated or accrued expenses and for unknown or contingent liabilities) in
accordance with U.S. generally accepted accounting principles.

“Net Capital Depreciation” means the decrease in the value of a Partner’s proportionate share
of the Fund’s Net Asset Value, including unrealized gains and losses, from the beginning of an
Accounting Period to the end of such Accounting Period determined (except for certain reserves
that may be established or abolished for estimated or accrued expenses and for unknown or
contingent liabilities) in accordance with U.S. generally accepted accounting principles.

“New Issue” has the meaning ascribed to it in FINRA Rule 5130, as such Rule may be amended
or supplemented from time to time.

“OFAC” means the U.S. Department of Treasury’s Office of Foreign Assets Control.

“Ownership Percentage” means the percentage ownership interest of a Partner in the Fund
computed by dividing the Partner’s Capital Account balance on a given day by the aggregate of
all Partners’ respective Capital Account balances on that day. A Partner’s Ownership Percentage
determines his share of the Fund’s Net Asset Value at any given time. The Ownership
Percentage of a Partner on the day the Partner becomes a Partner of the Fund shall be determined
by dividing the amount of such Partner’s Capital Contribution by the value of the Fund’s Net
Asset Value, including unrealized gains and losses and the amount of such Partner’s Capital
Contribution. As applied only to the Limited Partners, “Ownership Percentage” means the
percentage ownership interest of a Limited Partner in the Fund computed by dividing the Limited
Partner’s Capital Account balance on a given day by the aggregate of all Limited Partners’
respective Capital Account balances on that day.

“Partner” means the General Partner or any Limited Partner.

“Partnership Agreement” means the limited partnership agreement of the Fund, as amended,
modified, supplemented or restated from time to time.

“Performance Allocation” means a percentage of the net profits to be allocated to the General
Partner pursuant to the limited partnership agreement.

“Person” means any natural person, partnership, limited partnership, limited liability company,
trust, estate, association, corporation, company, custodian, nominee or any other individual or
entity in its own or any representative capacity.

“Redemption Date” means the last Business Day of each quarter end where each Limited
Partner will have the right to redeem its Interests or such other date on which the General Partner
permits a Limited Partner to redeem.

“SEC” means the United States Securities and Exchange Commission.

“Subscription Agreement” means the subscription agreement attached hereto.

“Subscription Documents” means the Subscription Agreement together with the investor
suitability questionnaire.


                                                  14
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 101 of 153



“Treasury Regulations” means the income-tax regulations promulgated under the Code, as
such regulations may be amended from time to time.

“UBTI” means unrelated business taxable income.

“U.S.” means the United States of America.




                                             15
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 102 of 153




              THE FUND
Broad Reach Capital, LP has been established as a Delaware limited partnership. The Fund was
organized under Delaware law in February 2016. A copy of the Fund’s current limited
partnership agreement is incorporated herein by reference and will be delivered to each potential
investor. The general partner of the Fund is Broad Reach Partners, LLC, a Delaware limited
liability company, whose principal activity is to serve as general partner of various investment
vehicles for which the Investment Advisor provides advisory services. The Investment Advisor
of the Fund is Bristol Advisors, LLC a Delaware limited liability company. The General Partner
is an Affiliate of the Investment Advisor.

The Fund’s Fiscal Year begins on January 1 and ends on December 31, unless the General
Partner elects another Fiscal Year. The Fund is of perpetual duration. However, the General
Partner may dissolve the Fund at any time subject to the terms of the Partnership Agreement. In
addition, the Fund may dissolve upon the occurrence of other events specified in the Partnership
Agreement.

              INVESTMENT OBJECTIVE AND STRATEGY

The Fund’s investment objective is to seek consistent absolute returns primarily through capital
appreciation, while also attempting to preserve capital and mitigate risk. The strategy of the Fund
is to invest its account with managers (“Managers”) that represent a diverse set of assets in order
to reduce exposure to any single asset class. These asset classes could include but are not limited
to equities, bonds, options, commodities, foreign exchange and energy. It is anticipated that each
Manager will trade a sub account of the Fund. No assurance can be given, however, that the
Fund will achieve its objective, and investment results may vary substantially over time and
from period to period.

 Although it does not currently anticipate doing so, the Fund may, in the discretion of the
 Investment Manager, also invest directly in other private funds, trading vehicles, trading
 strategies, separate accounts, or joint ventures in order to achieve its investment objective.
 While these Managers will be selected across a spectrum of risk exposures, the key to the Fund’s
 success will be how it combines those Managers and strategies to produce positive returns, low
 volatility and low correlation to t h e U S equity markets.

 There can be no assurance that the Fund will achieve its objective.




                                             16
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 103 of 153



               THE GENERAL PARTNER AND THE INVESTMENT MANAGER
Broad Reach Partners, LLC, the General Partner, is a Delaware limited liability company. The
General Partner has sole and exclusive authority to manage the operations and business of the
Fund, although it has delegated its investment authority to the Investment Advisor.

Bristol Advisors, LLC, the Investment Advisor, is a Delaware limited liability company. The
Investment Advisor has been appointed as the investment manager to the Fund pursuant to an
agreement entered into between the Fund and the Investment Advisor (the “Investment
Management Agreement”). The Investment Management Agreement will continue and remain
in force unless and until terminated by either party giving the other at least 60 days’ prior written
notice. The Investment Advisor is responsible for the day-to-day investment management of all
of the Fund’s assets. The Investment Advisor, in its sole discretion, may engage one or more
related affiliated entities to manage and monitor the investments of the Fund.

The General Partner, the Investment Advisor and their Affiliates may carry on substantial
investment activities for other funds and client accounts (collectively, the “Other Accounts”).
As a result, the General Partner, the Investment Advisor, and their Affiliates may have conflicts
of interest in allocating their time and activities between the management of the Fund and the
management of Other Accounts. The General Partner, the Investment Advisor and their
respective staff will devote only so much time to the management of the Fund as in their
judgment is necessary and appropriate.

The General Partner, Investment Advisor and certain affiliates are owned and operated by
Brenda A. Smith. Ms. Smith’s bio is as follows:

Brenda Smith founded CV Brokerage utilizing experience gained while consulting for other
broker dealer and financial services firms. She enjoys almost three decades of experience in
compliance, accounting and risk management as a Certified Public Accountant and Certified
Internal Auditor. Ms. Smith is proficient in software systems and reengineering processes and
procedures. Ms. Smith’s work has spanned elite global organizations, from Deloitte to one-person
start-ups, earning her an international reputation as a worldwide tax expert. She has represented
public and private companies including Avon, Applera Bio-Technology, Affinion, Elko and
Associates, Entercom, Ernst & Young, Genaera Healthcare, Kreischer Miller, LiquidityPort, M3
Media Group, Inc, Skinny Water International, Telcordia and others in various industries
including financial services, manufacturing, healthcare, telecommunications, retail and not-for-
profit companies. Ms. Smith received her Bachelor of Science degree in Accounting from
Louisiana State University. She is a CPA, CFP and Certified Internal Auditor, while also holding
the Series 7, 24, 27, 53, 63 and 79 licenses. She is a member of the American Institute of Certified
Public Accountants and the Pennsylvania Institute of Certified Public Accountants. Ms. Smith has
developed and taught classes for public and private corporations, national training firms and
currently serves as an instructor for Thomson Reuters.

Additional information regarding Ms. Smith’s work history, affiliations and disciplinary history
can be found on the FINRA broker check website.

             MANAGEMENT FEE
The Fund shall not pay the Investment Advisor a monthly management fee.
                                               17
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 104 of 153




            PERFORMANCE ALLOCATION
As of the end of each performance allocation measurement period (at present each month end),
the General Partner will be allocated a Performance Allocation as follows: First, one hundred
percent (100%) to the Limited Partners, pro rata, until such time as the Limited Partners have
received eight percent (8%) on an annualized basis. Thereafter, the General Partner shall receive
an allocation of Net Profits, if any (“Performance Allocation”). The Performance Allocation
shall equal fifty percent (50%) of the Net Profits allocated to each Limited Partner for such
Performance Period, in excess of the Loss Carryforward, if any, for such Limited Partner.
“Loss Carryforward” with respect to a Limited Partner means the amount of Net Loss
previously allocated to such Limited Partner and carried forward from prior Performance
Periods, which have not been recovered by the Limited Partner in full with subsequent
allocations of Net Profit to such Limited Partner (from which a Performance Allocation has
not been reallocated). The Loss Carryforward is intended to prevent a Performance
Allocation from being calculated on what is, in effect, a recoupment of net losses. If a Limited
Partner makes a partial withdrawal or receives a distribution, his Loss Carryforward balance, if
any, will be reduced in the proportion that the amount withdrawn bears to his Capital Account
balance immediately before giving effect to the withdrawal. A Performance Allocation shall
also be calculated with respect to profits arising from Partnership asset classes in which not
all Limited Partners have an interest, such as new issues. The Performance Allocation may be
lower in certain circumstances in the sole discretion of the General Partner.

No Performance Allocation with respect to the Interests will be allocated to the General Partner
until the net losses of the Fund (if any) allocated to such Interests since the last performance
allocation measurement period for which a Performance Allocation with respect to such
Interest was earned (or, if no such Performance Allocation has been earned previously by the
General Partner with respect to such Interests, since the date on which the class of Interests was
issued by the Fund) have been fully offset against subsequent net profits of the Fund allocated
to such Interest.

The first performance allocation measurement period with respect to an Interests will commence
on the closing date and will end at the close of business on the first to occur of (a) the
Company’s first fiscal month end, (b) the effective date of a Limited Partner’s redemption of all
or a portion of a Capital Account for such portion redeemed or (c) the date when the Partnership
shall dissolve. Thereafter, each performance allocation measurement period with respect to
such Interests will commence immediately after the end of the immediately preceding
performance allocation measurement period with respect to such Interest and end at the close of
business on the first to occur of the events specified in (a) – (c) of the preceding sentence. The
“period end date” with respect to an Interests is the performance period specified for such
Interest in the limited partnership agreement.

If a Limited Partner redeems all or part of its Interests, a Performance Allocation will be
determined as of the date of redemption. In addition, if the Fund is liquidated the final
performance allocation measurement period will end on the date on which the liquidation of the
Fund is completed.



                                              18
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 105 of 153



             INDEMNIFICATION AND EXCULPATION

To the fullest extent permitted by law, the Fund shall indemnify the General Partner, the
Investment Advisor, their respective members and Affiliates and their respective shareholders,
members, partners, officers, directors, employees and agents (collectively, “Indemnified
Persons”) from and against any loss or expense suffered or sustained by them by reason of: (a)
the fact they were acting as or on behalf of the General Partner, the Investment Advisor or the
Fund; or (b) any acts or omissions in or arising out of the performance of their duties or
services as General Partner or Investment Advisor, or as members, officers, directors,
employees or agents of the General Partner or the Investment Advisor, or as an agent,
employee, or consultant of the Fund except by reason of their willful misfeasance, bad faith or
gross negligence, as finally determined by a court of competent jurisdiction or as otherwise
provided by applicable federal securities laws.

The Fund shall, in the sole discretion of the General Partner, advance to any Indemnified Person,
reasonable attorneys’ fees and other costs and expenses incurred in connection with the defense
of any action or proceeding which arises out of such conduct; provided, however, that where the
General Partner has been named as defendant or respondent in a proceeding, the Fund may only
pay, or reimburse in advance of the final disposition of a proceeding, reasonable expenses
incurred by the General Partner after: (i) the Fund receives a written affirmation by the General
Partner of its good faith belief that it has met the standard for indemnification described above;
and (ii) the Fund receives a written undertaking on behalf of the General Partner to repay the
amount paid or reimbursed if it is ultimately determined that the General Partner has not met that
standard, or it is ultimately determined that indemnification of the General Partner in connection
with such proceeding is prohibited by the Delaware Act or federal securities laws. Any
indemnification of or advance expenses paid to a General Partner shall be reported promptly, but
no later than six months after the date that the indemnification or advance occurs, in writing to
the Limited Partners.

Except as otherwise provided under the federal securities or other applicable federal laws, no
Indemnified Person shall be liable to any Partner or the Fund for any good faith act which such
person reasonably believed to be in the best interests of the Fund or failure to act on behalf of the
Fund, unless such act or failure to act resulted from their willful misfeasance, bad faith or gross
negligence in the performance of their duties to the Fund as finally determined by a court of
competent jurisdiction or as otherwise provided by applicable federal securities laws.

The provisions and other provisions of the Partnership Agreement and Investment Management
Agreement supersede any other standards of liability, fiduciary duty or indemnification under the
Delaware Revised Uniform Limited Partnership Act, common law or equity or otherwise;
provided, however, nothing herein shall be deemed to exculpate any person from or indemnify
any person for any liability or losses in contravention of federal securities law or other applicable
federal law. Notwithstanding the foregoing, none of the Indemnified Persons shall be liable for
actions of their agents, provided that such agent was selected with reasonable care.

A limited partner who does not take part in management or control of the business of the Fund
will not be personally liable for any debt or obligation of the Fund in excess of his or her Capital
Contribution. Under certain circumstances under Delaware law, a limited partner may be
required to return for the benefit of creditors, amounts previously distributed to such partner.

                                               19
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 106 of 153



               RISKS
Investment in the Fund involves significant risks. Each prospective Limited Partner should
carefully consider the risks inherent in an investment in the Fund engaging in operations of the
type described in this Memorandum or permitted under the Partnership Agreement. Persons who
invest in Interests must have no need for continuous liquidity of their investment thereafter.
Investors must be able to bear the economic risk of diminution of value, or loss of their
investment. Some of these risks are further discussed below:

General Risks. Investors should be aware that the value of Interests may fall as well as rise.
Investment in the Fund involves significant risks. While it is the intention of the Investment
Advisor to implement strategies which are designed to minimize potential losses, there can be
no assurance that these strategies will be successful. It is possible that an investor may lose a
substantial proportion or all of its investment in the Fund. There is unlikely to be a secondary
market in the Interests and so Limited Partners may only be able to dispose of their Interests by
means of redemption to the Fund. As a result, each investor should carefully consider whether
it can afford to bear the risks of investing in the Fund. The following discussion of risks does
not purport to be a complete explanation of the risks involved in investing in the Fund.

Suitability Standards. Because of the risks involved, investment in the Fund is only suitable
for sophisticated investors who are able to bear the loss of substantial portion or even all of the
money they invest in the Fund, who understand the high degree of risk involved, believe that the
investment is suitable based upon their investment objectives and financial needs and have no
need for liquidity of investment. Investors are therefore advised to seek independent
professional advice on the implications of investing in the Fund. The Fund will rely on the
exemption from the definition of “investment company” set forth in Section 3(c)(7) of the 1940
Act, which generally restricts the ownership of Interests to “qualified purchasers.” Interests in
the Fund will not be registered with the SEC in reliance on Rule 506(b) of Regulation D under
the 1933 Act, which generally restricts the ownership of Interests to “accredited investors.”
Specifically, investment in the Fund is available only to persons who are both (i) “accredited
investors” within the meaning of Rule 501 under the 1933 Act, although up to 35 persons who
are not “accredited investors” but are “knowledgeable employees” of the Fund within the
meaning of Rule 3c-5 under the 1940 Act, may acquire Interests at the discretion of the General
Partner, and (ii) “qualified purchasers” within the meaning of Section 2(a)(51) of the 1940 Act
and Rule 2a51-1 thereunder or “knowledge employees” of the Fund within the meaning of Rule
3c-5 under the 1940 Act.

Redemptions. Each Limited Partner generally may redeem all or a portion of its Interests
quarterly on at least 30 days’ prior written notice. The General Partner may, in its sole
discretion, waive such notice period with respect to any Limited Partner without the consent of
any other Limited Partner.

As promptly as reasonably possible after the start of the calendar quarter subsequent to the
relevant redemption date, following the General Partner’s acceptance of a Limited Partner’s
request for redemption of all or any portion of its Interests, the Fund will pay at least 95% of the
amount of the redemption, with the balance to be paid, without interest or other return from the
Fund’s investments (from the applicable redemption date forward), promptly following the later
of (i) the completion of the Fund’s audited financial statements for such fiscal year or (ii) the
determination by the General Partner of any relevant withholding tax amounts for such year,
                                               20
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 107 of 153



provided, however, that if the aggregate amount of redemption requests received from Limited
Partners in any given quarter exceeds 25% of the Fund’s Net Asset Value, the General Partner
reserves the right to limit redemptions in respect of such quarter to 25% of the Fund’s Net Asset
Value. In any such instance, redemptions will be allocated to redeeming Limited Partners on a
pro rata basis, and, with respect to that portion of the amount of any redemption request not paid
to a Limited Partner as a result of the limitation on redemptions to 25% of the Partnership’s Net
Asset Value for such quarter, such redemption request shall be deemed a request by such
Limited Partner for redemption of such portion of such amount as of the last day of the
immediately succeeding calendar quarter.

The General Partner may at any time suspend or delay the rights of redemption
described earlier, before or after notice of redemption has been given by any one or more
Limited Partners, (i) in the event that it determines that the requested redemptions
would have an adverse effect on the non-redeeming Limited Partners or the tax status of
the Fund or would exceed the Fund’s ability to obtain liquidity from the underlying
funds in which the Fund invests or (ii) for any other reason if the General Partner
believes it is in the best interests of the Fund.

Redemption proceeds normally will be paid in cash, although the General Partner may in its
discretion make the redemption distribution, entirely or partially, in kind

Limited Operating History. The Fund has no operating history upon which prospective
investors can evaluate its likely performance. The past investment performance of the General
Partner, Investment Advisor or any of their Affiliates, or entities with which they have been
associated is not an indication of the future results of an investment in the Fund. The Fund’s
investment program should be evaluated on the basis that there can be no assurance that the
Investment Advisor’s utilization of the intended approach will prove accurate or that the Fund
will achieve its investment objective.

Lack of Regulatory Oversight. The Fund is not registered as an investment company in
reliance on Section 3(c)(7) of the 1940 Act, and, accordingly, the provisions of the 1940 Act
(which, among other things, require investment companies to have a majority of disinterested
directors, require securities held for an investment company by a custodian to be marked to show
the ownership of such securities by such investment company, and regulate the relationship
between an investment company and its adviser) are not applicable.

Potential Conflicts of Interest. Certain of the Managers may engage in other forms of
related and unrelated activities in addition to advising an underlying private fund. They may
also make investments in securities for their own accounts. Such activities could detract from
the time that a Manager devotes to the affairs of an underlying private fund.

Side Letters and Other Agreements. The Fund may enter into agreements with certain
investors, which waive certain terms or allow such investors to invest on terms different from
those specifically described in the offering documents, including without limitation with respect
to fees, liquidity, or depth or frequency of information provided to such investors concerning
the Fund. Such agreements may provide more beneficial terms to investors other than the Fund.

Multiple Layers of Fees. The Fund may bear asset-based fees and performance-based fees or

                                              21
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 108 of 153



allocations. As a result, Investors will bear such fees at multiple levels. Each Investor will
bear a proportionate share of the other operating expenses of the Fund as well as a
proportionate share of the Manager.

Availability of Investment Opportunities. There can be no assurance that the General
Partner will be able to identify and complete attractive investments in the future or that it will
be able to invest fully its subscriptions.

Absence of Regulatory Oversight. The Fund will not be required to register as an investment
company under the 1940 Act. Thus, the provisions of the 1940 Act intended to provide
various protections to investors will not be applicable.

Hedging. The Fund may use a variety of financial instruments, such as derivatives, options,
futures, forward contracts, and interest rate swaps, caps and floors, to seek to hedge against
declines in the values of their portfolio positions as a result of changes in currency exchange
rates, certain changes in the equity markets and market interest rates, and other events.
Hedging against a decline in the value of portfolio positions does not eliminate fluctuations
in the values of portfolio positions or prevent losses if the values of such positions decline
but, rather, establishes other positions designed to gain from those same developments, thus
offsetting the decline in the portfolio positions’ value.

High Market Volatility. The prices of commodities contracts and all derivative instruments can
be highly volatile.

Leverage; Interest Rates; Margin. The Fund may directly or indirectly borrow funds from
brokerage firms and banks. In addition, the Fund may “leverage” their investment return with
options, swaps, forwards, and other derivative instruments. While leverage presents
opportunities for increasing total returns, it has the effect of potentially increasing losses as well.

Non-U.S. Investments. The Fund may, subject to its stated investment objectives, policies,
and strategies, make investments (directly or indirectly) in a number of different countries. Such
investments may be made in countries or economies that may prove unstable.

Currencies. The Fund may, subject to its stated investment objectives, policies, and
strategies, invest a portion of its assets in non-U.S. currencies or in instruments denominated in
non-U.S. currencies, the prices of which are determined with reference to currencies other than
the U.S. dollar. To the extent unhedged, the value of such assets will fluctuate with U.S.
dollar exchange rates, as well as the price changes of its investments in the various local markets
and currencies.

Lack of Portfolio Liquidity. The underlying portfolio companies and other assets in which the
Fund invests may, at any given time, consist of significant amounts of securities and other
financial instruments or obligations which are very thinly traded, for which no market exists, or
which are restricted as to their transferability under U.S. federal or state or non-U.S. securities
laws.

Equity Securities and Equity-Related Instruments. The Fund may invest long and short in
equities and equity-related instruments, which may be subject to various types of risks,
                                                22
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 109 of 153



including without limitation market risk, liquidity risk, counterparty credit risk, legal risk, and
operations risk. In addition, equity-related instruments can involve significant economic
leverage and may, in some cases, involve significant risk of loss.

Merger Arbitrage. The Fund, with respect to its merger arbitrage investments (if any),
generally could incur significant losses when proposed transactions are not consummated.

Commodity Futures Contracts. Trading in commodity interests may involve substantial risks.
The low margin or premiums normally required in such trading may provide a large amount
of leverage, and a relatively small change in the price of a security or contract can produce a
disproportionately larger profit or loss.

Possible Effects of Speculative Position Limits. The CFTC and the U.S. commodities
exchanges have established limits referred to as “speculative position limits” on the maximum
net long or short speculative futures positions that any person may hold or control in certain
derivatives traded on U.S. commodities exchanges. Such speculative position limits could
substantially limit the investments of the Fund.

Non-U.S. Futures Transactions. The Fund may invest in non-U.S. commodity futures
contracts and in options thereon. Non-U.S. futures transactions involve executing and clearing
trades on a non-U.S. exchange. No U.S. organization regulates the activities of a non-U.S.
exchange.

Forward Trading. Forward contracts and options thereon, unlike futures contracts, are not
traded on exchanges and are not standardized; rather, banks and dealers act as principals in
these markets, negotiating each transaction on an individual basis. Forward and “cash” trading
is substantially unregulated.

Derivatives Risk Generally. Derivatives are financial contracts whose value depends on, or is
derived from, the value of an underlying asset, reference rate, or index. An underlying
private fund may use derivatives for any purpose including without limitation as a
substitute for taking a position in the underlying asset or as part of a strategy designed to
reduce or increase exposure to other risks, such as interest rate, credit, or currency risk. The
Fund’s use of derivative instruments involves risks different from, and possibly greater than, the
risks associated with investing directly in securities and other traditional investments.
Derivatives are subject to a number of risks described elsewhere in the Offering Materials.

Swap Agreements. Swap agreements can be individually negotiated and structured to include
exposure to a variety of different types of investments or market factors.

Performance-Based Compensation Arrangements of the Managers. The Managers of the
underlying strategies will typically receive compensation based on the performance of the
investments in their respective managed account. Such compensation arrangements may create
an incentive for Managers to make investments that are riskier or more speculative than would
be the case if such arrangements were not in effect.

Valuations. Certain securities in which the Fund invest may not have a readily ascertainable

                                              23
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 110 of 153



market price.

Counterparty Credit Risk. Many of the markets in which the Fund effect their
transactions are “over-the-counter” or “interdealer” markets. The participants in such markets
are typically not subject to credit evaluation and regulatory oversight as are members of
“exchange-based” markets.

Potential Significant Impact of the Performance of a Limited Number of Investments.
The Fund will potentially be invested in a small number of underlying investments.

Small-Capitalization Stocks. The Fund may directly or indirectly invest in small- to
medium-sized companies of a less seasoned nature. Investments in small-capitalization
issuers often involve significantly greater risks than the securities of larger, better known
companies because they may lack the management experience, financial resources, product
diversification, and competitive strengths of larger companies.

Emerging Markets. The Fund may invest in assets in emerging markets. Investing in
emerging markets involves additional risks and special considerations not typically associated
with investing in other more established economies or securities markets.

Securities Believed to Be Undervalued or Incorrectly Valued. Securities that underlying
Managers believe are fundamentally undervalued or incorrectly valued may not ultimately be
valued in the capital markets at prices or within the timeframe which the Managers anticipate.

Lack of Transparency. The Fund may not disclose the contents of its Manager’s portfolios.

Short Sales. The Fund may engage in short selling. Short selling involves selling securities
which may or may not be owned and borrowing the same securities for delivery to the
purchaser, with an obligation to replace the borrowed securities at a later date.

Call Options. The seller (writer) of a call option which is covered (e.g., where the writer
holds the underlying security) assumes the risk of a decline in the market price of the
underlying security below the purchase price of the underlying security, less the premium
received, and gives up the opportunity for gain on the underlying security above the exercise
price of the option. The seller of an uncovered call option assumes the risk of a theoretically
unlimited increase in the market price of the underlying security above the exercise price of the
option. The buyer of a call option assumes the risk of losing its entire investment in the call
option.

Put Options. The seller (writer) of a put option that is covered (e.g., where the writer has a short
position in the underlying security) assumes the risk of an increase in the market price of the
underlying security above the sales price (in establishing the short position) of the underlying
security, plus the premium received, and gives up the opportunity for gain on the underlying
security below the exercise price of the option. The seller of an uncovered put option assumes
the risk of a decline in the market price of the underlying security below the exercise price of
the option. The buyer of a put option assumes the risk of losing its entire investment in the put
option.

                                              24
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 111 of 153



Stock Index Options. A stock index fluctuates with changes in the market values of the stocks
included in the index. The effectiveness of purchasing or writing stock index options for
hedging purposes will depend upon the extent to which price movements in the Fund’s
portfolio correlate with price movements of the stock indices selected.

Fixed-Income and Convertible Bond Arbitrage. The success of the investment activities of an
underlying Manager involved in fixed-income and convertible bond arbitrage will depend
on the Manager’s ability to identify and exploit price discrepancies in the market.

Other Instruments and Future Developments. An underlying Manager may take advantage
of opportunities in the area of swaps, options on various underlying instruments, and certain
other customized “synthetic” or derivative instruments, which will be subject to varying
degrees of risk. In addition, an underlying private fund may take advantage of opportunities
with respect to certain other “synthetic” or derivative instruments which are not presently
contemplated or presently available but which may be developed and may be subject to
significant degrees of risk.

Investment in Fixed-Income Securities – Generally. The value of fixed-income securities in
which a Manager invests will change in response to fluctuations in interest rates.

Risks Associated with Investments in High-Yield Securities. High-yield securities
generally are not exchange-traded, and, as a result, these instruments trade in a smaller
secondary market than exchange- traded bonds. High-yield securities that are below investment
grade or unrated face ongoing uncertainties and exposure to adverse business, financial, or
economic conditions that could lead to the issuer’s inability to meet timely interest and
principal payments.

Non-U.S. Investments. The Fund may invest (directly or indirectly) in a number of
different countries. Such investments may be made in countries or economies which may prove
unstable and, thus, involve special risks not usually associated with investing in securities of
U.S. companies or the U.S. Government.

Non-U.S. Government Securities. An underlying Manager’s non-U.S. investments may
include debt securities issued or guaranteed by non-U.S. governments, their agencies or
instrumentalities, or supranational entities. An underlying Manager may invest in debt securities
issued by certain “supranational” entities. Investment in sovereign debt of non-U.S.
governments can involve a high degree of risk, including additional risks not present in debt
obligations of corporate issues and the U.S. government.

Information. Many of the non-U.S. securities in which the Fund may invest will not be
registered with, nor will the issuers thereof be subject to reporting requirements of, the SEC.
Accordingly, there may be less publicly available information about such securities and about
the non-U.S. company or government issuing them than is available about a U.S. company or
government entity.


Investing in Distressed Securities. The fact that certain of the companies in whose securities an
underlying private fund may invest are in transition, out of favor, financially leveraged,
                                             25
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 112 of 153



troubled, or potentially troubled and may be or have recently been involved in major strategic
actions, restructurings, bankruptcy, reorganization, or liquidation means that their securities are
likely to be particularly risky investments although they also may offer the potential for
correspondingly high returns.

Mortgage-Backed and Asset-Backed Securities. Mortgage-backed securities are affected by,
among other things, interest rate changes and the possibility of prepayment of the underlying
mortgage loans. Mortgage-backed securities are also subject to the risk that underlying
borrowers will be unable to meet their obligations. Payment of principal and interest on asset-
backed securities is dependent largely on the cash flows generated by the assets backing the
securities, and asset-backed securities may not have the benefit of any security interest in the
related assets.

Money Market and Other Liquid Instruments. One or more underlying Managers may, for
defensive purposes or otherwise, invest in money market instruments or money market mutual
funds or hold cash or cash equivalents.

Business, Legal, Tax, and Other Regulatory Risks. Legal, tax, and regulatory changes, as
well as judicial decisions, could adversely affect any of the Fund, the General Partner, one or
more underlying Managers and the investment strategies used to implement an underlying
private fund’s trading program.

Borrowings for Operations. The Fund may borrow on a short-term basis to facilitate cash
management or to cover operating expenses. If the Fund borrows to finance payment of
redemption proceeds, interest on that borrowing will negatively affect Investors who remain in
the Fund, by increasing the Fund’s expenses and reducing any net investment income. In
addition, to the extent that the Fund borrows funds, the rates at which it can borrow may affect
the operating results of the Fund.

Investment Leverage. The Fund is permitted to borrow money and otherwise leverage its
portfolio. The Fund may also use “leverage” by using futures, options, swaps, forwards and
other derivative instruments. Although leverage presents opportunities for increasing total
investment return, it has the effect of potentially increasing losses as well. Any event that
adversely affects the value of an investment, either directly or indirectly, by the Fund would be
magnified to the extent that leverage is employed. The cumulative effect of the use of leverage,
directly or indirectly, in a market that moves adversely to the investments of the entity
employing the leverage would result in a loss that would be greater than if leverage were not
employed. Consequently, the Fund will be subject to potentially very significant losses in the
event that market disruptions cause the hedged nature of such positions to be disrupted or not to
work as intended. In addition, to the extent that the Fund borrows, the rates at which they can
borrow may affect the operating results of the Fund. See “Certain Federal Income Tax
Considerations” below.

Investment Risk. Investments of the sort contemplated for the Fund have risk. All securities
investments risk the loss of capital. The Investment Advisor believes that the Fund’s investment
program and blend of qualitative and quantitative investment techniques may moderate this risk
through a careful selection of securities. However, no guarantee or representation is made that
the Fund’s program will be successful. Past performance is not a guarantee of future
                                              26
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 113 of 153



performance. Changes in the general level of the securities market and interest rates may
adversely affect the Fund’s operating results.

Equity Securities. The Fund may purchase equity securities, which represent ownership
interests in the issuer, and are commonly called “stocks.” Equity securities historically have
outperformed most other securities, although their prices can fluctuate widely based on changes
in the company’s financial condition, market conditions and political, economic or even issuer-
specific news. When a stock’s price declines, its market value is lowered even though the
intrinsic value of the issuer may not have changed. Sometimes factors, such as economic
conditions or political events, affect the value of stocks of companies of the same or similar
industry or group of industries, and may affect the entire stock market. If stocks held by the
Fund reduce or stop paying dividends, the Fund’s ability to generate income may be affected.

Common stocks, which are probably the most recognized type of equity security, represent an
equity or ownership interest in an issuer and usually entitle the owner to voting rights in the
election of the corporation’s directors and any other matters submitted to the corporation’s
shareholders for voting, as well as to receive dividends on such stock. The market value of
common stock can fluctuate widely. In the event an issuer is liquidated or declares bankruptcy,
the claims of bond owners, other debt holders and owners of preferred stock take precedence
over the claims of common stock owners.

Preferred stocks represent an equity or ownership interest in an issuer but do not ordinarily carry
voting rights, though they may carry limited voting rights. Preferred stocks normally have
preference over the corporation’s assets and earnings, however. For example, preferred stocks
have preference over common stock in the payment of dividends. Preferred stocks normally pay
dividends at a specified rate. However, preferred stock may be purchased where the issuer has
omitted, or is in danger of omitting, payment of its dividend. Such investments would be made
primarily for their capital appreciation potential. In the event an issuer is liquidated or declares
bankruptcy, the claims of bond owners take precedence over the claims of preferred and
common stock owners. Certain classes of preferred stock are convertible into shares of common
stock of the issuer. By holding convertible preferred stock, the Fund can receive a steady stream
of dividends and still have the option to convert the preferred stock to common stock. Preferred
stock is subject to many of the same risks as common stock and debt securities.

Convertible securities are typically preferred stocks or bonds that are exchangeable for a specific
number of another form of security (usually the issuer’s common stock) at a specified price or
ratio. A convertible security generally entitles the holder to receive interest paid or accrued on
bonds or the dividend paid on preferred stock until the convertible security matures or is
redeemed, converted or exchanged. A corporation may issue a convertible security that is subject
to redemption after a specified date, and usually under certain circumstances. A holder of a
convertible security that is called for redemption would be required to tender it for redemption to
the issuer, convert it to the underlying common stock or sell it to a third party. The convertible
structure allows the holder of the convertible bond to participate in share price movements in the
company’s common stock. The actual return on a convertible bond may exceed its stated yield if
the company’s common stock appreciates in value and the option to convert to common stocks
becomes more valuable. Convertible securities typically pay a lower interest rate than
nonconvertible bonds of the same quality and maturity because of the conversion feature.
Convertible securities are also rated below investment grade (“high yield”) or are not rated, and
                                               27
      Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 114 of 153



are subject to credit risk.

Prior to conversion, convertible securities have characteristics and risks similar to nonconvertible
debt and equity securities. In addition, convertible securities are often concentrated in economic
sectors, which, like the stock market in general, may experience unpredictable declines in value,
as well as periods of poor performance, which may last for several years. There may be a small
trading market for a particular convertible security at any given time, which may adversely
impact market price and the Fund’s ability to liquidate a particular security or respond to an
economic event, including deterioration of an issuer’s creditworthiness.

Convertible preferred stocks are nonvoting equity securities that pay a fixed dividend. These
securities have a convertible feature similar to convertible bonds, but do not have a maturity
date. Due to their fixed income features, convertible securities provide higher income potential
than the issuer’s common stock, but typically are more sensitive to interest rate changes than the
underlying common stock. In the event of a company’s liquidation, bondholders have claims on
company assets senior to those of shareholders; preferred shareholders have claims senior to
those of common shareholders.

Convertible securities typically trade at prices above their conversion value, which is the current
market value of the common stock received upon conversion, because of their higher yield
potential than the underlying common stock. The difference between the conversion value and
the price of a convertible security will vary depending on the value of the underlying common
stock and interest rates. When the underlying value of the common stocks declines, the price of
the issuer’s convertible securities will tend not to fall as much because the convertible security’s
income potential will act as a price support. While the value of a convertible security also tends
to rise when the underlying common stock value rises, it will not rise as much because their
conversion value is more narrow. The value of convertible securities also is affected by changes
in interest rates. For example, when interest rates fall, the value of convertible securities may rise
because of their fixed income component.

Warrants are types of securities usually issued with bonds and preferred stock that entitle the
holder to purchase a proportionate amount of common stock at a specified price for a specific
period of time. The prices of warrants do not necessarily move parallel to the prices of the
underlying common stock. Warrants have no voting rights, receive no dividends and have no
rights with respect to the assets of the issuer. If a warrant is not exercised within the specified
time period, it will become worthless and the Fund will lose the purchase price it paid for the
warrant and the right to purchase the underlying security.

Real Estate Investment Trusts (REITs). The Fund’s investments in REITs will be subject to
the risks associated with the direct ownership of real estate. Risks commonly associated with the
direct ownership of real estate include fluctuations in the value of underlying properties, defaults
by borrowers or tenants, changes in interest rates and risks related to general or local economic
conditions. In addition to the risks associated with investing in securities of real estate
companies, REITs are subject to certain additional risks. Equity REITs may be affected by
changes in the value of the underlying properties owned by the trusts, and mortgage REITs may
be affected by the quality of any credit extended. Further, REITs are dependent upon specialized
management skills and may have their investments in relatively few properties, or in a small
geographic area or a single property type. REITs are also subject to heavy cash flow

                                                28
      Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 115 of 153



dependency, defaults by borrowers and self-liquidation. In addition, REITs could possibly fail
to qualify for tax free pass-through of income under the Internal Revenue Code, or to maintain
their exemptions from registration under the Investment Company Act of 1940. The failure of a
company to qualify as a REIT under federal tax law may have adverse consequences to the
Fund. The above factors may also adversely affect a borrower’s or a lessee’s ability to meet its
obligations to the REIT. In the event of a default by a borrower or lessee, the REIT may
experience delays in enforcing its rights as a mortgagee or lessor and may incur substantial costs
associated with protecting its investments. In addition, REITs have their own expenses, and the
Fund will bear a proportionate share of those expenses.

ETF and ETN Risk. ETFs or ETNs that are based on a specific index may not be able to
replicate and maintain exactly the composition and relative weighting of securities in the
applicable index. ETFs or ETNs also incur certain expenses not incurred by their applicable
index. Additionally, certain securities comprising the index tracked by an ETF or ETN may, at
times, be temporarily unavailable, which may impede an ETF’s or ETN’s ability to track its
index.
ETFs and some levered ETFs can, at times, be relatively illiquid and, thus, they may be hard to
purchase or sell at a fair price. In addition, levered ETFs are subject to the risk of a breakdown in
the swaps, futures and options markets they use. A levered ETF’s or ETN’s use of leverage is
subject to the same risks as the Fund’s use of leverage. While leverage allows for greater
potential return, the potential for loss is also greater. Finally, additional losses may be incurred if
an investment made with borrowed money loses value because, in addition to the money lost on
the investment, the loan still needs to be repaid. Unlike regular bonds, there are no periodic
interest payments for ETNs, and principal is not protected. As is the case with ETFs, an investor
could lose some of or the entire amount invested in ETNs.
The market values of ETF or ETN shares may differ from their net asset value (NAV). This
difference in price may be due to the fact that the supply and demand in the market for ETF or
ETN shares at any point in time are not always identical to the supply and demand in the market
for the underlying securities that the ETF or ETN holds. There may be times when an ETF or
ETN share trades at a premium or discount to its NAV.

Volatility. All issuers are affected to some degree by economic trends or developments. Smaller
and medium capitalization companies, however, may be more vulnerable to such developments
and, therefore, such companies may be particularly affected by negative economic events.
Therefore, securities of smaller or medium capitalization companies may be more volatile than
securities of larger companies.

Derivatives. The Fund may invest in, or enter into, derivatives or derivatives transactions.
Derivatives are financial instruments that derive their performance, at least in part, from the
performance of an underlying asset, index or interest rate. Derivatives entered into by the Fund
can be volatile and involve various types and degrees of risk, depending upon the characteristics
of a particular derivative and the portfolio of the Fund as a whole. Derivatives permit the
Investment Advisor to increase or decrease the level of risk of an investment portfolio, or
change the character of the risk, to which an investment portfolio is exposed in much the same
way as the Investment Advisor can increase or decrease the level of risk, or change the
character of the risk, of an investment portfolio by making investments in specific securities.
                                                29
      Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 116 of 153



Derivatives may entail investment exposures that are greater than their cost would suggest,
meaning that a small investment in derivatives could have a large potential effect on
performance of the Fund. The use of derivatives may include swaps, options and futures
designed to replicate the performance of an index or to adjust market or risk exposure.

If the Fund invests in derivatives at inopportune times or incorrectly judges market conditions,
the investments may lower the return of the Fund or result in a loss. The Fund also could
experience losses if derivatives are poorly correlated with its other investments, or if the Fund is
unable to liquidate the position because of an illiquid secondary market. The market for many
derivatives is, or suddenly can become, illiquid. Changes in liquidity may result in significant,
rapid and unpredictable changes in the prices for derivatives.

Commodity Exchange Act. The use by the Fund of derivatives that are subject to regulation by
the Commodity Futures Trading Commission (“CFTC”) may cause the Fund to be deemed a
“commodity pool”, which could result in the Fund, the General Partner and the Investment
Advisor being required to comply with certain rules of the CFTC. In light of this potential, the
General Partner may claim an exemption from registration as a commodity pool operator with
the CFTC in connection with the Fund if such exemption is available. The Investment Advisor
may claim an exemption from registration as a commodity trading adviser with the CFTC in
connection with the Fund, if such exemption is available. Depending on the Fund’s level of
investment in commodity interests, the Fund, the General Partner or the Investment Advisor may
become subject to registration with the CFTC, which could result in higher operating expenses
for the Fund due to increase legal and regulatory compliance costs.

Options and Futures. The Fund may utilize options and futures contracts and so-called
“synthetic” options or other derivatives written by broker-dealers or other permissible financial
intermediaries. Options transactions may be effected on securities exchanges or in the over-the-
counter market. When options are purchased over-the-counter, the Fund’s portfolio bears the risk
that the counterparty that wrote the option will be unable or unwilling to perform its obligations
under the option contract. Options may also be illiquid and, in such cases, the Fund may have
difficulty closing out its position. Over-the-counter options also may include options on baskets
of specific securities.

The Fund may purchase call and put options on specific securities and may write and sell
covered or uncovered call and put options for hedging purposes in pursuing their investment
objectives. A put option gives the purchaser of the option the right to sell, and obligates the
writer to buy, the underlying security at a stated exercise price, typically at any time prior to the
expiration of the option. A call option gives the purchaser of the option the right to buy, and
obligates the writer to sell, the underlying security at a stated exercise price, typically at any time
prior to the expiration of the option. A covered call option is a call option with respect to which
the seller of the option owns the underlying security. The sale of such an option exposes the
seller during the term of the option to possible loss of opportunity to realize appreciation in the
market price of the underlying security or to possible continued holding of a security that might
otherwise have been sold to protect against depreciation in the market price of the security. A




                                                30
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 117 of 153



covered put option is a put option with respect to which cash or liquid securities have been
placed in a segregated account on the books of or with a custodian to fulfill the obligation
undertaken. The sale of such an option exposes the seller during the term of the option to a
decline in price of the underlying security while depriving the seller of the opportunity to invest
the segregated assets.

The Fund may close out a position when writing options by purchasing an option on the same
security with the same exercise price and expiration date as the option that it has previously
written on the security. In such a case, the Fund will realize a profit or loss if the amount paid to
purchase an option is less or more than the amount received from the sale of the option.

The Fund may enter into futures contracts in U.S. markets or on exchanges located outside the
United States. Non-U.S. markets may offer advantages such as trading opportunities or arbitrage
possibilities not available in the United States. Non-U.S. markets, however, may have greater
risk potential than U.S. markets. For example, some non-U.S. exchanges are principal markets so
that no common clearing facility exists and an investor may look only to the broker for
performance of the contract. In addition, any profits realized could be eliminated by adverse
changes in the exchange rate, or the Fund could incur losses as a result of those changes.
Transactions on non-U.S. exchanges may include both commodities that are traded on U.S.
exchanges and those that are not. Unlike trading on U.S. commodity exchanges, trading on non-
U.S. commodity exchanges is not regulated by the CFTC.

Engaging in transactions in futures contracts involves risk of loss to the Fund that could
adversely affect the value of the Fund’s net assets. No assurance can be given that a liquid
market will exist for any particular futures contract at any particular time. Many futures
exchanges and boards of trade limit the amount of fluctuation permitted in futures contract prices
during a single trading day. Once the daily limit has been reached in a particular contract, no
trades may be made that day at a price beyond that limit or trading may be suspended for
specified periods during the trading day. Futures contract prices could move to the limit for
several consecutive trading days with little or no trading, preventing prompt liquidation of
futures positions and potentially subjecting the Fund to substantial losses. Successful use of
futures also is subject to the Investment Advisor’s ability to predict correctly movements in the
direction of the relevant market, and, to the extent the transaction is entered into for hedging
purposes, to determine the appropriate correlation between the transaction being hedged and the
price movements of the futures contract.

Swaps. The Fund may enter into interest rate, index, currency rate, credit default, total return or
other swap agreements. These transactions are entered into in an attempt to obtain a particular
return when it is considered desirable to do so, possibly at a lower cost than if the Fund had
invested directly in the asset that yielded the desired return. Swap agreements are two-party
contracts entered into primarily by institutional investors for periods ranging from a few weeks
to more than a year. In a standard swap transaction, two parties agree to exchange the returns (or
differentials in rates of return) earned or realized on particular predetermined investments or
instruments, which may be adjusted for an interest factor. The gross returns to be exchanged or
“swapped” between the parties are generally calculated with respect to a “notional amount” (i.e.,
the return on or increase in value of a particular dollar amount invested at a particular interest
rate, in a particular foreign currency, or in a “basket” of securities representing a particular
index).

                                               31
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 118 of 153




Interest Rate Swaps. The Fund may enter into interest rate swaps. Forms of swap agreements
include interest rate caps, under which, in return for a premium, one party agrees to make
payments to the other to the extent interest rates exceed a specified rate or “cap”; interest rate
floors, under which, in return for a premium, one party agrees to make payments to the other to
the extent interest rates fall below a specified level or “floor”; and interest rate collars, under
which a party sells a cap and purchases a floor or vice versa in an attempt to protect itself against
interest rate movements exceeding given minimum or maximum levels.

Currency Swaps. The Fund may enter into currency swaps for both hedging and non-hedging
purposes. Currency swaps involve the exchange of rights to make or receive payments in
specified foreign currencies. Since currency swaps are individually negotiated, the Fund would
expect to achieve an acceptable degree of correlation between its portfolio investments and its
currency swap positions. Currency swaps usually involve the delivery of the entire principal
value of one designated currency in exchange for another designated currency. Therefore, the
entire principal value of a currency swap is subject to the risk that the other party to the swap
will default on its contractual delivery obligations. The use of currency swaps is a highly
specialized activity which involves special investment techniques and risks. If the Investment
Advisor is incorrect in its forecasts of market values and currency exchange rates, the Fund’s
performance will be adversely affected. If there is a default by the other party to such a
transaction, the Fund will have contractual remedies pursuant to the agreements related to the
transaction.

Total Return Swaps. The Fund may invest in total return swaps with appropriate
counterparties. In a total return swap, one party pays a rate of interest in exchange for the total
rate of return on another investment. For example, if the Fund wished to invest in a senior loan,
it could instead enter into a total return swap and receive the total return of the senior loan, less
the “funding cost,” which would be a floating interest rate payment to the counterparty.

Certain swap agreements into which the Fund enters may require the calculation of the
obligations of the parties to the agreements on a “net basis.” Consequently, the Fund’s current
obligations (or rights) under such swap agreements generally will be equal only to the net
amount to be paid or received under the agreement based on the relative values of the positions
held by each party to the agreement (the “net amount”). The risk of loss with respect to swaps is
limited to the net amount of interest payments that the Fund is contractually obligated to make.
If the other party to a swap defaults, the Fund’s risk of loss consists of the net amount of
payments that the Fund contractually is entitled to receive.

Credit Default Swaps. The Fund may enter into credit default swaps, as a buyer or a seller. A
credit default swap is designed to transfer the credit exposure of a fixed income security between
parties. The buyer in a credit default contract is obligated to pay the seller a periodic stream of
payments over the term of the contract provided no event of default with respect to the
referenced instrument has occurred. If an event of default occurs with respect to the referenced
instrument, the seller must pay the buyer the full notional value (“par value”) of the referenced
instrument in exchange for the referenced instrument. If the Fund is a buyer and no event of
default occurs, the Fund will have made a stream of payments to the seller without having
benefited from the default protection it purchased. However, if an event of default occurs, the
Fund, as buyer, will receive the full notional value of the referenced instrument that may have
                                               32
      Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 119 of 153



little or no value following default. As a seller, the Fund receives a fixed rate of income
throughout the term of the contract, provided there is no default. If an event of default occurs,
the Fund would be obligated to pay the notional value of the referenced instrument in return for
the receipt of the referenced instrument. The value of the referenced instrument received by the
Fund, coupled with the periodic payments previously received may be less than the full notional
value it pays to the buyer, resulting in a loss of value to the Fund. Credit default swaps involve
different risks than if the Fund invests in the referenced instrument directly.

Short Sales. A short sale involves the sale of a financial instrument that the Fund does not own
in the expectation of purchasing the same financial instrument (or a financial instrument
exchangeable therefor) at a later date at a lower price. To make delivery to the buyer, the Fund
often must borrow the financial instrument, and the Fund is obligated to return the financial
instrument to the lender, which is accomplished by a later purchase of the financial instrument by
the Fund. When the Fund makes a short sale of a financial instrument on a U.S. exchange, it
must leave the proceeds thereof with the broker and it must also deposit with the broker an
amount of cash or U.S. Government or other securities sufficient under current margin
r e g u l a t i o n s to collateralize its obligation to replace the borrowed securities that have been
sold. If short sales are effected on a foreign exchange, such transactions will be governed by
local law. A short sale involves the risk of a theoretically unlimited increase in the market price
of the financial instrument. The extent to which the Fund engages in short sales depends upon
its investment strategy and perception of market direction.

Bonds and Other Fixed Income Securities. The Fund may invest in bonds and other fixed
income securities, both U.S. and non-U.S., and may take short positions in these securities. The
Fund will invest in these securities when they offer opportunities for capital appreciation (or
capital depreciation in the case of short positions) and may also invest in these securities for
temporary defensive purposes and to maintain liquidity. Fixed income securities include, among
other securities: bonds, notes, and debentures issued by U.S. and non-U.S. corporations; debt
securities issued or guaranteed by the U.S. Government or one of its agencies or instrumentalities
(“U.S. Government securities”) or by a non-U.S. government; municipal securities; and
mortgage-backed and asset backed securities. These securities may pay fixed, variable, or
floating rates of interest and may include zero coupon obligations. Fixed income securities are
subject to the risk of the issuer’s inability to meet principal and interest payments on its
obligations (i.e., credit risk) and are subject to price volatility resulting from, among other things,
interest rate sensitivity, market perception of the creditworthiness of the issuer, and general
market liquidity (i.e., market risk).

The Fund may invest in both investment grade and non-investment grade (commonly referred
to as junk bonds) debt securities. Non-investment grade debt securities in the lowest rating
categories may involve a substantial risk of default or may be in default. Adverse changes in
economic conditions or developments regarding the individual issuer are more likely to cause
price volatility and weaken the capacity of the issuers of non-investment grade debt securities to
make principal and interest payments than issuers of higher grade debt securities. An economic
downturn affecting an issuer of non-investment grade debt securities may result in an increased
incidence of default. In addition, the market for lower grade debt securities may be thinner and
less active than for higher grade debt securities.



                                                33
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 120 of 153



Depositary Receipts. American Depositary Receipts (ADRs) as well as other “hybrid” forms of
ADRs, including European Depositary Receipts (EDRs) and Global Depositary Receipts
(GDRs), are certificates evidencing ownership of shares of a foreign issuer. Depositary receipts
may be sponsored or unsponsored. These certificates are issued by depository banks and
generally trade on an established market in the United States or elsewhere. The underlying
shares are held in trust by a custodian bank or similar financial institution in the issuer’s home
country. The depository bank may not have physical custody of the underlying securities at all
times and may charge fees for various services, including forwarding dividends and interest and
corporate actions. ADRs are alternatives to directly purchasing the underlying foreign securities
in their national markets and currencies. However, ADRs continue to be subject to many of the
risks associated with investing directly in foreign securities.

Although the two types of depositary receipt facilities (unsponsored or sponsored) are similar,
there are differences regarding a holder’s rights and obligations and the practices of market
participants. A depository may establish an unsponsored facility without participation by (or
acquiescence of) the underlying issuer; typically, however, the depository requests a letter of non-
objection from the underlying issuer prior to establishing the facility. Holders of unsponsored
depositary receipts generally bear all the costs of the facility. The depository usually charges fees
upon the deposit and withdrawal of the underlying securities, the conversion of dividends into
U.S. dollars or other currency, the disposition of non-cash distributions, and the performance of
other services. The depository of an unsponsored facility frequently is under no obligation to
distribute shareholder communications received from the underlying issuer or to pass through
voting rights to depositary receipt holders with respect to the underlying securities.

Sponsored depositary receipt facilities are created in generally the same manner as unsponsored
facilities, except that sponsored depositary receipts are established jointly by a depository and the
underlying issuer through a deposit agreement. The deposit agreement sets out the rights and
responsibilities of the underlying issuer, the depository, and the depositary receipt holders. With
sponsored facilities, the underlying issuer typically bears some of the costs of the depositary
receipts (such as dividend payment fees of the depository), although most sponsored depositary
receipts holders may bear costs such as deposit and withdrawal fees. Depositories of most
sponsored depositary receipts agree to distribute notices of shareholder meetings, voting
instructions, and other shareholder communications and information to the depositary receipt
holders at the underlying issuer’s request.

Investments in the securities of foreign issuers may subject the Fund to investment risks that
differ in some respects from those related to investments in securities of U.S. issuers. Such risks
include future adverse political and economic developments, possible imposition of withholding
taxes on income, possible seizure, nationalization or expropriation of foreign deposits, possible
establishment of exchange controls or taxation at the source or greater fluctuation in value due to
changes in exchange rates. Foreign issuers of securities often engage in business practices
different from those of domestic issuers of similar securities, and there may be less information




                                               34
      Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 121 of 153



publicly available about foreign issuers. In addition, foreign issuers are, generally speaking,
subject to less government supervision and regulation and different accounting treatment than are
those in the United States.

Participation Notes. The Fund may invest in Participation Notes (also known as Participation
Certificates and Equity Certificates). These give the holder rights without ownership to securities
listed on local stock exchanges which have been acquired by the issuer of the Participation
Notes, generally a major international investment bank. They are usually listed in Luxembourg
or the Cayman Islands. Dividends from the underlying securities are passed through to the holder
of the Participation Notes and bonus issues or stock dividends are dealt with by the issue of
additional Participation Notes. The holder is at counterparty risk from the issuer of the
Participation Notes, and the issuer may make additional charges. Participation Notes continue to
be subject to the risks associated with holding the underlying securities directly.

Small to Mid Cap Companies. The Fund may invest its assets in the securities of small to mid-
cap companies. While the Investment Advisor believes they often provide significant potential
for appreciation, those securities involve higher risks in some respects than do investments in
stocks of larger companies. For example, prices of small to mid-cap company securities are
often more volatile than prices of large-capitalization stocks and the risk of bankruptcy or
insolvency of many smaller companies (with the attendant losses to investors) is higher than for
larger, “blue- chip” companies. In addition, due to thin trading in some small to mid-cap
company securities, an investment in those stocks may be illiquid.

Non-U.S. Investments. It is expected that the Fund may invest in securities of non-U.S.
companies and foreign countries. Investing in these securities involves certain considerations
not usually associated with investing in securities of U.S. companies or the U.S. government,
including political and economic considerations, such as greater risks of expropriation and
nationalization, confiscatory taxation, the potential difficulty of repatriating funds, general social,
political and economic instability and adverse diplomatic developments; the possibility of
imposition of withholding or other taxes on dividends, interest, capital gain or other income (see
“Certain Federal Income Tax Considerations”); the small size of the securities markets in such
countries and the low volume of trading, resulting in potential lack of liquidity and in price
volatility; fluctuations in the rate of exchange between currencies and costs associated with
currency conversion; and certain government policies that may restrict the Fund’s investment
opportunities. In addition, accounting and financial reporting standards that prevail in foreign
countries generally are not equivalent to United States standards and, consequently, less
information is available to investors in companies located in such countries than is available to
investors in companies located in the United States. Moreover, an issuer of securities may be
domiciled or may operate in a country other than the country in whose currency the instrument is
denominated, thereby increasing the possibility of an adverse impact from currency changes.
The values and relative yields of investments in the securities markets of different countries, and
their associated risks, are expected to change independently of each other. There is also less
regulation, generally, of the securities markets in foreign countries than there is in the United
States. In addition, unfavorable changes in foreign currency exchange rates may adversely affect
the U.S. dollar values of securities denominated in foreign currencies or traded in non-U.S.
markets. The Investment Advisor may, but is not required to, hedge against such risk, and there
is no assurance that any attempted hedge will be successful.

                                                35
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 122 of 153



ERISA and Other U.S. Tax-Exempt Investors. Investment in the Fund by entities subject to the
U.S. Employee Retirement Income Security Act of 1974, as amended (“ERISA”) and other tax-
exempt entities requires special consideration. Trustees, administrators or other fiduciaries of
such entities are urged to carefully review the matters discussed in this Memorandum. See
“Certain Federal Income Tax Considerations” below.

Discretionary Management. Pursuant to the Investment Management Agreement, the
Investment Advisor has sole discretion over the day-to-day management of the Fund’s assets;
including determining the types of investments the Fund will make and the securities
transactions the Fund will engage in. Such discretion will be exercised without the consent of
the Limited Partners. Persons who purchase Interests will not have advance knowledge of or
the opportunity to evaluate the securities in which the Fund will invest. There can be no
assurance that the Fund will be successful in investing in securities that will meet all of the
Fund’s objectives.

Side Letters.         Certain investors may pay lower fees, have preferential redemption rights,
ownership in management companies or have other unique arrangements with respect to the
Fund. For example, investors providing large or initial investments in the Fund, investors with
multiple business relationships with the Investment Advisor or its affiliates, and/or employees
or affiliates of the Investment Advisor or its affiliate may have arrangements with respect to
their investment in the Fund in which the terms governing their investments are not the same as
the terms described herein. Such arrangements, sometimes known as “side letters,” are entered
into only when they are consistent with the Fund’s Limited Partnership Agreement, and the
Investment Advisor determines that it can continue to meet its duties to all Fund investors.

Valuation. The Partnership Agreement gives to the General Partner (or its designee) the right to
determine the Net Asset Value of the Fund, and the Limited Partners do not have the right to an
independent determination thereof.

Lack of Diversification. If the Investment Advisor believes it to be in the best interest of the
Fund in light of the Fund’s investment objective, a substantial portion of the Fund’s portfolio
could consist of securities of companies doing business in one industry, product field or
geographic region. The assets of the Fund may be inadequate to achieve sufficient
diversification of the Fund’s investments. Diversification does not guarantee against a loss.

Payment of Fees. The Fund intends to pay the Management Fees, administration fees and all of
its operating expenses (such as brokerage commissions and legal and accounting fees) out of its
cash dividends, interest and trading profits. There can be no assurance that the operations of the
Fund will be profitable, that the Fund will be able to avoid losses or that cash from dividends,
interest and trading profits will be sufficient to pay the Fund’s expenses. Further, the Fund will
have no source of funds from which to pay distributions to the Limited Partners other than
income and gain received on its investments and the return of capital. Accordingly, to the extent
that the Management Fees, administration fees and all of its operating expenses exceed such
dividends, interest and trading profits, the Fund will be required to pay expenses out of principal
amounts invested by Partners.




                                              36
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 123 of 153




Tax Liabilities. The Investment Advisor will not necessarily seek to minimize the tax
consequences of trading in the Fund’s portfolio and it should be expected that the Fund will
incur short term capital gains. Gain or loss on the sale or exchange of the Fund’s assets will be
passed through to the Limited Partners of the Fund even if all cash proceeds from the sale or
exchange are retained by the Fund and reinvested. In addition, although cash dividends and
interest in excess of the operating expenses may, in the absolute discretion of the General
Partner, be distributed to Limited Partners, the General Partner intends to retain and reinvest
such amounts in the Fund.
Finally, the Fund may incur phantom income tax from its investment strategy. Accordingly, the
Limited Partners will likely incur tax liabilities without commensurate disbursements of cash to
meet such liabilities.

Lack of Investment Opportunities. The assets of the Fund may exceed the availability of
investment opportunities deemed appropriate by the Investment Advisor in light of market
conditions, the objectives of the Fund or the ability and resources of the Investment Advisor to
manage a portfolio beyond a given size. If an inordinately large portion of the assets of the
Fund is held in cash or similarly liquid form, the performance of the Fund may be adversely
affected.

General Partner’s Right to Redeem. The General Partner may redeem a portion of its interest
in the Fund at any time, without any fee or expense and without the permission or consent of any
Limited Partner, so long as its remaining Current Percentage is consistent with applicable
regulatory requirements including any minimum amount for the General Partner to remain the
Fund’s “Tax Matters Partner.”

Risk Associated with Variation of Portfolio Value. The Partnership Agreement provides that
the General Partner may admit new Limited Partners to the Fund at the beginning of each
calendar month or at such other times as the General Partner may permit in its sole discretion. If
new Limited Partners are admitted to the Fund at a time when the existing Limited Partners’
Capital Accounts have been reduced due to Fund losses, the new Limited Partners will be
entitled to a larger share of the future profits and losses of the Fund than would be the case if
they had been admitted to the Fund (and had made the same capital contribution) prior to that
reduction.
In such event, if the value of the Fund’s portfolio were to increase after the admission of such
new Limited Partners, a larger portion of the gain attributable to such increase would be
allocated to the new Limited Partners.

Liability of Limited Partners for Return of Capital. Limited Partners are not required to
contribute capital to the Fund for any debts of the Fund beyond the purchase price of their
respective Interests. A Limited Partner will be liable to the extent of any distributions he
receives, however, if, after such distribution, the remaining assets of the Fund are not sufficient
to pay its then outstanding liabilities, exclusive of liabilities to Limited Partners on account of
their capital contributions and liabilities, if any, to the General Partner, and to the extent that the
Delaware Act may require a Limited Partner who receives a return of any part of his contribution
to return such distributions to the Fund to discharge the Fund’s liabilities to creditors who
extended credit to the Fund during the period such contribution was held by the Fund.


                                                37
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 124 of 153




Potential Conflicts of Interest/Management or Advice of other Fund or Accounts. The
Investment Advisor and its affiliates may manage or advise other investment funds or customer
accounts that invest in the Fund or in assets that may also be purchased or sold by the Fund.
Because of different objectives or other factors, an asset may be purchased for one or more
funds (including the Fund) or accounts managed by the Investment Advisor or one of its
affiliates at the same time that the asset may be sold for another fund (including the Fund) or
account managed by the Investment Advisor or one of its affiliates. If the Investment Advisor
decides that one or more of such funds (including the Fund) or accounts would be best served
by selling a certain type of asset at the same time that one or more of such funds (including the
Fund) or accounts would be best served by purchasing the same type of asset, transactions in
such assets will be made for the respective funds and accounts in a manner determined by the
Investment Advisor to be equitable to all. Further, the Investment Advisor may decide that a
customer account or other fund that it advises may be best served by selling its investment in
the Fund. Circumstances may exist in which the purchase or sale of assets for one or more
funds or accounts advised by the Investment Advisor or its affiliates or the sale by customers or
the Investment Advisor of their investments in the Fund will have an adverse effect on other
funds (including the Fund) or accounts advised by the Investment Advisor.
               CONFLICTS OF INTEREST
The General Partner, the Investment Advisor, their respective Affiliates and the Fund will be
subject to actual and potential conflicts of interest. The General Partner, the Investment
Advisor or any of their officers, directors, partners, managing member(s), members or
employees will devote only so much of their time to the Fund’s affairs as deemed necessary or
appropriate and are not prohibited from engaging in any other existing or future business
activities.

The General Partner, the Investment Advisor and/or their Affiliates may in the future act as
investment manager of, or adviser to, one or more other registered or unregistered investment
companies, partnerships, corporations, pension or profit-sharing plans, trusts or other entities, or
individuals that have investments which may be substantially similar to the investments of the
Fund, or that employ investment strategies similar to those employed by the Fund. The advice
and investment recommendations that the General Partner, the Investment Advisor and/or their
Affiliates gives to these other accounts and the securities that the General Partner, the
Investment Advisor and/or their Affiliates buys or sells for these other accounts may differ from
the advice and recommendations that the Investment Advisor gives to the Fund, and the
securities bought or sold for the Fund, even if these other accounts employ substantially the
same investment strategies as the Fund. The General Partner, the Investment Advisor and/or
their Affiliates cannot guarantee that trades for these other accounts will not be different from or
opposite to or entered ahead of trades entered into by or for the Fund. The performance of the
Fund’s investments could be adversely affected by the manner in which the General Partner, the
Investment Advisor and/or their Affiliates enters particular orders for all such accounts.

A potential conflict of interest may arise as a result of the Investment Advisor’s management of
the Fund and the Investment Advisor’s management of other accounts which, in theory, may
allow the Investment Advisor to allocate investment opportunities in a way that favors the other
accounts over the Fund. This conflict of interest may be exacerbated to the extent that the
Investment Advisor receives, or expects to receive, greater compensation from its management

                                               38
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 125 of 153



of the other accounts than the Fund. Notwithstanding this theoretical conflict of interest, it is the
Investment Advisor’s intention to manage each account based on its investment objectives and
related restrictions and the Investment Advisor will adopt policies and procedures reasonably
designed to allocate investment opportunities on a fair and equitable basis over time and in a
manner consistent with each account’s investment objectives and related restrictions, as such
conflicts arise. For example, while the Investment Advisor may buy for another account
securities that differ in identity or quantity from securities bought for the Fund, such an
approach might not be suitable for the Fund given its investment objectives and related
restrictions.

The Investment Advisor, may, directly or through affiliates, sponsors, administers, manages, or
advises certain other private investment funds.

The Fund and one or more of these other accounts may be prepared to purchase, or may desire to
sell, the same security at approximately the same time. Because of market fluctuations, the
prices obtained on such transactions may vary. In such a case, some accounts would receive the
benefit of the more favorable prices while others would not. In order to more equitably allocate
the effects of such market fluctuations, for certain transactions, the Investment Advisor will
endeavor to use an “averaging” or “batching” procedure. In some cases, it is possible that
batching the Fund’s orders with those of other accounts may affect adversely the price paid or
received by the Fund or the size of the position purchased or sold by the Fund, although in many
cases, this practice of batching orders may result in brokerage cost savings and block
transactions effected at more favorable prices. Any orders placed for execution on an
aggregated basis are subject to the Investment Advisor’s order aggregation and allocation policy
and procedures. This policy and these procedures are designed to meet the legal standards
applicable to the Investment Advisor under applicable federal and state securities laws and its
obligations as a fiduciary to each client.

The General Partner, the Investment Advisor, their Affiliates, and any of their respective officers,
directors, partners, managing member(s), members or employees, may invest for their own
account in various investment opportunities, including in investment partnerships, private
investment companies or other investment vehicles. Such trading and investment activities may
be similar to or different from trading and investment activities of the Fund. The Investment
Advisor is not prohibited from taking positions on behalf of the Fund in companies in which its
partners, officers, or directors may have invested or may invest in the future, provided the
investment of Fund assets is made in good faith in the reasonable belief that the Fund will
benefit thereby, and the investment is believed to be consistent with the Fund’s investment
objectives. The Investment Advisor will not be under any liability for any act or failure to act
with respect to its investment advice except in the absence of good faith.

From time to time, the General Partner, the Investment Advisor or their Affiliates may come into
possession of material, non-public information concerning an entity in which the Fund has
invested or proposes to invest, and applicable law may limit the ability of the Investment
Advisor to buy or sell securities of such entity on behalf of the Fund while such information
remains non-public and material.




                                               39
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 126 of 153




Further, the Partnership Agreement gives to the General Partner (or its designee) the right to
determine the value of the Fund’s assets. Because the Investment Advisor is compensated based
on the value of the Fund’s assets, information provided by the General Partner, which is an
Affiliate of the Investment Advisor, regarding such valuation may present a potential conflict of
interest.

               BROKERAGE TRANSACTIONS
The Investment Advisor will be responsible for the placement of the portfolio transactions of the
Fund and the negotiation of any commissions (including dealer spreads) paid on such
transactions. In placing portfolio transactions, the Investment Advisor will seek to obtain the
best net results for the Fund, taking into account the following factors, among others: the ability
to effect prompt and reliable executions at favorable prices (including the applicable dealer
spread or commission, if any); the operational efficiency with which transactions are effected,
taking into account the size of order and difficulty of execution; the financial strength, integrity
and stability of the broker or dealer, the firm’s risk in positioning a block of securities, the
quality, comprehensiveness and frequency of available research services considered to be of
value; and the competitiveness of commission rates in comparison with other brokers satisfying
the Investment Advisor’s other selection criteria. The Investment Advisor is under common
control with a FINRA broker dealer, CV Brokerage, Inc. CV Brokerage, Inc. may execute orders
on behalf of the Fund provided such services are evaluated utilizing the same criteria the
Investment Manager employs for the selection of all brokers.

The Investment Advisor may allocate out of all commission business generated by the Fund and
accounts under its respective management, brokerage business to brokers or dealers who provide
brokerage and research services. These services include, among others, advice, either directly or
through publications or writings, as to the value of securities, the advisability of investing in,
purchasing or selling securities, and the availability of securities or purchasers or sellers of
securities; furnishing of analyses and reports concerning issuers, securities or industries;
providing information on economic factors and trends; assisting in determining portfolio
strategy; providing computer software and hardware used in security analyses; and providing
portfolio performance evaluation and technical market analyses. Such services are used by the
Investment Advisor in connection with its investment decision-making process with respect to
the Fund and accounts managed by it, and may not be used, or used exclusively, with respect to
the Fund or account generating the brokerage.

As provided under the Securities Exchange Act of 1934, as amended, higher commissions are
permitted to be paid to broker/dealers who provide brokerage and research services than to
broker/dealers who do not provide such services if such higher commissions are deemed
reasonable in relation to the value of the brokerage and research services provided. Although
transactions are directed to broker/dealers who provide such brokerage and research services
may result in higher commissions, the Investment Advisor believes that such commissions are
reasonable in relation to the value of the brokerage and research services provided. In some
instances, services may be provided to the Investment Advisor which constitute in some part
brokerage and research services used by the Investment Advisor in connection with its
investment decision-making process and constitute in some part services used by the Investment
Advisor in connection with administrative or other functions not related to their investment
decision-making process.      In such cases, the Investment Advisor will make a good faith
                                               40
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 127 of 153




allocation of brokerage and research services and will pay out of its own resources for services
used by the Investment Advisor in connection with administrative or other functions not related to
its investment decision-making process. Securities transactions for the Fund may be effected in
foreign markets which may not allow negotiation of commissions or where it is customary to pay
fixed rates.

The Investment Advisor may place a combined order for two or more accounts engaged in the
purchase or sale of the same security if the judgment is made that joint execution is in the best
interest of each participant and will result in best execution. Transactions involving
commingled orders are allocated in a manner deemed equitable to each account. When a
combined order is executed in a series of transactions at different prices, each account
participating in the order may be allocated an average price obtained from the executing broker.
It is believed that the ability of the accounts to participate in volume transactions will generally
be beneficial to the accounts and the Fund. Although it is recognized that, in some cases, the
joint execution of orders could adversely affect the price or volume of the security that a
particular account may obtain, it is the opinion of the Investment Advisor that the advantages of
combined orders outweighs the possible disadvantages of separate transactions.

               INVESTOR ELIGIBILITY
The Fund is designed primarily for investors with substantial financial resources. An investment
in the Fund is believed to be particularly suitable for investors who have the perspective and
financial ability to assume the investment risks involved with an investment in the Fund.

The Fund will rely on the exemption from the definition of “investment company” set forth in
Section 3(c)(7) of the 1940 Act, which generally restricts the ownership of Interests to “qualified
purchasers.” Interests in the Fund will not be registered with the SEC in reliance on Rule 506(b)
of Regulation D under the 1933 Act, which generally restricts the ownership of Interests to
“accredited investors.” As a result, the General Partner must have reasonable grounds to believe
that each investor, other than certain “knowledgeable employees” of the Fund within the
meaning of Rule 3c-5 under the 1940 Act, is both an “accredited investor” under Rule 501(a) of
Regulation D under the 1933 Act and a “qualified purchaser” under Section 2(a) (51) of the 1940
Act and Rule 2a51-1 thereunder. For purposes of the above, the criteria for qualifying as an
“accredited investor” and a “qualified purchaser” are provided in Exhibit A. Additionally, the
General Partner must believe, based on reasonable grounds, that each purchaser, alone or
together with his purchaser representative, has such knowledge and experience in financial and
business matters that he is capable of evaluating the merits and economic risks of investment in
the Interests. The satisfaction of such standards by a prospective investor does not necessarily
mean that an investment in the Fund is a suitable investment for such person. The General
Partner has the absolute right to revoke any offer made hereunder and to refuse to sell Interests to
any prospective purchaser, whether or not such purchaser satisfies the conditions described in
this section.

The General Partner will require certain written information concerning the prospective
purchaser’s income, net worth and experience in financial and business matters.




                                              41
       Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 128 of 153




                 ADMISSION OF LIMITED PARTNERS

Persons interested in subscribing for Interests will be furnished with Subscription Documents that
should be completed and returned to: Broad Reach Capital, LP, c/o Broad Reach Partners, LLC, 200
Four Falls, Suite 211, 1001 Conshohocken State Road, West Conshohocken, PA 19428.

  Each person who subscribes for Interests by executing the Subscription Documents, and is
  approved by the General Partner, will be admitted as a Limited Partner of the Fund. Completed
  Subscription Documents and payment must be received in good form from the prospective
  investor indicated in the Subscription Documents no later than five Business Days prior to
  admission to the Fund, unless waived by the General Partner. Payment for Interests may be
  made by wire transfer or in such other manner as the General Partner may determine.
  Subscribers who purchase Interests generally will be admitted on the first Business Day of the
  calendar month following the General Partner’s acceptance of the Subscription Documents. In
  order to be admitted on the first Business Day of the calendar month, a subscriber’s payment for
  Interests must be received, and available for use, by the General Partner (or its designee) at least
  five (5) Business Days prior to the first Business Day of such calendar month, unless waived by
  the General Partner. No interest will be paid on monies held pending investment in the Fund.
  The General Partner reserves the right to accept or reject any subscription for Interests by a
  prospective investor, or any additional Capital Contribution by a Limited Partner, in whole or in
  part, in its sole discretion.

  The execution of the Subscription Agreement by a prospective investor constitutes a binding
  offer to purchase Interests and an agreement to hold such investor’s offer open until the
  subscription is accepted or rejected by the General Partner. The execution of the Subscription
  Agreement and its acceptance by the General Partner together constitute an agreement by such
  prospective investor to be bound by the terms of the Subscription Agreement and the Partnership
  Agreement. By execution of the Partnership Agreement (personally or by attorney-in-fact), each
  Limited Partner appoints the General Partner as its attorney-in-fact to make, execute, sign,
  acknowledge and file: (1) a certificate or amended certificate of limited partnership under the
  laws of the State of Delaware; (2) all instruments which the General Partner deems appropriate
  to reflect any amendment, change or modification of the Fund in accordance with the terms of
  the Partnership Agreement; (3) all such other instruments, documents and certificates which may
  from time to time be required by the laws of the State of Delaware, the United States of America
  or other jurisdictions; (4) all applications, certificates, certifications, reports or similar
  instruments or documents required to be submitted by or on behalf of the Fund to any
  governmental or administrative agency or body or to any securities or commodities exchange,
  board of trade, clearing corporation or association or similar institution or to any other self-
  regulatory organization or trade association; (5) any business certificate, fictitious name
  certificate, amendment thereto or other instrument or document of any kind necessary, advisable,
  incidental or convenient to the business, purposes and objectives of the Fund, or required by any
  applicable federal, state or local law; and (6) all papers which may be deemed necessary or
  desirable by the General Partner to effect the dissolution and liquidation of the Fund.

                 MINIMUM SUBSCRIPTION
  The minimum initial Capital Contribution of a Limited Partner to purchase Interests of the Fund

                                                 42
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 129 of 153




is $1,000,000, subject to the discretion of the General Partner to make exceptions. Additional
Capital Contributions for Interests of the Fund will be permitted with a minimum of $250,000
incremental investment, subject to the discretion of the General Partner to make exceptions.


               RESTRICTIONS ON TRANSFERABILITY
The Interests have not been registered or qualified under the 1933 Act or any securities laws of
any jurisdiction and are being offered and sold in reliance upon one or more exemptions from
such registration requirements. Pursuant to such exemptions, no investor may resell or dispose
of his Interests unless it is registered and qualified under all applicable securities laws or, in the
opinion of counsel acceptable to the General Partner, an exemption from such requirements is
available and permitted by the Partnership Agreement. In addition, no Interests or parts thereof
may be transferred by an investor in the absence of the General Partner’s prior written consent.

Such exemptions are not available if any purchaser acquires Interests with a view to the resale or
other disposition thereof. Each prospective purchaser, when executing the Subscription
Agreement and/or the Partnership Agreement, will be required to acknowledge that the purchase
of the Interests is for investment, for its own account and without any view to the resale or other
disposition thereof.

The Partnership Agreement imposes substantial restrictions, including the approval of the
General Partner in its sole discretion, on the transfer by a Limited Partner of his or her Interests
in the Fund by way of assignment of rights, either with or without substitution of the assignee as
a Limited Partner. The death, incompetency, bankruptcy, dissolution, or other cessation to exist
as a legal entity of a Limited Partner will not, in and of itself, dissolve the Fund. Because of the
limitation on the number of holders that may own Interests, or for any other reason in its sole
discretion, the General Partner could deny a transfer of a Limited Partner’s interest by a legal
representative or successor of a Limited Partner for the purpose of settling its estate or
administering its property. Any transfer or assignment of Interests made or attempted to be made
in contravention of the restrictions contained in the relevant Partnership Agreement is void and
of no effect.

               CONVERSION TO A REGISTERED INVESTMENT COMPANY
The Fund is not making and does not presently propose to make a public offering of its
securities; however, the General Partner, in its sole discretion, may decide to offer the Fund
securities to the public in the future. In connection with such proposal, the Fund will register as
an investment company under the 1940 Act. Alternatively, the General Partner may, without the
approval of the Limited Partners, cause the Fund to reorganize into a newly formed investment
company (or series thereof) registered under the 1940 Act.

               REDEMPTIONS
Each Limited Partner generally may redeem all or a portion of its Interests quarterly on at least
30 days’ prior written notice. The General Partner may, in its sole discretion, waive such notice
period with respect to any Limited Partner without the consent of any other Limited Partner.



                                                43
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 130 of 153



The General Partner may redeem a portion of its interest in the Fund at any time, without any fee
or expense and without the permission or consent of any Limited Partner, so long as its
remaining Current Percentage (as defined below) is consistent with applicable regulatory
requirements including any minimum amount for the General Partner to remain the Fund’s “Tax
Matters Partner.”

The “Current Percentage” of any Partner with respect to any fiscal period means the percentage
derived by dividing (a) the balance in such Partner’s capital account (including all capital sub-
accounts) as of the beginning of such period by (b) the total of all balances in all Partners’ capital
accounts (including all capital sub-accounts) as of the beginning of such period. Partial
redemptions of amounts of less than $25,000 will not be permitted, unless otherwise determined
by the General Partner in its sole discretion. Further, partial redemptions of a Limited Partner’s
Capital Account shall not be permitted if, after taking into account the requested redemption, a
Limited Partner’s Capital Account would be less than $100,000, unless otherwise determined by
the General Partner in its sole discretion.

As promptly as reasonably possible after the start of the calendar quarter subsequent to the
relevant redemption date, following the General Partner’s acceptance of a Limited Partner’s
request for redemption of all or any portion of its Interests, the Fund will pay at least 95% of the
amount of the redemption, with the balance to be paid, without interest or other return from the
Fund’s investments (from the applicable redemption date forward), promptly following the later
of (i) the completion of the Fund’s audited financial statements for such fiscal year or (ii) the
determination by the General Partner of any relevant withholding tax amounts for such year,
provided, however, that if the aggregate amount of redemption requests received from Limited
Partners in any given quarter exceeds 25% of the Fund’s Net Asset Value, the General Partner
reserves the right to limit redemptions in respect of such quarter to 25% of the Fund’s Net Asset
Value. In any such instance, redemptions will be allocated to redeeming Limited Partners on a
pro rata basis, and, with respect to that portion of the amount of any redemption request not paid
to a Limited Partner as a result of the limitation on redemptions to 25% of the Partnership’s Net
Asset Value for such quarter, such redemption request shall be deemed a request by such Limited
Partner for redemption of such portion of such amount as of the last day of the immediately
succeeding calendar quarter.

The General Partner may at any time suspend or delay the rights of redemption described
earlier, before or after notice of redemption has been given by any one or more Limited
Partners, (i) in the event that it determines that the requested redemptions would have an
adverse effect on the non-redeeming Limited Partners or the tax status of the Fund or
would exceed the Fund’s ability to obtain liquidity from the underlying funds in which the
Fund invests or (ii) for any other reason if the General Partner believes it is in the best
interests of the Fund.

If a Limited Partner redeems all or any portion of its Interests, then, in the General Partner’s
discretion, ordinary income or loss, or long- or short-term capital gain or loss, recognized by the
Fund in the fiscal year in which such redemption occurs shall be allocated to such Limited
Partner solely for U.S. federal income tax purposes up to an amount equal to either of the
following amounts: (i) if the Fund has recognized ordinary income or capital gains (including
short-term capital gains) in the fiscal year in which such redemption occurs, the excess of the


                                               44
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 131 of 153



amount to be distributed to such Limited Partner upon, and as of the time of, such redemption
over such Limited Partner’s tax basis in its redeemed Interests (or portion thereof, as applicable)
as of the time of such redemption (or, if greater, the excess of the amounts previously allocated
to such Limited Partner’s capital account over the amounts previously allocated to such Limited
Partner for U.S. federal income tax purposes), or (ii) if the Fund has recognized ordinary or
capital losses (including short-term capital losses) in the fiscal year in which such redemption
occurs, the excess of such Limited Partner’s tax basis in its redeemed Interests (or portion
thereof) as of the time of such redemption over the amount to be distributed to such Limited
Partner upon, and as of the time of, such redemption (or, if greater, the excess of the amounts
previously allocated to such Limited Partner for U.S. federal income tax purposes over the
amounts previously allocated to such Limited Partner’s capital account).

Redemption proceeds normally will be paid in cash, although the General Partner may in its
discretion make the redemption distribution, entirely or partially, in kind.

The General Partner may establish reserves for estimated accrued expenses, liabilities and
contingencies that could reduce the amount of a distribution upon redemption.
                     SUSPENSION OF REDEMPTIONS; SUSPENSION OF
                       THE DETERMINATION OF NET ASSET VALUE
The General Partner may suspend redemption rights, in whole or in part, or suspend the
determination of Net Asset Value (i) during any period in which any stock exchange on which a
substantial portion of the Fund’s investments are quoted is closed, other than for ordinary
holidays and weekends, or during periods in which dealings in such stock exchange are restricted
or suspended; (ii) during any period in which, in the opinion of the General Partner or the
Investment Advisor, disposal of a substantial portion of investments by the Fund would not be
reasonable or practical; (iii) during any breakdown in the means of communication normally
employed in determining the price or value of any Fund investment or current prices in any
securities market, or when for any other reason the prices or values of any investments owned
by the Fund cannot be reasonably or promptly ascertained; (iv) during any period in which the
transfer of funds involved in the realization or acquisition of any investments by the Fund cannot
be effected at normal rates of exchange; (v) when there exists in the opinion of the General
Partner or the Investment Advisor a state of affairs where disposal of the Fund’s assets would
not be reasonably practicable or would be seriously prejudicial to the non-redeeming investor;
and (vi) for any period during which the redemption of Interests would cause a breach or default
under any covenant in any agreement entered into by the Fund for borrowing for cash
management purposes.

The General Partner may suspend the payment of redemption proceeds of any investor if the
General Partner reasonably deems it necessary to do so to comply with anti-money laundering or
other laws and regulations applicable to the Fund, the Investment Advisor, or any of the Fund’s
service providers.

Any suspension of redemptions or the determination of Net Asset Value, as the case may be, will
take effect at such time as the General Partner will declare and, thereafter, there will be no
redemptions or determination of Net Asset Value, as the case may be, until the General Partner
declares any such suspension to be at an end.


                                              45
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 132 of 153



All investors will be notified in writing by the Administrator of any suspension of redemptions
or determination of Net Asset Value, or of any reinstatement following a suspension thereof,
within ten days of such suspension or reinstatement.

               DISTRIBUTIONS
The General Partner may make distributions at such times and in such amounts as it deems
necessary, appropriate or reasonable, in its sole and absolute discretion. Notwithstanding the
foregoing, the General Partner currently intends to distribute Net Profits, if any, monthly.
               ALLOCATION OF PROFITS AND LOSSES
It is generally intended that items of income, deduction, gain and loss for federal income tax
purposes will be allocated among the Partners based upon each Partner’s respective Ownership
Percentage. The General Partner may establish separate sub-accounts of a Capital Account of
any or all Limited Partners solely for record-keeping purposes and to comply with FINRA rules
regarding New Issues and other similar rules. If applicable, appreciation and depreciation from
New Issues and other FINRA restricted investments will be allocated only to Limited Partners
eligible to participate therein.

Each investor should carefully review the Partnership Agreement in its entirety to understand
how such Fund will allocate items of income, gain, loss and deduction. An individual Capital
Account will be established and maintained for each Partner. As of the commencement of each
Accounting Period, an opening Capital Account will be established for each Partner, which for
the Accounting Period in which such Partner was admitted to the Fund will be an amount equal
to its initial Capital Contribution, and for each Accounting Period thereafter will equal the
closing Capital Account of such Partner for the immediately preceding Accounting Period. At
the conclusion of each Accounting Period, closing Capital Accounts will be determined for the
Partners by adjusting their opening Capital Accounts for any Net Capital Appreciation or Net
Capital Depreciation allocated to such Partner for such Accounting Period as well as for any
contributions, redemptions or other allocations made during such Accounting Period. All
matters concerning allocations among the Partners and accounting procedures not expressly
provided by the Partnership Agreement are to be determined by the General Partner.

               ORGANIZATIONAL EXPENSES
The General Partner has not received any fee for organizing the Fund. The Fund will bear,
directly or by reimbursing, the General Partner or its Affiliates for its organizational expenses.
Organizational expenses may be amortized over sixty (60) months for tax and accounting
purposes.
               OTHER EXPENSES
The Investment Advisor will be responsible for and shall pay, or cause to be paid, its ordinary
office overhead expenses incurred in rendering its services to the Fund, which include rent,
supplies, secretarial expenses, stationery, charges for furniture and fixtures, payroll taxes, travel
expenses and compensation of investment personnel and other personnel.

Subject to voluntary waiver or reimbursement by the General Partner or its Affiliates, the Fund
will bear or will reimburse the General Partner or its Affiliates for: (i) the offering expenses of
the Fund; (ii) all expenses incurred in connection with actual and potential investments,

                                               46
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 133 of 153



including but not limited to, travel, brokerage commissions and other transaction costs, clearing
and settlement fees, custodial fees, research and technical service expenses, all fees and expenses
relating to the registration and qualification for sale of such securities and all transfer taxes, and
legal and accounting fees; (iii) all filing and recording fees; (iv) all federal, state and local taxes
payable by the Fund; (v) all costs, fees and expenses relating to accountings and the preparation
and mailing of financial, tax and performance reports to the Fund, including the allocable share
of the costs, fees and expenses relating to internal accounting and tax preparation functions
should the General Partner determine not to use third-party providers for such services; (vi) all
fees and disbursements of attorneys, accountants, advisers and consultants for work relating to
the Fund; (vii) any other direct fees or expenses of the Fund; (viii) premiums for directors’ and
officers’ liability insurance (if any); (ix) Management Fees, if any; (x) fees and expenses of the
Administrator; (xi) expenses related to the maintenance of the Fund’s registered office, corporate
licensing, and other similar expenses related to the Fund; (xii) litigation and other extraordinary
expenses of the Fund and (xiii) all interest expense of the Fund, if any.

There may also be expenses incurred by the Fund as a result of complying with future legislative
or administrative changes or court decisions that affect the Fund’s operations.

               VALUATION
The Net Asset Value of the Fund equals the aggregate value of the underlying funds plus any
cash or other assets as of the close of business on the applicable valuation date less all accrued
expenses (including accrued Management Fees and Performance Allocation, if any) and
liabilities of the Fund (including any borrowings) and any contingencies for which reserves are
reasonably determined to be required.

Under normal conditions, the Fund’s Net Asset Value is calculated by the Administrator in
accordance with the Partnership Agreement and U.S. GAAP, as of the close of business on the
applicable valuation date, as described below.

The Net Asset Value per Interest of each series is calculated separately in respect of each series
by dividing the Net Asset Value of the series by the total number of Interests of such series
outstanding. The initial Net Asset Value of each series equals the aggregate issue price of the
Interests of such series.

Thereafter, the Net Asset Value is (i) increased or decreased on each valuation date by any
increase or decrease in the Net Asset Value of such series for the period ending on such date
based on the proportion which the Net Asset Value of such series as of the immediately
preceding valuation date represents of the Net Asset Value of the Fund on such immediately
preceding valuation date (in each case, after taking into account subscriptions for Interests of
such series occurring on or after such preceding valuation date), and (ii) decreased by the amount
of the proceeds of any redemption of Interests of such series; provided that any change to the Net
Asset Value of the Fund attributable to the Performance Allocation attributable to any series is
allocated to that series.

The Net Asset Value of the Fund on any date is determined, in large part, on information
regarding the Fund’s assets provided by the underlying funds. The value of an underlying fund is
recorded at its value as determined in good faith by the Administrator in accordance with U.S.
                                                47
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 134 of 153



GAAP and the Administrator may rely upon the direction of the General Partner or the
Investment Advisor, on values provided by such underlying fund and as otherwise described
below.

In calculating the Net Asset Value of the Fund, the Administrator will use the value of each
underlying fund as most recently reported to the Administrator by the underlying fund’s
Manager, administrator or other valuation agent. If actual values are not available, the
Administrator may use estimated values for underlying funds as reported by the underlying
fund’s Manager, administrator or other valuation agent or if no estimate is provided or if the
Investment Advisor determines that the value or estimated value of the underlying fund as
determined in accordance with the foregoing policies does not represent the appropriate value,
the Investment Advisor may value such investment positions at fair value as it reasonably
determines.

The Investment Advisor may establish reserves and/or holdbacks for estimated accrued expenses,
liabilities and contingencies (even if such reserves or holdbacks are not otherwise in accordance
with U.S. GAAP). The Investment Advisor, the Fund and the Administrator will be absolutely
protected in relying on the valuations furnished by third parties, provided that such reliance is
consistent with the applicable standard of care.

The Administrator is expressly authorized to compute the Net Asset Value based on estimates
and unaudited financial information. Furthermore, the Fund is not obligated to restate Net Asset
Value determinations previously made in order to reflect the difference between estimated and
final Net Asset Values, but rather may, but has no obligation to, reflect such difference entirely
in the accounting period in which the amount of such difference is determined. In the event
that estimated value supplied by an underlying fund’s Manager, administrator or other valuation
agent, or the estimates used by the Investment Advisor, later prove to be materially incorrect,
the Investment Advisor may: (i) after consultation with the General Partner, instruct the
Administrator to adjust the number of Interests held by a Limited Partner and, where
practicable, the redemption proceeds payable or to be paid to a Limited Partner who has elected
to redeem and (ii) adjust the Investment Advisor’s fees by rebating to the Fund a portion of
such fees.

The General Partner may, but has no obligation to, delay the determination of Net Asset Value as
of any valuation date — and the associated effective dates for purchases and redemptions of
Interests, as applicable — if the Investment Advisor determines that, as of such valuation date, a
material portion of the Fund’s investment assets cannot be valued. In such event, the Fund will
give notice as soon as reasonably practicable of any such postponement to the Limited Partners.

All values assigned to the Fund’s assets are subject to the ultimate supervision of the General
Partner, and are final, binding and conclusive on the Limited Partners. Expenses of the Fund,
including the fees payable to the Administrator, are accrued monthly and taken into account for
the purpose of determining Net Asset Value.




                                              48
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 135 of 153



                   ERISA AND TAX-QUALIFIED PLAN CONSIDERATIONS

Prudence and Diversification. Before authorizing an investment in Interests of the Fund,
fiduciaries of a pension, profit sharing or other employee benefit plans subject to the fiduciary
duty provisions under Title I of ERISA (each, an “ERISA Plan”) should consider (i) whether the
investment in such Interests satisfies the prudence and diversification requirements of Section
404 of ERISA, (ii) whether such fiduciaries have authority to acquire such Interests under the
appropriate plan investment policies and governing instruments and under Title I of ERISA and
(iii) whether the investment will result in unrelated business taxable income to the plan (see
“Certain Federal Income Tax Considerations”). Fiduciaries of an individual retirement account
(“IRA”), a Keogh plan or other plan within the meaning of Section 4975(e)(1) of the Code that is
not otherwise subject to Title I of ERISA (each, a “Tax-Qualified Plan” and, together with
ERISA Plans, each a “Plan”) should consider that a Tax-Qualified Plan may only make
investments that are authorized by the appropriate governing instrument.

Prohibited Transactions. Any fiduciary of an ERISA Plan, a Tax-Qualified Plan or any entity
the assets of which constitute assets of any ERISA Plan or Tax-Qualified Plan (collectively
“Plans”) should also consider whether the investment is a non-exempt prohibited transaction
under Section 406 of ERISA and/or Section 4975 of the Code. Generally, prohibited
transactions are certain transactions involving “plan assets” with persons who are “parties in
interest” as defined under ERISA or “disqualified persons” as defined under the Code with
respect to any such Plan. These prohibited transaction provisions are complex and may prohibit
a purchase of Interests.

Plan Assets. ERISA generally requires that the assets of ERISA Plans be held in trust and that
the trustees, a named fiduciary or a duly authorized investment manager (within the meaning of
Section 3(38) of ERISA) have exclusive authority and discretion to manage and control the
assets of the plan. ERISA imposes certain fiduciary responsibility rules on persons who are
fiduciaries of ERISA Plans. Such rules include the prohibited transaction provisions, which
restrict the manner in which fiduciaries may deal with the assets of an ERISA Plan. The Code
applies similar prohibited transaction provisions to Tax-Qualified Plans.

In 1986, the Department of Labor (“DOL”) issued a final regulation defining “plan assets” under
ERISA (the “Final Regulation”). The Final Regulation was subsequently modified by the
Pension Protection Act of 2006 (“PPA”). The Final Regulation, as amended, generally provides
that when a Plan acquires an equity interest in an entity that is neither a “publicly-offered
security” nor a security issued by an investment company registered under the 1940 Act, the
assets of the Plan include both the equity interest and an undivided interest in each of the
underlying assets of the entity, unless it is established either that the entity is an “operating
company” or that equity participation in the entity by “benefit plan investors” is not “significant”
(the “25% Exception”), in each case as defined in the Final Regulation, as amended. The
enactment of the PPA limits the definition of “benefit plan investor”, which was previously
broadly defined, to include only ERISA Plans, Tax-Qualified Plans and entities deemed, under
the Final Regulation as modified by the PPA, to hold assets of either an ERISA Plan or Tax-
Qualified Plan.

The Fund currently intends to meet the 25% Exception. Under the 25% Exception, the assets of
the Fund will not be deemed to be assets of a Plan investing in the Fund if less than 25% of each

                                              49
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 136 of 153



class of equity interests in the Fund is held in the aggregate by benefit plan investors. For
purposes of the 25% rule, the interest of any person (other than a benefit plan investor) who has
discretionary authority or control with respect to the assets of the Fund, or who provides
investment advice for a fee (direct or indirect) with respect to such assets, or any affiliates of
such a person, are disregarded. In order to insure that the assets will not be considered “plan
assets,” the Fund intends to limit the equity participation of benefit plan investors to less than
25% in the aggregate of the value of each class of equity interest (excluding the holdings of the
General Partner and its Affiliates). However, the Fund reserves the right to either permit benefit
plan investors to acquire 25% or more of any class of the Fund’s Interests or to redeem Interests
owned by benefit plan investors in order to maintain the 25% Exception.

In any event, if the 25% threshold is reached and the assets of the Fund are deemed to be assets
of a Plan investing in the Fund, the Investment Advisor would be deemed to have authority and
discretion to manage and control assets of all investing Plans, with the following consequences:
(a) the prudence and diversification standards, prohibited transaction rules, bonding
requirements and other provisions of Part 4 of Title I of ERISA applicable to investments by
any ERISA Plans and their fiduciaries would extend to the actions of the Investment Advisor
with respect to the Fund, including investments by the Fund, which may adversely affect the
Investment Advisor’s management of the Fund,
(b) certain transactions that the Fund has entered into or might seek to enter into might constitute
non-exempt “prohibited transactions” under ERISA or the Code, subject to a requirement that
such transactions may be rescinded and result in potential penalties or excise tax liability and
other fiduciary liability of the Fund, (c) financial information concerning the Fund would be
required to be reported annually to the IRS and DOL and (d) co-fiduciary responsibility would
arise between the fiduciaries of any investing ERISA Plan and the Investment Advisor, because
the Investment Advisor would be deemed to be a “plan fiduciary” to such ERISA Plans.

Decision to Invest in Interests. Certain prospective Plan investors may currently maintain
relationships (i.e., investment management, investment advisory or other services) with the
General Partner (or an Affiliate thereof). Each such affiliated person may be deemed to be a
party in interest (or disqualified person) and/or a fiduciary with respect to such prospective Plan
investor. Generally, ERISA prohibits (and the Code penalizes) the use of Plan assets for the
benefit of a party in interest (or disqualified person) and also prohibits (or penalizes) a Plan
fiduciary for using its position to cause a Plan to make an investment from which the fiduciary or
a third party in which the fiduciary has an interest would receive a fee or other consideration.
Accordingly, fiduciaries of Plans will be required to represent that the decision to invest in the
Fund was made by a fiduciary independent of such affiliated persons, that such fiduciaries are
duly authorized to make such investment decisions and that they have not relied upon any
individualized advice or recommendation of such affiliated persons as a primary basis for the
decision to invest in the Fund.

It is the responsibility of any fiduciary or other person with investment responsibilities over the
assets of a Plan considering an investment in Interests of the Fund to see that the above factors
have been carefully considered before making an investment. Moreover, because the provisions
of ERISA and the related provisions of the Code are highly technical and subject to extensive
and varying administrative and judicial interpretation and review, Plans considering an
investment in the Fund should consult with their own counsel and advisors regarding the impact
of ERISA and the related provisions of the Code.

                                               50
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 137 of 153




In addition to the above limitations, the Investment Advisor, in its sole discretion, may limit or
exclude any investments by a Plan where the participants of such plan have the ability to self-
direct investments.

                    CERTAIN FEDERAL INCOME TAX CONSIDERATIONS
CIRCULAR 230 NOTICE. THE FOLLOWING NOTICE IS BASED ON U.S. TREASURY
REGULATIONS GOVERNING PRACTICE BEFORE THE U.S. INTERNAL REVENUE
SERVICE: (1) ANY U.S. FEDERAL TAX ADVICE CONTAINED HEREIN IS NOT INTENDED
OR WRITTEN TO BE USED, AND CANNOT BE USED BY ANY TAXPAYER, FOR THE
PURPOSE OF AVOIDING U.S. FEDERAL TAX PENALTIES THAT MAY BE IMPOSED ON
THE TAXPAYER; (2) ANY SUCH ADVICE IS WRITTEN TO SUPPORT THE PROMOTION
OR MARKETING OF THE TRANSACTIONS DESCRIBED HEREIN; AND (3) EACH
TAXPAYER SHOULD SEEK ADVICE BASED ON THE TAXPAYER’S PARTICULAR
CIRCUMSTANCES FROM AN INDEPENDENT TAX ADVISOR.

General. The following is a summary of the federal income tax principles applicable to the
Fund, based on the Code, the Regulations and published rulings and court decisions currently in
effect. All of these authorities are subject to change (possibly retroactive) by legislative or
administrative action. Furthermore, particularly in view of the complexities of the income tax
laws applicable to partnerships and securities transactions, and since no attempt is made herein
either to mention all of the tax considerations which should be taken into account in evaluating
a potential investment in the Fund or to provide a complete explanation of those issues which
are summarized, a person considering investing in the Fund should consult his or her own tax
advisor in order to understand fully the federal, local and foreign income tax consequences of
such investment in his particular situation. The Fund has not sought a ruling from the Internal
Revenue Service or similar state or local authority with respect to any of the tax issues affecting
the Fund, nor have they obtained an opinion of counsel with respect to any federal, state or
local tax issues.

Except as specifically indicated, the following general discussion assumes that each investing
Limited Partner is an individual who is a U.S. citizen or resident that is not tax-exempt and that
each investing Limited Partner holds its Interests as capital assets and is the initial holder of such
Interests. Except as specifically indicated, the following discussion does not deal with the
consequences of the ownership of Interests in the Fund by special classes of holders such as
banks, thrifts, insurance companies, governmental entities, dealers, traders in securities that elect
to mark their securities portfolios to market and other investors that do not own their Interests as
capital assets. No representation is made as to the tax consequences of the operation of the Fund.
Furthermore, given the Fund’s investments in underlying funds, the tax treatment of each
investing Limited Partner from its investment in the Fund will be dependent on the underlying
funds’ investment activity and decisions over which the Fund has no influence. Accordingly, it
is not possible to predict with any degree of certainty the tax consequences to an investing
Limited Partner from its investment in the Fund.

Tax Classification as a Partnership. Under current law, a limited partnership with two or more
partners established under state law will be classified as a partnership unless it affirmatively
elects to be classified as an association taxable as a corporation by notifying the IRS. The Fund
does not intend to elect to be classified as an association taxable as a corporation. Furthermore,

                                               51
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 138 of 153



the General Partner of the Fund believes that the Fund will be taxable as a partnership for
Federal income tax purposes and not as an association taxable as a corporation or a “publicly-
traded partnership,” and, therefore, as an entity will not be subject to any Federal income tax.
This belief is based in part upon the expectation that at least 90% of the gross income of the
Fund will be passive in nature and that the Fund will not register under the 1940 Act. However,
given the Fund’s investment strategy and investments in underlying funds there can be no
assurance that the Fund will be able to always comply with the 90% passive income expectation
and no ruling from the IRS with respect to partnership status has been or will be sought. In the
absence of such a ruling, there can be no assurance that the IRS will not successfully contend
that the Fund should be treated as an association taxable as a corporation.

If the Fund should at any time be classified as an association taxable as a corporation, the
investing Limited Partners would not be treated as partners for tax purposes, income or loss of
the Fund would not be passed through to the Limited Partners and the Fund would be subject to
tax on its income at the rates applicable to corporations. In addition, all or a portion of
distributions made by the Fund to its Limited Partners could be taxable to them as dividends (to
the extent of current or accumulated earnings and profits) or capital gains, while none of those
distributions would be deductible by the Fund in computing its taxable income. Any such
recharacterization would reduce the after-tax return to a Limited Partner from its investment in
the Fund.

The discussion in the following paragraphs assumes the Fund will be treated as a partnership for
Federal income tax purposes.

Taxation of Fund Operations - General. As a partnership, the Fund itself will not be subject to
federal income tax. The Fund will file an annual partnership information return, which will
report the results of its operations. Each Partner of the Fund will be required to report separately
on his or her own income tax return his distributive share of the Fund’s net long-term capital
gain or loss, net short-term capital gain or loss, net ordinary income (including dividends and
interest received) or deduction, and various other categories of income, gain, loss, deduction and
credit. However, various loss limitations may prohibit Limited Partners from including
distributive shares of Fund losses on their individual tax returns.

Each Partner’s distributive share of Fund items of income, deduction, gain, loss or credit will be
determined in accordance with the allocation provisions of the Fund’s Partnership Agreement.
All matters concerning the allocation of profits, gains and losses among the Limited Partners,
including taxes thereon, and accounting procedures, not expressly provided for by the terms of
the Partnership Agreement will be determined by the General Partner, whose determination will
be final and conclusive as to all of the Limited Partners.

The Fund believes that its allocations of Fund tax items among the various Partners will be
upheld under the provisions of the Code and Treasury Regulations dealing with tax allocations
by partnerships. However, if it were determined that an allocation made by the Fund with
respect to a particular item did not have “substantial economic effect” (within the meaning of the
Code and Treasury Regulations) and was not in accordance with the Partners’ interests in the
Fund, taking into account all the facts and circumstances, that item could be allocated, for tax
purposes, in a different manner. In some circumstances, this could result in a Partner
recognizing a greater or smaller amount of loss, deduction, gain or income than he would have
                                               52
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 139 of 153



recognized under the allocation made by the Fund or in such Partner recognizing an amount of
loss, deduction, gain or income at a different time than he would have recognized such amount
under the allocation made by the Fund.

Under the authority granted by the Partnership Agreement, the General Partner of the Fund may
(in the absence of a Section 754 election, which due to such an election’s associated
administrative and financial burdens is not expected to be made) elect in its sole discretion to
specially allocate taxable income or loss to a withdrawing Limited Partner in order to equalize, to
the extent possible, the value of the withdrawing Limited Partner’s capital account with the
income tax basis of his interest in the Fund. Absent such a special allocation, unrealized gains
(or losses) that have economically accrued to the benefit (or detriment) of the withdrawing
Limited Partner might be taxed to the remaining Partners. While this special allocation would
provide a result, which would be more equitable and more reflective of economic reality, there
can be no assurance that the IRS would accept such an allocation.

A Partner in the Fund will be subject to tax on his or her distributive share of the Fund’s taxable
income or loss regardless of whether he has received or will receive any distribution of cash from
the Fund. Since the Fund does not intend to make distributions of cash prior to dissolution,
except for limited redemption rights, Limited Partners will likely be allocated taxable income
during the life of the Fund without receiving corresponding cash distributions.

Taxation of Partnership Operations - Securities Transactions. The taxation of securities
transactions (including transactions in commodities) is extremely complex and no attempt is
made herein to fully describe the various tax rules that apply to such transactions or to explain in
complete detail those rules which are mentioned. However, some general points may be noted.

Preferential tax treatment is accorded the net long term capital gains of individual taxpayers. Net
long term capital gains are currently taxed at a stated maximum rate of 20% (for most assets held
for more than twelve months) in lieu of a stated maximum rate of 39.6% for ordinary income.
However, because the receipt of additional income (whether capital gain or ordinary income)
may result in the loss of the use of itemized deductions and the deduction for personal
exemptions, the true effective marginal rate of taxation may be somewhat higher than the stated
maximum rate. The capital losses of a noncorporate taxpayer will offset capital gains and any
excess of capital losses over capital gains will offset ordinary income to the extent of $3,000 per
year, with the unused capital losses being carried forward to other years, subject to certain
limitations.

For corporate taxpayers, all net capital gains, whether long-term or short-term, are taxed at the
corporation’s regular tax rate. For such taxpayers, capital losses may only offset capital gains,
but unused capital losses may be carried backwards and forwards to other years, subject to
certain limitations.

If considered advantageous, the Fund may elect pursuant to Code Section 475 to mark to market
securities positions that are held by the Fund in connection with acting as a trader in securities.
Such an election would apply to the taxable year for which made and all subsequent taxable
years unless revoked with the consent of the Internal Revenue service. Securities covered by
such election would be treated as if sold for their fair market value at the close of the taxable
year (if not disposed of earlier). Any gain or loss resulting from actual and deemed sales of
                                              53
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 140 of 153



such securities would then be treated as ordinary income or loss. Gain or loss recognized as a
result of a Section 475 election might affect the amount, as well as the character (i.e., as
ordinary rather than capital) of income that a Limited Partner is required to recognize in a
particular year. Since for federal income tax purposes capital losses generally may be deducted
only against capital gains, a Partner may be unable to deduct capital losses realized from other
investments and transactions in a taxable year against his share of the Fund’s income.

The Fund may recognize ordinary income from a variety of different sources. The Fund will
recognize ordinary income from dividends and accruals of interest on securities. Furthermore,
the Fund may hold debt obligations with “original issue discount.” In such case, the Fund would
be required to include constructive interest payments in taxable income on a current ratable basis
even though receipt of such amounts may occur in a subsequent year. Similar rules may also
apply to certain types of preferred stock held by the Fund. The Fund may also acquire debt
obligations with “market discount.” Upon disposition of such an obligation, the Fund generally
would be required to treat gain realized as interest income to the extent of the market discount
which accrued during the period the debt obligation was held by the Fund. Income or loss from
transactions involving certain derivative instruments, such as swap transactions, will also
generally constitute ordinary income or loss. In addition, amounts, if any, payable by the Fund
in connection with equity swaps, interest rate swaps, caps, floors and collars could be considered
“miscellaneous itemized deductions” which, for a noncorporate Partner, may be subject to
restrictions on their deductibility. See the discussion below under the heading “Deductibility of
Certain Fund Expenses by Individual Partners.” Finally, capital assets of the Fund held for a
year or less will generate short term capital gain or loss upon sale. Short term capital gain is
generally taxable at ordinary income rates.

Section 1256 Contracts. In the case of “section 1256 contracts,” the Code generally applies a
mark-to-market system of taxing unrealized gains and losses on such contracts and otherwise
provides for special rules of taxation. A section 1256 contract includes certain futures contracts
(including certain stock index futures), certain foreign currency contracts, and certain options
contracts (including certain options on stock index futures). Under these rules, section 1256
contracts held by the Fund at the end of each taxable year would generally be treated for federal
income tax purposes as if they were sold for their fair market value on the last Business Day of
such taxable year. The net gain or loss, if any, resulting from such deemed sales, together with
any gain or loss resulting from actual sales of section 1256 contracts, must be taken into account
by the Fund in computing its taxable income for such year. This is true even though the Fund
would not actually have received any proceeds from such deemed sales. If a section 1256
contract held at the end of a taxable year were sold in the following year, the amount of any gain
or loss realized on such sale would be adjusted to reflect the gain or loss previously taken into
account under the mark-to-market rules. Capital gains and losses from section 1256 contracts
are characterized as short-term capital gains or losses to the extent of 40% thereof and as long-
term capital gains or losses to the extent of 60% thereof.

Short Sales. Gain or loss from a short sale of property is generally considered a capital gain or
capital loss to the extent the property used to close the short sale constitutes a capital asset in the
taxpayer’s hands. Except with respect to certain situations where the property used to close a
short sale has a long-term holding period on the date of the short sale, special rules would
generally treat the gains on short sales as short-term capital gains. In addition, the holding period
of “substantially identical property” held by the taxpayer may be considered to begin only upon

                                                54
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 141 of 153



closing of the short sale. Moreover, a loss on a short sale will be treated as a long-term capital
loss if, on the date of the short sale, substantially identical property has been held by the taxpayer
for more than the long-term holding period. The acquisition of certain options to sell securities
would be treated for tax purposes as short sales.

Constructive Sales. Under an exception to the general rule that gain is taxed only when realized
(i.e., a transaction is closed by an actual sale or disposition), the Fund will recognize gain (but
not loss) on any “constructive sale” of any “appreciated financial position” – even though the
proceeds of the transaction may not be received until a subsequent taxable year. Appreciated
financial positions subject to the constructive sale rules include any position with respect to any
stock, debt instrument (other than certain “straight debt”) or partnership interest if gain would
result on the sale, assignment or other termination of that position at its fair market value.
Subject to certain exceptions, a constructive sale would occur if the Fund were to enter into any
one of the following transactions: (i) a short sale with respect to the same (or substantially
identical) property, (ii) an offsetting notional principal contract with respect to the same (or
substantially identical) property, (iii) a futures or forward contract with respect to the same (or
substantially identical) property; or (iv) transactions to be enumerated in Treasury Regulations
having substantially the same effect as the above transactions. Alternatively, if the Fund’s
appreciated financial position is one of the above transactions, a constructive sale generally
would occur if the Fund were to acquire the same (or substantially identical) property that is the
subject of the appreciated financial position.

Wash Sales. The Fund may in certain circumstances be negatively impacted by certain special
rules of the Code and Regulations relating to “wash sales.” In general, the “wash sale” rules
prevent the recognition of loss by a taxpayer from the disposition of stock or securities at a loss
in a case in which identical or substantially identical stock or securities (or an option to acquire
such property) is or has been acquired within a prescribed period. Thus, the wash sale rules
could prevent the current utilization for tax purposes of a loss realized by the Fund from the sale
of a security if within 30 days before or 30 days after the sale, the Fund were to acquire
substantially identical securities or enter into a contract or option to acquire such securities.

Derivative Transactions. Income or loss from transactions involving derivative instruments,
such as swap transactions, entered into by the Fund also may constitute ordinary income or loss.
Moreover, gain recognized from certain “conversion transactions” will be treated as ordinary
income. Generally, a conversion transaction is one of several enumerated transactions where
substantially all of the taxpayer’s return is attributable to the time value of the net investment in
the transaction. The enumerated transactions are (i) the holding of any property (whether or not
actively traded) and entering into a contract to sell such property (or substantially identical
property) at a price determined in accordance with such contract, but only if such property was
acquired and such contract was entered into on a substantially contemporaneous basis, (ii) certain
straddles, (iii) generally any other transaction that is marketed or sold on the basis that it would
have the economic characteristics of a loan but the interest-like return would be taxed as capital
gain or (iv) any other transaction to be specified in Regulations.

Basis Limitation on the Deduction of Losses. Any Net Loss for a year allocated by the Fund to a
Partner for tax purposes may be deducted by that Partner only to the extent of the “adjusted tax
basis” of his Interests and then only to the extent that various loss limitation rules of the Code do
not apply to the loss (such as the at-risk and passive activity rules discussed below). Generally, a

                                               55
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 142 of 153



Limited Partner’s basis for Interests in the Fund will initially equal the sum of the Limited
Partner’s initial cash contribution to that Fund and the adjusted tax basis of any property
contributed to that Fund. A Limited Partner’s basis will be increased by (i) any subsequent
Capital Contributions the Partner makes to the Fund and (ii) the Limited Partner’s distributive
share of Fund income for tax purposes. A Limited Partner’s adjusted tax basis for his Interests in
the Fund will be decreased (but not below zero) by (i) distributions to such Limited Partner from
the Fund and (ii) his distributive share of Fund losses and deductions for tax purposes. Losses in
excess of a Limited Partner’s adjusted tax basis may be carried over to succeeding taxable years,
subject to certain limitations.

At-Risk Limitations of Section 465 of the Code. The “at-risk” rules of Section 465 of the Code
could have an adverse impact on a Limited Partner in connection with the deductibility of losses
from the Fund. Under Section 465, an individual partner in a partnership may deduct losses from
business and investment activities only to the extent of the aggregate amount the partner has “at
risk” in the activity conducted by the partnership at the close of the partner’s taxable year. In
general, a partner’s amount at risk is initially equal to the amount of personal funds and the
adjusted basis of unencumbered property which is contributed to the partnership. A partner’s
amount at risk is generally increased by the partner’s distributive share of partnership income
(including tax-exempt income) and decreased by distributions and the partner’s distributive share
of partnership losses. In general, amounts borrowed for use by the partnership increase a
partner’s amount at risk only to the extent the partner is personally liable for repayment of the
borrowed amount or has pledged property not used by the partnership as security for a
partnership loan. Prospective investors should consult their own tax advisors concerning the
application of the at-risk rules to their personal circumstances.

Passive Activity Limitations of Section 469 of the Code. Section 469 of the Code imposes
certain restrictions on the ability of non-corporate taxpayers, as well as certain closely held
subchapter C corporations and personal service corporations, to deduct losses and credits from
passive activities. In general, passive activities are trade or business activities in which a
taxpayer does not materially participate. Code section 469 generally provides that losses and
credits from a passive activity may be used only to offset income from other passive activities,
but not portfolio income from investments (generally defined as all income other than income
derived in the ordinary course of a trade or business). Potential investors are advised to consult
their own tax advisors concerning the issues discussed in this subsection.

Limitations on Deductibility of Interest. For noncorporate taxpayers, section 163(d) of the Code
limits the deduction for “investment interest” (i.e., interest expense (including certain short sale
expense) allocable to investment property). Investment interest is not deductible to the extent
that it exceeds the taxpayer’s net “investment income” (generally, the excess of (i) the ordinary
income derived from investments and the net gain attributable to the disposition of property held
for investment over (ii) the deductions, other than for interest, which are directly connected with
the production of investment income). However, net long-term capital gains are excluded from
the category of net investment income, except to the extent a taxpayer elects to reduce his net
capital gain eligible for the maximum rate generally applicable to net long-term capital gains. A
Partner who cannot deduct investment interest currently as a result of the application of section
163(d) would be entitled to carry forward such deductions to future years, subject to the same
limitation.


                                               56
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 143 of 153



Whether or not the Fund’s activities are deemed to constitute the conduct of a trade or business,
it is likely that the investment interest limitations would apply to the deductibility by a Limited
Partner of his share of the interest expenses attributable to the Fund’s operations as well as to any
interest paid by him on money borrowed to finance his investment in the Fund. It would also
appear that the excess of a Limited Partner’s share of Fund income over that Limited Partner’s
share of Fund expenses would constitute net investment income. However, the above
characterization of income and expenses would not apply to the extent that the Fund’s activities
are deemed to be passive activities.

In addition to the limitation on the deduction of investment interest expense, depending upon a
given investor’s particular situation, if the investor owns tax-exempt obligations, interest paid on
funds borrowed for purposes of making an investment in the Fund may be considered to be
incurred to enable the investor to continue to carry tax exempt obligations, and therefore could
be subject to the limitations of the Code which disallow any deduction for interest on
indebtedness incurred or continued to purchase or carry tax-exempt obligations.

“Phantom Income” From Certain Foreign Investments. Pursuant to various “anti-deferral”
provisions of the Code (the “Subpart F,” “passive foreign investment company” and “foreign
personal holding company” provisions), investments (if any) by the Fund in certain foreign
corporations may cause a Limited Partner to (i) recognize taxable income prior to the Fund’s
receipt of distributable proceeds, (ii) pay an interest charge on receipts that are deemed as having
been deferred or (iii) recognize ordinary income that, but for the “anti-deferral” provisions,
would have been treated as long-term or short-term capital gain.

Deductibility of Certain Fund Expenses by Individual Partners. The expenses of an individual
taxpayer paid or incurred for the production of income, but not attributable to a trade or business,
(“Section 212 Expenses”) are deductible for any taxable year only to the extent that such
expenses, along with certain other “miscellaneous itemized deductions,” exceed 2% of the
taxpayer’s adjusted gross income for that taxable year. Further, an individual’s Section 212
Expenses will not be deductible for alternative minimum tax purposes. The 2% floor on the
deductibility of Section 212 Expenses and the nondeductibility of such expenses for alternative
minimum tax purposes also apply, in modified form, to estates and trusts. Code Section 68
reduces certain itemized deductions by 3% of the amount by which the individual’s adjusted
gross income exceeds a specified amount (which is adjusted annually for inflation) except that no
more than 80% of the individual’s otherwise allowable itemized deductions which are subject to
this rule will be disallowed.

A securities partnership may be classified as an “investor,” “trader,” or a “dealer” for federal
income tax purposes. As discussed above under the heading “Taxation of Fund Operations-
Securities Transactions,” the gains and losses recognized by an investor or a trader on the sale of
securities are capital gains and losses (unlike the gains or losses of dealers, which are in whole or
in part characterized as ordinary). However, unlike the expenses of an investor, the expenses of
a trader are treated as expenses incurred in connection with the operation of a trade or business
and not as Section 212 Expenses. Accordingly, the expenses of a securities partnership classified
as a trader, including any management fees, should not be subject to the itemized deduction
limitations set forth above.

The determination of whether a securities partnership is an investor, trader, or a dealer for tax

                                               57
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 144 of 153



purposes is a fact sensitive inquiry that turns on (1) the partnership’s investment intent, (2) the
nature and source of the income derived from the partnership activity, and (3) the frequency,
extent, and regularity of the partnership’s securities transactions. While no clear bright lines
exist in evaluating these factors, a few general conclusions can be drawn from the body of
judicial and regulatory decisions which have applied them. A trader buys and sells securities
with reasonable frequency in an effort to catch short swings in the market movements and thus
profit on a short-term basis. Conversely, an investor purchases securities to be held for capital
appreciation and income usually without regard to short-term developments that would influence
the price of the securities on the daily market. A dealer is differentiated from a trader in that a
dealer has customers and expects to profit from finding buyers who will pay more for securities
than the dealer’s cost, this excess representing remuneration for the dealer’s services as a middle-
man.

The consequences of the itemized deduction limitations will vary depending upon the personal
tax situation of each taxpayer and the Fund’s position as to whether it is classified as a dealer or
investor for tax purposes, and each Limited Partner is advised to consult his own tax advisor with
respect to the application of these limitations to that Limited Partner, including the possibility
that these limitations may significantly reduce the Partner’s after tax return form an investment in
the Fund.

Contribution, Distributions and Dispositions of Interests. No gain or loss will be recognized by
the Fund or a Partner upon the acquisition of an Interest in the Fund for cash. However, if
appreciated property is contributed to the Fund, and if the Fund is deemed to be an “investment
company” within the meaning of section 721(b) of the Code, gain would be recognized to the
contributing Partner unless the contribution by the Partner constituted a “diversified portfolio” of
assets. Prospective investors should consult their own tax advisors concerning this issue. Even if
no gain were required to be recognized by a Partner on the contribution of appreciated property
to the Fund, on a subsequent recognition of that appreciation by the Fund on a taxable disposition
of the property, the amount of such appreciation generally would be taxed to the
contributing Partner for income tax purposes. The amount of such gain could also be taxed to the
contributing Partner if the appreciated property were subsequently distributed by the Fund to a
Partner other than the contributing Partner, or if other property were distributed by the Fund to
the contributing Partner.

A Partner will not recognize a loss on the contribution of built-in loss property to the Fund. Built-
in loss property is property whose fair market value exceeds its adjusted basis at the time of the
contribution. Section 704(c)(1)(C) provides that the amount of the built-in loss is taken into
account only in determining the amount of items allocated to the contributing Partner. In
determining the amount of items allocated to non-contributing Partners, the basis of the
contributed property is treated as equal to its fair market value. Therefore, if the contributing
Partner transfers his Interests to another person, the transferee will not benefit from the built-in
loss on the contributed property.

The Fund revalues the “book” value of its assets periodically for Capital Account purposes, at
the same time and in the same manner in which its assets are marked-to-market for financial
statement presentation purposes. Such revaluations will create disparities between the “tax
capital” and “book capital” accounts of the Partners of the Fund at the time of the revaluation
and will have the effect of allocating unrealized appreciation and depreciation in the revalued
                                              58
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 145 of 153



assets to such Partners for book (but not tax) purposes at the time of the revaluation. The
Partners would be specially allocated such appreciation and depreciation for tax purposes on the
taxable disposition of the revalued property by the Fund (or on a distribution of the revalued
property to certain Partners). Prospective investors should consult their own tax advisors
concerning this issue.

Gain (but not loss) will be recognized by a Partner to the extent the Fund distributes an amount
of money (or in certain circumstances, marketable securities) which exceeds the Partner’s
adjusted basis for his or her Interests immediately before the distribution after taking into
account all allocations, including in the case of a withdrawing Partner, any allocations (including
special allocations for tax purposes) for the Accounting Period in which the withdrawal occurs.
This gain would have the same character as would gain realized by a Partner upon a sale or
exchange of an Interest. A loss, if any, would be recognized by a Partner only upon a
distribution in liquidation of his or her Interests. Certain special rules would apply if the Fund
were to distribute property rather than cash.

If a Partner sells his or her Interests in the Fund, then, with certain exceptions, any resulting gain
or loss will be treated as capital gain or capital loss and, to the extent the Partner has a long-term
holding period in his or her Interests, the capital gain or loss will be treated as long-term. The
sale or exchange within a twelve-month period of 50% or more of the total interest in Fund
capital and profits may result, for federal income tax purposes, in a termination of the Fund, a
constructive contribution of all of the Fund’s assets and liabilities to a new partnership followed
by a constructive distribution of interests in the new partnership to the Partners. Such a
termination would close the taxable year of the Fund so that each Partner’s distributive share for
that short year would be included in its taxable year during which the termination takes place and
could have certain other adverse tax consequences.

Fund items of taxable income and loss for a year which a Partner sells all (or any portion) of his
or her Interests in the Fund will be allocated between the Partner reducing his or her interest in
the Fund and the other Partners as permitted by the Code.

Basis Adjustment Election. Pursuant to the terms of each Partnership Agreement, the General
Partner is authorized, but not required, to cause the Fund to elect under Section 754 of the Code
to have the basis of its assets adjusted in the event of a distribution of money or property to a
Partner or in the event of a transfer of an Interest in the Fund by sale or exchange or as a result of
the death of a Partner. If made, such election could be revoked only with the consent of the IRS.
Until revoked, the election would apply to all such transactions during the year for which made
and for subsequent taxable years. Due to the complexity and costs involved in making such an
election, it is unlikely that the General Partner would make such an election.

Pursuant to Section 743(a), the basis of the Fund’s assets is required to be adjusted if there is a
transfer of an Interest of the Fund by sale or exchange or on the death of a Partner, if the Fund
has a substantial built-in loss immediately after such transfer. A substantial built-in loss exists
when the basis in Fund assets exceeds by more than $250,000 the fair market value of such
property. Pursuant to Section 734(a), the basis of Fund assets is also required to be adjusted in
the event of a distribution of property to a Partner if there is a substantial basis reduction. A
substantial basis reduction exists if the sum of (A) the loss recognized to the distributor Partner
plus (B) the excess of the basis of the distributed property in the hands of the distributee Partner

                                                59
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 146 of 153



over the basis of the property to the Fund immediately prior to the distribution exceeds (C)
$250,000.

Foreign and Other Special Investors. The following discussion summarizes certain significant
U.S. federal income tax consequences to a Limited Partner that is not a “United States person”
within the meaning of the Code (a “Non-U.S. Investor”) and that, in addition, is not (i) a
partnership or other tax-transparent entity, (ii) an individual present in the United States for 183
days or more in a taxable year who meets certain other conditions, or (iii) subject to rules
applicable to certain expatriates or former long-term residents of the United States.

The Fund generally does not expect to be treated as engaged in a U.S. trade or business for U.S.
tax purposes. If the Fund is not engaged in a U.S. trade or business, a Non-U.S. Investor will not
be required to file U.S. federal income tax returns because of its investment in the Fund, and
generally will not be subject to U.S. tax (or to U.S. withholding by the Fund) on its distributive
share of any income or capital gain from its investments in the Fund, other than U.S. withholding
tax on its distributive share of (i) dividends, if any, from the Fund’s U.S. equity investments, if
any, (ii) interest, if any, received by the Fund from U.S. sources, except for interest derived from
certain portfolio debt and other instruments, and (iii) gain, if any, from the sale of any “United
States real property interest” (“USRPI”). The rate of withholding is generally 30% on dividends
or non-portfolio debt interest, and up to 39.6% on gain from the sale of a USRPI, unless the Non-
U.S. Investor is entitled to the benefits of an applicable tax treaty.

If the Fund were treated as engaged in a U.S. trade or business for tax purposes (including as a
result of an investment in tax-transparent entities that are so treated), a Non-U.S. Investor could
be subject to U.S. federal income tax at graduated rates (up to 39.6%) on its entire distributive
share of Fund income effectively connected with that trade or business (including interest,
dividends, and gains) and would be obligated to file United States income tax returns. In such
case, the Fund would be required to withhold such tax during the year on an estimated basis and
pay any difference between the estimated payments and the withholding tax due on the Fund’s
actual income with its annual partnership tax return. If the Fund is engaged in a U.S. trade or
business, such withholding is required, whether or not the Fund distributes any of its income. In
addition, a Non-U.S. Investor that is a foreign corporation may, in certain circumstances, be
subject to a branch profits tax of 30% on such investor’s share of adjusted effectively connected
earnings and profits.]

Any foreign person or entity, or any other person or entity subject to special tax treatment, who
or which is considering acquiring an interest in the Fund should consult his or its own tax
advisers with respect to the federal, state and local tax consequences of an investment in the
Fund, and in the case of a foreign person or entity, the consequences of an investment in the
Fund under the laws of any jurisdictions in which such person or entity is subject to tax.

Returns and Tax Information. The Fund annually furnishes to the Limited Partners sufficient
information from its information return for the Limited Partners to prepare their own federal and
state income tax returns. The Fund’s information returns are prepared by independent
accountants selected by the General Partner.

Audit of Tax Returns. While the Fund was not established to allow investors to avail themselves
of losses or deductions it may generate, the IRS still may audit the Fund’s information returns.
                                               60
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 147 of 153



Any such audit may precipitate audits of the income tax returns of Limited Partners. If the IRS
successfully asserts a position to adjust any item of income, gain, deduction or loss reported on
the Fund information return, corresponding adjustments would be made to the income tax returns
of Limited Partners. Any such audit might also result in IRS adjustments to items of non-Fund
income or loss. If a tax deficiency is determined, the taxpayer is liable for interest on such
deficiency from the due date of the return.

Procedures. The Code provides that the tax treatment of items of partnership income, gain, loss,
deduction and credit is to be determined at the partnership level in a unified partnership
proceeding rather than in separate proceedings with the limited partners. Generally each partner
will be required to treat Fund items on such Partner’s return consistently with the treatment given
such items by the Fund. These rules provide for the appointment of a “tax matters partner,”
which, in the case of the Fund, is the General Partner. The tax matters partner is treated by the
IRS as the Fund’s primary representative and has the power to bind the Fund and its Limited
Partners in certain circumstances. While the tax matters partner must keep each Limited Partner
informed of all administrative and judicial partnership proceedings, and while all Limited
Partners are entitled to participate in administrative and judicial proceedings, the tax matters
partner generally has the authority to extend the three-year statute of limitations for assessment
of a deficiency with respect to Fund tax items on behalf of all Limited Partners and has the
authority to bind Limited Partners who are not “notice partners” or members of a “notice group”
to a settlement agreement unless such Limited Partners file statements revoking such authority.
With respect to investment companies with fewer than 100 partners, all members are notice
partners. Notice members are not bound by a settlement entered into by the tax matters partner
with the IRS. As a practical matter, the General Partner, as tax matters partner, will exercise
substantial control over the conduct and outcome of any audit proceeding involving the Fund.
The expenses of any such audit proceeding, including a judicial proceeding, will be borne by the
Fund. These expenses could be substantial, regardless of the outcome of the proceeding.

Reportable Transactions. Certain transactions (“Reportable Transactions”) are subject to a
special tax return disclosure requirement. If an investment in the Fund or any transaction of the
Fund is a Reportable Transaction, then the Fund, and in certain cases, the Partners, would be
required to file a disclosure on Form 8886 with its tax return. The General Partner does not
believe that an investment in the Fund is a Reportable Transaction, but cannot predict whether
any transaction of the Fund will be deemed to be a Reportable Transaction. Furthermore,
although it anticipates that no underlying fund will engage in a Reportable Transaction, it cannot
be sure of such expectation.

Reportable Transactions include transactions which result in the Fund or any of its Partners
claiming a loss (including a capital loss and a worthless securities loss), if such loss exceeds
certain thresholds, and if an exemption does not apply. The threshold applicable to the Fund for
a loss transaction is a loss of at least $2,000,000 or more in the year of the transaction or at least
$4,000,000 in a combination of taxable years. If the loss is a Reportable Transaction for the
Fund, the Fund will be required to file Form 8886. In addition, a Partner may also be required to
file Form 8886 if the Partner’s share of such loss exceeds such thresholds. Further, a Partner
that incurs a loss on the sale or transfer of the Partner’s interest in the Fund (in excess of the
thresholds described above) likely will be required to file Form 8886 with his, her or its tax
return.

                                                61
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 148 of 153



Certain partnerships and material advisors are subject to a requirement to maintain a list
identifying each person who was sold an interest in such partnership; material advisors may also
be required to file a statement with the IRS disclosing information regarding such partnership.
The General Partner does not expect that the list maintenance requirements and disclosure
requirements will apply to the Fund, but the General Partner may determine in the future that
such list maintenance and disclosure requirements are applicable to the Fund. Investors are
advised that their names, addresses, taxpayer identification numbers, and other information
required under regulations may be included on such list and provided to the IRS upon request.

The penalties for non-compliance with the list maintenance requirements or with the requirement
to disclose Reportable Transactions on Form 8886 are severe.

Medicare Contribution Tax on Unearned Income. For taxable years beginning after December
31, 2012, a 3.8% Medicare tax will generally be imposed on the net investment income of
individuals, estates and trusts that are U.S. Persons. “Net investment income” includes, among
other things, (1) gross income from dividends other than dividends derived from the conduct of a
non-passive trade or business and (2) net gain attributable to the disposition of property other
than property held in a non-passive trade or business. A significant portion of the income that the
Fund derives likely will constitute net investment income.

Foreign Account Tax Compliance. Sections 1471 – 1474 of the Code (referred to as
“FATCA”) imposes a 30% withholding tax respect to certain U.S. source income, including US
source dividends, interest, and gross proceeds from the sale of securities that can produce
dividends and interest (such amounts are referred to as “Withholdable Payments”). A non-U.S.
Limited Partner’s share of the Withholdable Payments received by the Fund will be subject to
this 30% withholding tax unless such Limited Partner provides the Fund with information,
representations and waivers of non-U.S. law as may be required for the Fund to comply with the
provisions of FATCA. In particular, withholding may apply unless a non-U.S. Limited Partner
certifies to the Fund (and provides other supporting information to the Fund) that it is (i) a
“foreign financial institution” that has either entered into an agreement with the IRS under which
it will agree to identify its direct or indirect U.S. owners and report certain information
concerning such U.S. owners to the IRS, or alternatively, is exempt from the requirement to enter
into such an agreement as a result of an applicable intergovernmental agreement between such
Partner’s home jurisdiction and the United States for the implementation of FATCA, (ii) treated
as a “non-financial foreign entity” and certifies that it either does not have any substantial U.S.
owners or furnishes identifying information regarding each of its substantial U.S. owners, or (iii)
otherwise exempt from these rules.

Pursuant to recent IRS guidance, FATCA withholding will be effective with respect to certain
payments of U.S. source income, including U.S. source dividends and interest, made after June
30, 2014 (and after December 31, 2016 with respect to payments of gross proceeds from the sale
of securities giving rise to U.S. source dividends and interest). Underlying funds in which the
Fund invests may also be required to satisfy certain requirements relating to FATCA in order to
avoid being subject to the 30% FATCA withholding tax, but there can be no assurance that such
underlying funds will satisfy such requirements to avoid withholding under FATCA. Each
prospective investor should consult with its own tax adviser as to the potential impact of the
legislation in its own tax situation


                                              62
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 149 of 153



Possible Legislative Tax Changes. The foregoing summary of federal income tax law reflects
provisions of recent legislation. Because, however, Regulations and other official interpretations
have not been issued with respect to a number of such provisions, their meaning is uncertain. In
addition, legislation has been or may be proposed in Congress that might have a substantial and
adverse effect on Limited Partners. Investors should consult with their own professional advisers
as to all current and possible future proposals with respect to federal, state and local tax
legislation and the effect, if any, that such legislation may have on an investment in Interests.

The federal income tax aspects of the Fund summarized above are general in nature and are not
intended to be a complete explanation of the federal income tax results of investing in the Fund.
Each prospective Limited Partner should consult with such prospective Limited Partner’s own
tax adviser for detailed information.

The foregoing summary does not address tax considerations that may be applicable to certain
Limited Partner under the laws of jurisdictions other than the US. The Fund has no present plans
to apply for any certifications or registrations, or to take any other actions under the laws of any
jurisdictions that would afford the relief to local investors therein from the normal tax regime
otherwise applicable to an investment in the Interests. It is the responsibility of all Limited
Partners to inform themselves as to any income or other tax consequences arising in the
jurisdictions in which they are resident or domiciled for tax purposes, as well as any foreign
exchange or other fiscal or legal restrictions relevant to their particular circumstances in
connection with the acquisition, holding, or disposition of the Interests. The value of the Fund’s
investments may also be affected by repatriation and exchange control regulations.

               CERTAIN STATE AND LOCAL TAX CONSIDERATIONS
As a result of their ownership of Interests, Limited Partners may be subject to state and local
taxes imposed by their states of residence. As in the case of federal income taxes, state and local
taxes are subject to change. In addition, the computation of the amount of state and local income
that is subject to tax could differ materially from the computation for federal income tax
purposes. For example, interest that is deductible for federal income tax purposes would not be
deductible for state and local purposes. It is important for each investor to discuss his or her
obligation to file returns and pay tax in the jurisdictions in which the Fund will operate with his
or her individual tax adviser.

               PRIVACY
The Fund does not disclose any nonpublic personal information about its investors or former
investors to anyone, except to the General Partner, the Investment Advisor, the Administrator
and the Fund’s attorneys, accountants, service providers and auditors or as otherwise required
by applicable law. However, in order to service Fund accounts and effect transactions, non-
public personal information may be provided to other third parties. The General Partner
requires all third party service providers and financial institutions with which it has contractual
arrangements to protect the confidentiality of investor information and to use the information
only for purposes related to the operation and management of the Fund.




                                              63
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 150 of 153




               ANTI-MONEY LAUNDERING REGULATIONS
As part of the Fund’s responsibility for the prevention of money laundering, the General Partner,
the Investment Advisor, the Administrator and each of their Affiliates may require a detailed
verification of a Limited Partner’s identity, any beneficial owner underlying the account and the
source of the payment.

The General Partner reserves the right to request such information as is necessary to verify the
identity of a Limited Partner and the underlying beneficial owners of a Limited Partner’s
Interests in the Fund. In the event of delay or failure by the Limited Partner to produce any
information required for verification purposes, the General Partner may refuse to accept a
subscription or may cause the redemption of any such Limited Partner from the Fund. The
General Partner, by written notice to a Limited Partner, may suspend the payment of redemption
proceeds of such Limited Partner if the General Partner reasonably deems it necessary to do so to
comply with anti-money laundering regulations applicable to the Fund, the General Partner or
any of the Fund’s service providers, including the Investment Advisor and the Administrator.

Each Limited Partner will be required to make such representations to the Fund as the Fund, the
General Partner, the Investment Advisor, or the Administrator will require in connection with
such anti- money laundering obligations, including without limitation, representations to the
Fund that such Limited Partner is not a prohibited country, territory, individual or entity listed
on the OFAC website and that it is not directly or indirectly affiliated with, any country,
territory, individual or entity named on an OFAC list or prohibited by any OFAC trade or
economic sanctions programs. Such Limited Partner will also represent to the Fund that
amounts contributed by it to the Fund were not directly or indirectly derived from activities that
may contravene federal, state or international laws and regulations, including anti-money
laundering laws and regulations.

If, as a result of any information or other matter which comes to their attention, the Fund, the
General Partner, the Investment Advisor, or the Administrator know or suspect that a Limited
Partner or an underlying beneficial owner is engaged in money laundering or payments from
such Limited Partner or an underlying beneficial owner are derived from illicit activity, such
entity may be required to or deem it to be advisable or in the best interest of the Fund to report
such information or other related matter to appropriate law enforcement or other governmental
or regulatory authorities and such report shall not be treated as a breach of any restriction upon
the disclosure of information imposed by law or otherwise.

               ADMINISTRATOR
Nottingham Investment Administration (the “Administrator”) serves as the Fund’s administrator.
The Administrator provides certain administrative, accounting and investor services to the
Fund. Pursuant to the terms of an Administration Agreement between the Fund and the
Administrator, the Administrator is responsible, under the ultimate supervision of the General
Partner, for providing all administrative services required in connection with the Fund’s
operations, including: (a) managing the purchase and redemption process; (b) computing the
Net Asset Value of the Fund; (c) maintaining the register of investors and entering on such all
issues, transfers, and redemption of Interests in the Fund; and (d) performing such additional
administrative duties relating to the administration of the Fund as may subsequently be agreed

                                              64
     Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 151 of 153



upon in writing between the Fund and the Administrator.

The Administrator will receive customary fees that will be paid out of the assets of the Fund.
The Administrator will also be reimbursed for out-of-pocket expenses and certain other expenses
incurred in providing administrative services to the Fund, as set forth in the Administration
Agreement. The Administration Agreement also provides that the Administrator shall not be
liable to the Fund for, and shall be indemnified by the Fund against, any acts or omissions in the
performance of its services in the absence of willful misfeasance, bad faith, reckless disregard of
its obligations and duties or breach of its contractual obligations.

               LEGAL COUNSEL
Andrew E. Hurni, Esq. acts as counsel to the Fund in connection with this offering of Interests.
Mr. Hurni also acts as counsel to the General Partner, the Investment Advisor and their
Affiliates. In connection with this offering of Interests, and subsequent advice to the Fund, the
General Partner, the Investment Advisor and their Affiliates, Mr. Hurni will not be representing
investors in the Fund. No independent counsel has been retained to represent investors in the
Fund.

               INDEPENDENT AUDITORS
The Fund has selected Sanville & Company to serve as independent auditors. The General
Partner, however, may in the future select other auditors to serve the Fund and prepare an annual
audit.

               ADDITIONAL INFORMATION
Each prospective investor is invited to discuss with, ask questions of, and receive answers from,
the General Partner concerning the terms and conditions of this offering of Interests of the Fund,
and to obtain any additional information, to the extent the Fund possess such information or can
acquire it without unreasonable effort or expense, necessary to verify the information contained
herein.

Potential investors who have questions concerning the terms and conditions set forth herein
should make inquiries to the General Partner at:

Broad Reach Capital, LP
 200 Four Falls, Suite 211
1001 Conshohocken State Road
West Conshohocken, PA 19428




                                              65
    Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 152 of 153




                                            EXHIBIT A

                                 Definition of Accredited Investor


• An employee benefit plan within the meaning of Employee Retirement Income Security Act of
1974, as amended (“ERISA”) or a plan established and maintained by a state or its political
subdivisions or any agency or instrumentality of a state or its political subdivisions for the benefit of
its employees, in each case with total assets in excess of $5,000,000.

• An employee benefit plan within the meaning of ERISA if the investment decision is made by a
Plan fiduciary, as defined in Section 3(21) of ERISA, which is either a bank, savings and loan
association, insurance company or registered investment adviser.

• An employee benefit plan which is completely self-directed and whose investment decisions are
made by a person who is an “Accredited Investor” under Regulation D.

• A trust with total assets in excess of $5,000,000, not formed for the specific purpose of making
this investment, the investments of which are directed by a person with knowledge and expertise in
financial and business matters, as described in Rule 506(b)(2)(ii) of Regulation D.

• An individual who has, or an Individual Retirement Account (IRA), a Keogh Plan covering only
self-employed individual or a self-directed account of a one member retirement plan whose beneficial
owner has, net worth, or joint net worth, with that person’s spouse at the time of his purchase in
excess of $1,000,000.

• An individual who has, or an IRA, a Keogh Plan covering only self-employed individuals, or a
self-directed account of a one member retirement plan whose beneficial owner had, an income in
excess of $200,000 in each of the two most recent years or joint income with that person’s spouse in
excess of $300,000 in each of those years and who reasonably expects an income in excess of the
same income level in the current year.

• A corporation, Massachusetts or similar business trust, a partnership, a limited liability company
or similar organization not formed for the specific purpose of making this investment, with total
assets in excess of $5,000,000.

• An entity in which all of the equity owners are Accredited Investors under Rule 501 of
Regulation D under the Securities Act of 1933 (“Regulation D”).

• A bank, savings and loan association, broker, dealer, insurance company, investment company,
business development company, licensed small business investment company or private business
development company (as such terms are defined under applicable sections of the Securities Act of
1933, the Securities Exchange Act of 1934, the Investment Company Act of 1940, the Investment
Advisers Act of 1940 or the Small Business Investment Act of 1958).

• An organization described in Section 501(c)(3) of the Internal Revenue Code, not formed for the
specific purpose of making this investment, with total assets in excess of $5,000,000.

•    An executive officer or director of the General Partner or an IRA for their benefit.

                                               Ex. A-1
 Case 2:19-cv-04088-BMS Document 1-12 Filed 09/06/19 Page 153 of 153




                              Definition of Qualified Purchaser

* A natural person (including any person who holds a joint, community property or other
similar shared ownership interest in the Partnership with that person’s qualified purchaser
spouse) who owns not less than $5,000,000 in “investments.”

* A company, partnership or trust that owns not less than $5,000,000 in “investments” and
that is owned directly or indirectly by or for two or more natural persons who are related as
siblings or spouse (including former spouses), or direct lineal descendants by birth or
adoption, spouses of such persons (including former spouses), the estates of such persons, or
foundations, charitable organizations or trusts established by or for the benefit of such persons
(a “Family Company”).

* A trust that is not covered by the immediately preceding paragraph and that was not
formed for the specific purpose of acquiring the securities offered, as to which the trustee or
other person authorized to make decisions with respect to the trust, and each settlor or other
person who has contributed assets to the trust, is a person described in the first, second or
fourth paragraphs of this section.

* A person or entity, acting for its own account or the accounts of other qualified
purchasers, who in the aggregate owns and invests on a discretionary basis not less than
$25,000,000 in “investments”.

* A qualified institutional buyer as defined in paragraph (a) of Rule 144A under the
Securities Act, acting for its own account; provided that (i) a dealer described in paragraph
(a)(1)(ii) of Rule 144A shall own and invest on a discretionary basis at least $25 million in
securities of issuers that are not affiliated persons of the dealer; and (ii) a plan referred to in
paragraph (a)(1)(D) or (a)(1)(E) of Rule 144A, or a trust fund referred to in paragraph
(a)(1)(F) of Rule 144A that holds the assets of such a plan, and whose investments are
participant-directed will not be eligible to acquire the Interests, unless each participant in such
plan or trust is a qualified purchaser under sub-paragraph (a) above and also an “accredited
investor” (as defined in Rule 501(a) of Regulation D under the Securities Act).

* A company, limited liability company, partnership or trust, each beneficial owner of the
securities of which it is a qualified purchaser.




                                         Ex. A-2
